EXHIBIT 10.1
Execution Version
Syndicated CUSIP: 72765VAA3
 
 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
among
PLATINUM UNDERWRITERS HOLDINGS, LTD.,
The SUBSIDIARY CREDIT PARTIES Party Hereto,
The LENDERS Party Hereto,
ING BANK N.V., LONDON BRANCH,
as Documentation Agent,
U.S. BANK NATIONAL ASSOCIATION,
as Syndication Agent,
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent
$300,000,000 Senior Credit Facilities
WELLS FARGO SECURITIES, LLC and
U.S. BANK NATIONAL ASSOCIATION
Joint Lead Arrangers and Joint Book Runners
Dated as of June 24, 2011
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page  
 
           
 
  ARTICLE I        
 
           
 
  DEFINITIONS        
 
           
Section 1.1
  Defined Terms     1  
Section 1.2
  Accounting Terms; GAAP and SAP     32  
Section 1.3
  Other Terms; Construction     32  
Section 1.4
  Exchange Rates; Currency Equivalents     32  
Section 1.5
  Redenomination of Certain Foreign Currencies and Computation of Dollar Amounts
    33  
 
           
 
  ARTICLE II        
 
           
 
  AMOUNT AND TERMS OF THE CREDIT        
 
           
Section 2.1
  Commitments     33  
Section 2.2
  Borrowings     35  
Section 2.3
  Disbursements; Funding Reliance; Domicile of Loans     36  
Section 2.4
  Evidence of Debt; Notes     37  
Section 2.5
  Termination and Reduction of Commitments     38  
Section 2.6
  Mandatory Payments and Prepayments     38  
Section 2.7
  Voluntary Prepayments     39  
Section 2.8
  Interest     40  
Section 2.9
  Fees     41  
Section 2.10
  Conversions and Continuations     42  
Section 2.11
  Method of Payments; Computations; Apportionment of Payments     43  
Section 2.12
  Recovery of Payments     46  
Section 2.13
  Use of Proceeds     46  
Section 2.14
  Pro Rata Treatment     46  
Section 2.15
  Increased Costs; Change in Circumstances; Illegality     47  
Section 2.16
  Taxes     50  
Section 2.17
  Compensation     52  
Section 2.18
  Replacement of Lenders; Mitigation of Costs     53  
Section 2.19
  Increase in Commitments     54  
Section 2.20
  Defaulting Lenders     57  
 
           
 
  ARTICLE III        
 
           
 
  LETTERS OF CREDIT        
Section 3.1
  Syndicated Letters of Credit     60  
Section 3.2
  Participated Letters of Credit     64  
Section 3.3
  Existing Letters of Credit     68  
Section 3.4
  Conditions Precedent to the Issuance of Letters of Credit     69  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page  
 
           
Section 3.5
  Obligations Absolute     70  
Section 3.6
  Secured Tranche 1 Letters of Credit     71  
Section 3.7
  Interest     72  
Section 3.8
  Interest Rate Determination     72  
Section 3.9
  Collateralization of Letters of Credit     72  
Section 3.10
  Use of Letters of Credit     74  
 
           
 
  ARTICLE IV        
 
           
 
  CONDITIONS PRECEDENT        
 
           
Section 4.1
  Conditions Precedent to the Restatement Effective Date     74  
Section 4.2
  Conditions Precedent to All Credit Extensions     77  
 
           
 
  ARTICLE V        
 
           
 
  REPRESENTATIONS AND WARRANTIES        
 
           
Section 5.1
  Organization and Power     78  
Section 5.2
  Authorization; Enforceability     78  
Section 5.3
  No Violation     79  
Section 5.4
  Governmental and Third-Party Authorization; Permits     79  
Section 5.5
  Litigation     80  
Section 5.6
  Taxes     80  
Section 5.7
  Subsidiaries     80  
Section 5.8
  Full Disclosure     81  
Section 5.9
  Margin Regulations     81  
Section 5.10
  No Material Adverse Effect     81  
Section 5.11
  Financial Matters     81  
Section 5.12
  ERISA     82  
Section 5.13
  Environmental Matters     83  
Section 5.14
  Compliance With Laws     83  
Section 5.15
  Investment Company Act     83  
Section 5.16
  Insurance     84  
Section 5.17
  OFAC; PATRIOT Act     84  
Section 5.18
  Security Documents     84  
Section 5.19
  Stamp Taxes     84  
 
           
 
  ARTICLE VI        
 
           
 
  AFFIRMATIVE COVENANTS        
 
           
Section 6.1
  GAAP Financial Statements     85  
Section 6.2
  Statutory Financial Statements     85  

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page  
 
           
Section 6.3
  Other Business and Financial Information     86  
Section 6.4
  Corporate Existence; Franchises; Maintenance of Properties     88  
Section 6.5
  Compliance with Laws     89  
Section 6.6
  Payment of Obligations     89  
Section 6.7
  Insurance     89  
Section 6.8
  Maintenance of Books and Records; Inspection     89  
Section 6.9
  Dividends     89  
Section 6.10
  OFAC; PATRIOT Act Compliance     90  
Section 6.11
  Collateral     90  
Section 6.12
  Further Assurances     90  
 
           
 
  ARTICLE VII        
 
           
 
  FINANCIAL COVENANTS        
 
           
Section 7.1
  Maximum Consolidated Indebtedness to Total Capitalization     91  
Section 7.2
  Minimum Consolidated Tangible Net Worth     91  
 
           
 
  ARTICLE VIII        
 
           
 
  NEGATIVE COVENANTS        
 
           
Section 8.1
  Fundamental Changes     92  
Section 8.2
  Indebtedness     92  
Section 8.3
  Liens     93  
Section 8.4
  Disposition of Assets     93  
Section 8.5
  Investments     94  
Section 8.6
  Transactions with Affiliates     95  
Section 8.7
  Restricted Payments     95  
Section 8.8
  Lines of Business     96  
Section 8.9
  Fiscal Year     96  
Section 8.10
  Ratings     96  
Section 8.11
  Accounting Changes     96  
Section 8.12
  Limitation on Certain Restrictions     96  
Section 8.13
  Private Act     96  
 
           
 
  ARTICLE IX        
 
           
 
  EVENTS OF DEFAULT        
 
           
Section 9.1
  Events of Default     96  
Section 9.2
  Remedies; Termination of Commitments, Acceleration, Etc.     99  
Section 9.3
  Remedies; Setoff     100  

-iii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page  
 
           
 
  ARTICLE X        
 
           
 
  THE ADMINISTRATIVE AGENT        
 
           
Section 10.1
  Appointment and Authority     100  
Section 10.2
  Rights as a Lender     100  
Section 10.3
  Exculpatory Provisions     101  
Section 10.4
  Reliance by Administrative Agent     102  
Section 10.5
  Delegation of Duties     102  
Section 10.6
  Resignation of Administrative Agent     102  
Section 10.7
  Non-Reliance on Administrative Agent and Other Lenders     103  
Section 10.8
  No Other Duties, Etc.     103  
Section 10.9
  Collateral and Guaranty Matters     103  
Section 10.10
  Fronting Banks     104  
 
           
 
  ARTICLE XI        
 
           
 
  MISCELLANEOUS        
 
           
Section 11.1
  Expenses; Indemnity; Damage Waiver     104  
Section 11.2
  Governing Law; Submission to Jurisdiction; Waiver of Venue; Service of Process
    106  
Section 11.3
  Waiver of Jury Trial     107  
Section 11.4
  Notices; Effectiveness; Electronic Communication     107  
Section 11.5
  Amendments, Waivers, etc.     108  
Section 11.6
  Successors and Assigns     110  
Section 11.7
  No Waiver     114  
Section 11.8
  Survival     114  
Section 11.9
  Severability     114  
Section 11.10
  Construction     115  
Section 11.11
  Confidentiality     115  
Section 11.12
  Judgment Currency     116  
Section 11.13
  Counterparts; Integration; Effectiveness     116  
Section 11.14
  Disclosure of Information     116  
Section 11.15
  USA PATRIOT Act Notice     116  
Section 11.16
  Effectiveness of the Amendment and Restatement; Existing Credit Agreement    
117  
 
           
 
  ARTICLE XII        
 
           
 
  THE GUARANTY        
 
           
Section 12.1
  The Guaranty     117  
Section 12.2
  Guaranty Unconditional     117  

-iv-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page  
 
           
Section 12.3
  Discharge Only upon Payment in Full; Reinstatement in Certain Circumstances  
  118  
Section 12.4
  Waiver by the Guarantors     118  
Section 12.5
  Subrogation     118  
Section 12.6
  Stay of Acceleration     119  
Section 12.7
  Continuing Guaranty; Assignments     119  

EXHIBITS

     
Exhibit A
  Form of Note
Exhibit B-1
  Form of Notice of Borrowing
Exhibit B-2
  Form of Notice of Conversion/Continuation
Exhibit C-1
  Form of Syndicated Letter of Credit
Exhibit C-2
  Form of Participated Letter of Credit
Exhibit D
  Form of Compliance Certificate
Exhibit E
  Form of Assignment and Assumption
Exhibit F
  Form of Second Amended and Restated Security Agreement
Exhibit G-1
  Form of Opinion of Dewey & LeBoeuf LLP
Exhibit G-2
  Form of Opinion of Conyers, Dill & Pearman Limited
Exhibit G-3
  Form of Opinion of Funk & Bolton, P.A.
Exhibit H
  Form of Borrowing Base Report
Exhibit I
  Form of Existing Lender Agreements

SCHEDULES

     
Schedule 1.1(a)
  Commitments and Notice Addresses
Schedule 1.1(b)
  Borrowing Base
Schedule 3.3
  Existing Letters of Credit
Schedule 5.4
  Licenses
Schedule 5.6
  Unresolved Tax Claims
Schedule 5.7
  Subsidiaries
Schedule 8.2
  Indebtedness
Schedule 8.3
  Liens

-v-



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
     THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT, dated as of June 24,
2011, is made among PLATINUM UNDERWRITERS HOLDINGS, LTD., an exempted company
incorporated in Bermuda (“Platinum Holdings”), the Subsidiary Credit Parties (as
hereinafter defined), the Lenders (as hereinafter defined), ING BANK N.V.,
LONDON BRANCH, as Documentation Agent (in such capacity, the “Documentation
Agent”), U.S. BANK NATIONAL ASSOCIATION, as Syndication Agent (in such capacity,
the “Syndication Agent”), and WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells
Fargo”), as Administrative Agent (as hereinafter defined) for the Lenders.
RECITALS
     Platinum Holdings, the Subsidiary Credit Parties, certain other lenders and
Wells Fargo (as successor by merger to Wachovia Bank, National Association), as
administrative agent, are parties to a certain Amended and Restated Credit
Agreement, dated as of September 13, 2006 (as amended by the First Amendment and
Waiver dated as of April 24, 2007 and the Second Amendment dated as of
December 3, 2007, the “Existing Credit Agreement”).
     The parties hereto have agreed to amend and restate the Existing Credit
Agreement on the terms and conditions set forth herein, it being the intention
of the Credit Parties (as hereinafter defined), the Lenders and the
Administrative Agent that this Agreement (as hereinafter defined) and the Credit
Documents executed in connection herewith shall not effect the novation of the
obligations of the Credit Parties thereunder but be merely a restatement and,
where applicable, an amendment of and substitution for the terms governing such
obligations hereafter.
     The letters of credit outstanding immediately prior to the Restatement
Effective Date pursuant to the Existing Credit Agreement shall be deemed to be
issued and outstanding hereunder as Existing Letters of Credit for all purposes
hereof and of the Credit Documents after giving effect to the Restatement
Effective Date.
     The Lenders are willing to make available to the Credit Parties the credit
facilities provided for herein subject to and on the terms and conditions set
forth in this Agreement.
AGREEMENT
     NOW, THEREFORE, in consideration of the mutual provisions, covenants and
agreements herein contained, the parties hereto hereby agree that the Existing
Credit Agreement is amended and restated in its entirety as follows:
ARTICLE I
DEFINITIONS
     Section 1.1 Defined Terms. For purposes of this Agreement, in addition to
the terms defined elsewhere herein, the following terms shall have the meanings
set forth below (such meanings to be equally applicable to the singular and
plural forms thereof):

 



--------------------------------------------------------------------------------



 



     “Account Control Agreements” means, collectively, each control agreement
among a Custodian, the Administrative Agent and (respectively) each of the
Account Parties, each in form and substance reasonably satisfactory to the
Administrative Agent.
     “Account Designation Letter” means a letter from any Borrower to the
Administrative Agent, duly completed and signed by an Authorized Officer of such
Borrower and in form and substance reasonably satisfactory to the Administrative
Agent, listing any one or more accounts to which such Borrower may from time to
time request the Administrative Agent to forward the proceeds of any Loans made
hereunder.
     “Account Party” means any of Platinum Bermuda and Platinum US, as the
context may require, and “Account Parties” means both of the foregoing.
     “Acquisition” means any transaction or series of related transactions,
consummated on or after the date hereof, by which Platinum Holdings directly, or
indirectly through one or more Subsidiaries, (i) acquires any going business,
division thereof or line of business or all or substantially all of the assets
of any Person, whether through purchase of assets, merger or otherwise, or
(ii) acquires Capital Stock of any Person having at least a majority of combined
voting power of the then outstanding Capital Stock of such Person.
     “Acquisition Amount” means, with respect to any Acquisition, the sum
(without duplication) of (i) the amount of cash paid as purchase price by
Platinum Holdings and its Subsidiaries in connection with such Acquisition,
(ii) the value of all Capital Stock of Platinum Holdings issued or given as
purchase price in connection with such Acquisition (as determined by the parties
thereto under the definitive acquisition agreement), (iii) the amount
(determined by using the face amount or the amount payable at maturity,
whichever is greater) of all Indebtedness incurred, assumed or acquired by
Platinum Holdings and its Subsidiaries in connection with such Acquisition,
(iv) the maximum amount of any earnout obligations or similar deferred or
contingent purchase price obligations of Platinum Holdings or any of its
Subsidiaries payable in connection with such Acquisition, as determined in good
faith by Platinum Holdings, (v) all amounts paid in respect of noncompetition
agreements, consulting agreements and similar arrangements entered into in
connection with such Acquisition and (vi) the aggregate fair market value of all
other real, mixed or personal property paid as purchase price by Platinum
Holdings and its Subsidiaries in connection with such Acquisition.
     “Additional Lender” has the meaning given to such term in Section 2.19(a).
     “Adjusted Base Rate” means, at any time with respect to any Base Rate Loan,
a rate per annum equal to the Base Rate as in effect at such time plus the
Applicable Percentage for Base Rate Loans as in effect at such time.
     “Adjusted LIBOR Rate” means, at any time with respect to any LIBOR Loan, a
rate per annum equal to the LIBOR Rate as in effect at such time plus the
Applicable Percentage for LIBOR Loans as in effect at such time.
     “Administrative Agent” means Wells Fargo, in its capacity as Administrative
Agent appointed under Section 10.1, and its successors and permitted assigns in
such capacity.

2



--------------------------------------------------------------------------------



 



     “Administrative Questionnaire” means, with respect to each Lender, the
administrative questionnaire in the form submitted to such Lender by the
Administrative Agent and returned to the Administrative Agent duly completed by
such Lender.
     “Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
Notwithstanding the foregoing, neither the Administrative Agent, any Fronting
Bank nor any Lender shall be deemed an “Affiliate” of any Credit Party.
     “Aggregate Credit Exposure” means, at any time, the sum of (i) the
aggregate Tranche 1 Credit Exposure at such time plus (ii) the aggregate Tranche
2 Letter of Credit Exposure at such time.
     “Agreement” means this Second Amended and Restated Credit Agreement.
     “Annual Statement” means, with respect to any Insurance Subsidiary for any
Fiscal Year, the annual financial statements of such Insurance Subsidiary as
required to be filed with the Insurance Regulatory Authority of its jurisdiction
of domicile and in accordance with the laws of such jurisdiction, together with
all exhibits, schedules, certificates and actuarial opinions required to be
filed or delivered therewith.
     “Applicable Currency” means (i) in the case of Loans, Dollars, and (ii) in
the case of Letters of Credit, Dollars or the Foreign Currency in which the
Stated Amount of such Letter of Credit is denominated.
     “Applicable Percentage” means, for any day, with respect to (i) the Tranche
1 Commitment Fee, (ii) the applicable margin to be added to the LIBOR Rate for
purposes of determining the Adjusted LIBOR Rate, (iii) each Tranche 1 Letter of
Credit Fee or (iv) the applicable margin to be added to the Base Rate for
purposes of determining the Adjusted Base Rate, the applicable rate per annum
set forth below under the caption “Tranche 1 Commitment Fee”, “Applicable Margin
for LIBOR Loans”, “Tranche 1 Letter of Credit Fee” or “Applicable Margin for
Base Rate Loans”, respectively, in each case based upon the non-credit-enhanced,
senior unsecured long-term debt rating of Platinum Holdings (the “Debt Rating”)
by Moody’s or Standard & Poor’s (in each case based upon the higher of the two
ratings):

3



--------------------------------------------------------------------------------



 



                                              Applicable Margin   Applicable    
Standard &   Tranche 1   for LIBOR Loans;   Margin     Poor’s /   Commitment  
Tranche 1 Letter of   for Base Level   Moody’s Rating   Fee   Credit Fee   Rate
Loans
I
  A/A2 or above     0.175 %     1.125 %     0.125 %
II
  A-/A3     0.200 %     1.375 %     0.375 %
III
  BBB+/Baa1     0.225 %     1.625 %     0.625 %
IV
  BBB/Baa2     0.275 %     1.875 %     0.875 %
V
  BBB-/Baa3 or below     0.350 %     2.125 %     1.125 %

     For purposes of the foregoing, (i) if at any time the difference between
the Debt Rating by Moody’s and Standard & Poor’s is more than one rating grade,
the rating one level below the higher rating will apply, (ii) if either Moody’s
or Standard & Poor’s shall not have in effect a Debt Rating, then the Applicable
Percentage shall be based upon the remaining rating, and (iii) each change in
the Applicable Percentage shall be effective as of the date the applicable
rating agency first publicly announces any change in its Debt Rating; provided,
however, that, notwithstanding the foregoing or anything else herein to the
contrary, if at any time an Event of Default shall have occurred and be
continuing or neither Moody’s nor Standard & Poor’s has made available a Debt
Rating, at all times from and including the date on which such Event of Default
occurred or such Debt Rating is not available to the date on which such Event of
Default shall have been cured or waived or either Moody’s or Standard & Poor’s
shall make publicly available such Debt Rating, each Applicable Percentage shall
be determined in accordance with Level V of the above matrix (notwithstanding
the actual level).
     “Approved Fund” means any Fund that is administered or managed by (i) a
Lender, (ii) an Affiliate of a Lender or (iii) a Person (or an Affiliate of a
Person) that administers or manages a Lender.
     “Arrangers” means Wells Fargo Securities, LLC, and U.S. Bank National
Association.
     “Assignment and Assumption” means an Assignment and Assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 11.6(b)), and accepted by the Administrative
Agent, in substantially the form of Exhibit E or any other form approved by the
Administrative Agent.
     “Authorized Officer” means, with respect to any action specified herein to
be taken by or on behalf of any Credit Party, any officer of such Credit Party
duly authorized by resolution of the board of directors or other governing body
of such Credit Party to take such action on its behalf, and whose signature and
incumbency shall have been certified to the Administrative Agent by the
secretary or an assistant secretary of such Credit Party.
     “Availability Period” means the period from and including the Restatement
Effective Date to and including, in the case of Tranche 1 Letters of Credit, the
Tranche 1 Termination Date, and in the case of Tranche 2 Letters of Credit, the
Tranche 2 Termination Date.

4



--------------------------------------------------------------------------------



 



     “Bankruptcy Code” means 11 U.S.C. §§101 et seq. and any successor statute,
and all regulations from time to time promulgated thereunder.
     “Bankruptcy Event” means the occurrence of an Event of Default pursuant to
Section 9.1(f) or 9.1(g).
     “Base Rate” means, at any time, the highest of (i) the per annum interest
rate publicly announced from time to time by Wells Fargo in Charlotte, North
Carolina, to be its prime commercial lending rate (which may not necessarily be
its lowest or best lending rate), as adjusted to conform to changes as of the
opening of business on the date of any such change in such prime rate, (ii) the
Federal Funds Rate plus 0.5% per annum, as adjusted to conform to changes as of
the opening of business on the date of any such change in the Federal Funds
Rate, and (iii) the LIBOR Rate for an Interest Period of one month plus 1.0%, as
adjusted to conform to changes as of the opening of business on the date of any
such change of such LIBOR Rate.
     “Base Rate Loan” means, at any time, any Loan that bears interest at such
time at the applicable Adjusted Base Rate.
     “Borrower” means any of Platinum Holdings, Platinum Finance, Platinum
Bermuda, and Platinum US, as the context may require, and “Borrowers” means all
of the foregoing.
     “Borrowing” means the incurrence by a Borrower (including as a result of
conversions and continuations of outstanding Loans pursuant to Section 2.10) on
a single date of a group of Loans pursuant to Section 2.2 of a single Type and,
in the case of LIBOR Loans, as to which a single Interest Period is in effect.
     “Borrowing Base” means, with respect to each Account Party for any Business
Day as of which it is being calculated, the aggregate amount equal to the sum of
(i) the Fair Market Value (or, as to cash, the amount thereof) of Eligible
Collateral held in a Custodial Account of such Account Party multiplied by the
Eligible Percentage for such Eligible Collateral as set forth on Schedule 1.1(b)
and (ii) any cash collateral posted by such Account Party that secures, to the
reasonable satisfaction of any Fronting Bank and the Administrative Agent, the
obligations of such Fronting Bank in respect of its undertakings to front for a
Non-NAIC Lender pursuant to Section 3.1(i), in each case as of the close of
business on the immediately preceding Business Day or, if such amount is not
determinable as of the close of business on such immediately preceding Business
Day, as of the close of business on the most recent Business Day on which such
amount is determinable, which Business Day shall be not more than two Business
Days prior to the Business Day as of which any Borrowing Base is being
calculated; provided that the calculation of each Borrowing Base shall be
further subject to the terms and conditions set forth on Schedule 1.1(b);
provided further that (i) no Eligible Collateral (including cash) shall be
included in the calculation of any Borrowing Base unless the Administrative
Agent has a first priority perfected Lien on and security interest in such
Eligible Collateral pursuant to the Security Documents, (ii) no Eligible
Collateral which is subject to a securities lending arrangement shall be
included in a Borrowing Base and (iii) no Eligible Collateral (other than cash)
shall be included in the calculation of Borrowing Base unless it is listed on a
national securities exchange or freely tradeable at readily established prices
in over-the-counter transactions.

5



--------------------------------------------------------------------------------



 



     “Borrowing Base Report” has the meaning specified in Section 6.11(c).
     “Borrowing Date” means, with respect to any Borrowing, the date upon which
such Borrowing is made.
     “Business Day” means (i) any day other than a Saturday or Sunday, a legal
holiday or a day on which commercial banks in Charlotte, North Carolina, New
York, New York or Bermuda are authorized or required by law to be closed,
(ii) in respect of any determination relevant to a LIBOR Loan, any such day that
is also a day on which trading in Dollar deposits is conducted by banks in the
London interbank Eurodollar market, (iii) if such day relates to the issuance or
payment under any Letter of Credit denominated in Pounds Sterling (or any notice
with respect thereto), that is also a day on which commercial banks and the
foreign exchange market settle payments in London, England, (iv) if such day
relates to the issuance or payment under any Letter of Credit denominated in
Euro (or any notice with respect thereto), that is also a TARGET Day and/or
(v) if such day relates to the issuance or payment under any Letter of Credit
denominated in Canadian Dollars, that is also a day on which banks are open for
dealings in deposits in Canadian Dollars in Toronto, Canada.
     “Canadian Dollars” means the lawful currency of Canada.
     “Capital Lease” means, with respect to any Person, any lease of property
(whether real, personal or mixed) by such Person as lessee that is or is
required to be, in accordance with GAAP, recorded as a capital lease on such
Person’s balance sheet.
     “Capital Lease Obligations” means, with respect to any Person, the
obligations of such Person to pay rent or other amounts under any Capital Lease,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.
     “Capital Stock” means (i) with respect to any Person that is a corporation,
any and all shares, interests or equivalents in capital stock (whether voting or
nonvoting, and whether common or preferred) of such corporation, and (ii) with
respect to any Person that is not a corporation, any and all partnership,
membership, limited liability company or other equity interests of such Person;
and in each case, any and all warrants, rights or options to purchase any of the
foregoing.
     “Cash Collateral Account” has the meaning given to such term in
Section 3.9.
     “Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent or a Fronting
Bank (as applicable) and the Lenders, as collateral for the Letter of Credit
Exposure or obligations of any Lenders to fund participations in respect thereof
(as the context may require), cash or deposit account balances. “Cash
Collateral” has a meaning correlative to the foregoing and shall include the
proceeds of such cash collateral and other credit support
     “Cash Equivalents” means (i) securities issued or unconditionally
guaranteed or insured by the United States of America or any agency or
instrumentality thereof, backed by the full faith and credit of the United
States of America and maturing within one year from the date of acquisition,
(ii) commercial paper issued by any Person organized under the laws of the
United

6



--------------------------------------------------------------------------------



 



States of America, maturing within 270 days from the date of acquisition and, at
the time of acquisition, having a rating of at least A-1 or the equivalent
thereof by Standard & Poor’s or at least P-1 or the equivalent thereof by
Moody’s, (iii) time deposits and certificates of deposit maturing within
270 days from the date of issuance and issued by a bank or trust company
organized under the laws of the United States of America or any state thereof
(y) that has combined capital and surplus of at least $500,000,000 or (z) that
has (or is a subsidiary of a bank holding company that has) a long-term
unsecured debt rating of at least A or the equivalent thereof by Standard &
Poor’s or at least A2 or the equivalent thereof by Moody’s, (iv) repurchase
obligations with a term not exceeding 30 days with respect to underlying
securities of the types described in clause (i) above entered into with any bank
or trust company meeting the qualifications specified in clause (iii) above, and
(v) money market funds at least 95% of the assets of which are continuously
invested in securities of the foregoing types.
     “Catastrophe Bonds” means (i) any note, bond or other debt instrument or
any swap or other similar agreement which has a catastrophe, weather or other
risk feature linked to payments thereunder and (ii) any equity interest in a
Person that is not a Subsidiary controlled, directly or indirectly, by Platinum
Holdings or any of its Subsidiaries for the sole purpose of investing in
Indebtedness of the type described in clause (i), which, in the case of
Catastrophe Bonds purchased by Platinum Holdings or any of its Subsidiaries, are
purchased in accordance with its customary reinsurance underwriting procedures.
     “Catastrophe Losses” means any losses recognized by Platinum Holdings or
any of its Subsidiaries under the terms of any Catastrophe Bonds, Reinsurance
Agreements or other similar arrangements.
     “Change in Law” means the occurrence, after the date of this Agreement, of
any of the following: (i) the adoption or taking effect of any law, rule,
regulation or treaty, (ii) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (iii) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlement, the Basel Committee on Banking
Supervision (or any successor or similar authority) or any United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
     “Claims” has the meaning given to such term in the definition of
“Environmental Claims.”
     “Code” means the Internal Revenue Code of 1986 and any successor statute
and all rules and regulations from time to time promulgated thereunder.
     “Collateral” has the meaning given to such term in the Security Agreement.

7



--------------------------------------------------------------------------------



 



     “Commitment” means, with respect to any Lender, such Lender’s Tranche 1
Commitment and/or Tranche 2 Commitment, as applicable.
     “Commitment Increase” has the meaning given to such term in
Section 2.19(a).
     “Commitment Increase Date” has the meaning given to such term in
Section 2.19(c).
     “Commitment Termination Date” means the Tranche 1 Termination Date and/or
the Tranche 2 Termination Date, as the case may be.
     “Compliance Certificate” means a fully completed and duly executed
certificate in the form of Exhibit D, together with a Covenant Compliance
Worksheet.
     “Consolidated Indebtedness” means, at any time, the aggregate (without
duplication) of all Indebtedness (whether or not reflected on the balance sheet
of Platinum Holdings or any of its Subsidiaries) of Platinum Holdings and its
Subsidiaries, determined on a consolidated basis in accordance with GAAP
(excluding the effects of Accounting Standards Codification 810 released by the
FASB), and for the avoidance of doubt (i) shall include the obligations of
Platinum Holdings or its Subsidiaries under any Hybrid Equity Securities if the
total book value of such Hybrid Equity Securities (excluding the effects of
Accounting Standards Codification 810 released by the FASB) exceeds 15% of Total
Capitalization but only to the extent of such excess and (ii) shall not include
(A) the stated amount of any letters of credit issued for the account of any
Account Party in the ordinary course of its business to the extent such letters
of credit are undrawn and secured by Eligible Collateral or a Permitted Lien and
(B) intercompany Indebtedness.
     “Consolidated Net Income” means, for any period, net income (or loss)
available to common shareholders for Platinum Holdings and its Subsidiaries for
such period and as reflected on the consolidated financial statements of
Platinum Holdings and its Subsidiaries, determined on a consolidated basis in
accordance with GAAP.
     “Consolidated Net Worth” means, at any time, the consolidated shareholders’
equity of Platinum Holdings and its Subsidiaries determined in accordance with
GAAP and as reflected on the consolidated financial statements of Platinum
Holdings and its Subsidiaries (including the total book value of any Hybrid
Equity Securities (excluding the effects of Accounting Standards Codification
810 released by the FASB) that in the aggregate represents up to and including
15% of Total Capitalization), excluding (i) accumulated other comprehensive
income (loss) (including any such income (loss) arising from adjustments
pursuant to Accounting Standards Codification 320 released by the FASB) and
(ii) any Disqualified Capital Stock.
     “Consolidated Tangible Net Worth” means, as of the date of any
determination, the Consolidated Net Worth of Platinum Holdings and its
Subsidiaries on such date less the amount of all intangible items included
therein, including goodwill, franchises, licenses, patents, trademarks, trade
names, copyrights, service marks, brand names and write-ups of assets, but not
including deferred acquisition costs.
     “Control” means, with respect to any Person, the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, whether

8



--------------------------------------------------------------------------------



 



through the ownership of voting securities, by contract or otherwise. The terms
“Controlled” and “Controlling” have correlative meanings.
     “Covenant Compliance Worksheet” means a fully completed worksheet in the
form of Attachment A to Exhibit D.
     “Credit Documents” means this Agreement, the Notes, the Letter of Credit
Documents, the Fee Letters, the Security Agreement, all of the other Security
Documents, and all other agreements, instruments, documents and certificates now
or hereafter executed and delivered to the Administrative Agent or any Lender by
or on behalf of any Credit Party with respect to this Agreement; but
specifically excluding any Hedge Agreement to which Platinum Holdings or any of
its Subsidiaries and any Hedge Party are parties.
     “Credit Exposure” means, with respect to any Lender at any time, the sum of
(i) such Lender’s Tranche 1 Credit Exposure plus (ii) such Lender’s Tranche 2
Letter of Credit Exposure.
     “Credit Extension” means a Borrowing or the Issuance of any Letter of
Credit.
     “Credit Party” means an Account Party or a Borrower, and “Credit Parties”
means all of the foregoing.
     “Currency” means the lawful currency of any country.
     “Custodial Account” means each custodial, brokerage or similar account of
any Account Party maintained by a custodian, broker or other securities
intermediary as a “securities account” within the meaning of Section 8-501(a) of
the Uniform Commercial Code for such Account Party as the “entitlement holder”
within the meaning of Section 8-102(7) of the Uniform Commercial Code pursuant
to a Custodial Agreement, on which (and on the contents of which) a Lien has
been granted as security for the Secured L/C Obligations of such Account Party.
     “Custodial Agreement” means each custodial or similar agreement between the
Account Parties (or any of them) and a Custodian, pursuant to which one or more
Custodial Accounts are maintained.
     “Custodian” means each bank or financial institution reasonably acceptable
to the Administrative Agent that maintains a Custodial Account (in its capacity
as custodian thereof), in each case including any sub-custodian.
     “Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States of America or other applicable
jurisdictions from time to time in effect.
     “Default” means any event or condition that, with the passage of time or
giving of notice, or both, would constitute an Event of Default.
     “Defaulting Lender” means, subject to Section 2.20(b), any Lender that
(i) has failed to (A) fund all or any portion of its Ratable Share of any
Borrowing, any drawing made on any

9



--------------------------------------------------------------------------------



 



Syndicated Letter of Credit or any participation interest in any Participated
Letter of Credit within two Business Days of the date required to be funded by
it hereunder, unless such Lender notifies the Administrative Agent and the
Borrower in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (B) pay to
the Administrative Agent, any Issuing Bank, any Fronting Bank or any other
Lender any other amount required to be paid by it hereunder within two Business
Days of the date when due, (ii) has notified any Credit Party, the
Administrative Agent, any Issuing Bank or any Fronting Bank in writing that it
does not intend to comply with its funding obligations hereunder, or has made a
public statement to that effect (unless such writing or public statement relates
to such Lender’s obligation to fund a Loan hereunder and states that such
position is based on such Lender’s determination that a condition precedent to
funding (which condition precedent, together with any applicable default, shall
be specifically identified in such writing or public statement) cannot be
satisfied), (iii) has failed, within three Business Days after written request
by the Administrative Agent or Platinum Holdings, to confirm in writing to the
Administrative Agent and Platinum Holdings that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (iii) upon receipt of such
written confirmation by the Administrative Agent and Platinum Holdings), or
(iv) has, or has a direct or indirect parent company that has, (A) become the
subject of a proceeding under any Debtor Relief Law, or (B) had appointed for it
a receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority so
long as such equity interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States of America or
from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under clauses
(i) through (iv) above shall be conclusive and binding absent manifest error,
and such Lender shall be deemed to be a Defaulting Lender (subject to Section
2.20(b)) upon delivery of written notice of such determination to Platinum
Holdings, each Issuing Bank, any applicable Fronting Bank and each Lender.
     “Disqualified Capital Stock” means, with respect to any Person, that
portion of any Capital Stock of such Person that, by its terms (or by the terms
of any security into which it is convertible or for which it is exchangeable),
or upon the happening of any event or otherwise, (i) matures or is mandatorily
redeemable or subject to any mandatory repurchase requirement, pursuant to a
sinking fund obligation or otherwise, (ii) is redeemable or subject to any
mandatory repurchase requirement at the sole option of the holder thereof, or
(iii) is convertible into or exchangeable for (whether at the option of the
issuer or the holder thereof) (a) debt securities or (b) any Capital Stock
referred to in clause (i) or (ii) above, in each case under clause (i), (ii) or
(iii) above at any time on or prior to the first anniversary of the Final
Maturity Date.

10



--------------------------------------------------------------------------------



 



     “Documentation Agent” has the meaning given to such term in the
introductory paragraph of this Agreement.
     “Dollar Amount” means (i) with respect to Dollars or an amount denominated
in Dollars, such amount, and (ii) with respect to an amount of Foreign Currency
or an amount denominated in a Foreign Currency, the equivalent of such amount in
Dollars as determined by the Administrative Agent at such time on the basis of
the Spot Rate (determined with respect to the most recent Revaluation Date) for
the purchase of Dollars with such Foreign Currency.
     “Dollars” or “$” means dollars of the United States of America.
     “Eligible Assignee” means (i) a Lender, (ii) an Affiliate of a Lender,
(iii) an Approved Fund and (iv) any other Person (other than a natural person)
approved by (y) the Administrative Agent and the Fronting Banks and (z) unless a
Default or Event of Default has occurred and is continuing, Platinum Holdings
(each such approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include
(i) Platinum Holdings or any of its Affiliates or Subsidiaries and (ii) any
Non-NAIC Lender, unless such Non-NAIC Lender is approved by (x) the
Administrative Agent and the Fronting Banks who have agreed to front for such
Non-NAIC Lender, each in its sole discretion, and (y) unless a Default or Event
of Default has occurred and is continuing, Platinum Holdings.
     “Eligible Collateral” means cash and the other obligations and investments
specified on Schedule 1.1(b).
     “Eligible Percentage” means, for any category of Eligible Collateral, the
percentage set forth opposite such category of Eligible Collateral specified on
Schedule 1.1(b) and, in each case, subject to either the original term to
maturity criteria or the weighted average life criteria set forth therein.
     “Environmental Claims” means any and all administrative, regulatory or
judicial actions, suits, written notices of noncompliance or violation,
investigations or proceedings (collectively, “Claims”) relating in any way to
any actual or alleged violation of or liability under any Environmental Law by
Platinum Holdings or any of its Subsidiaries in respect of the conduct of their
business or the ownership and/or operation of their respective properties,
including (i) any and all Claims by Governmental Authorities for enforcement,
cleanup, removal, response, remedial or other actions or damages pursuant to any
applicable Environmental Law and (ii) any and all Claims by any third party
seeking damages, contribution, indemnification, cost recovery, compensation or
injunctive relief resulting from any alleged injury or threat of injury to human
health or the environment arising from exposure to, or the release or threatened
release of, any Hazardous Substances.
     “Environmental Laws” means any and all federal, state and local laws,
statutes, ordinances, rules, regulations, permits, licenses, approvals, rules of
common law and orders of courts or Governmental Authorities, relating to the
protection of human health, occupational safety with respect to exposure to
Hazardous Substances, or the environment, now or hereafter in effect, including
requirements pertaining to the manufacture, processing, distribution, use,

11



--------------------------------------------------------------------------------



 



treatment, storage, disposal, transportation, handling, reporting, licensing,
permitting, investigation or remediation of Hazardous Substances.
     “ERISA” means the Employee Retirement Income Security Act of 1974 and any
successor statute.
     “ERISA Affiliate” means any Person (including any trade or business,
whether or not incorporated) deemed to be under “common control” with, or a
member of the same “controlled group” as, Platinum Holdings or any of its
Subsidiaries, within the meaning of Sections 414(b), (c), (m) or (o) of the Code
or Section 4001 of ERISA.
     “ERISA Event” means any of the following with respect to a Plan or
Multiemployer Plan, as applicable: (i) a Reportable Event, (ii) a complete or
partial withdrawal by Platinum Holdings or any ERISA Affiliate from a
Multiemployer Plan that results in liability under Section 4201 or 4204 of
ERISA, or the receipt by Platinum Holdings or any ERISA Affiliate of notice from
a Multiemployer Plan that it is in reorganization or insolvency pursuant to
Section 4241 or 4245 of ERISA or that it intends to terminate or has terminated
under Section 4041A of ERISA, (iii) the distribution by Platinum Holdings or any
ERISA Affiliate under Section 4041 or 4041A of ERISA of a notice of intent to
terminate any Plan or the taking of any action to terminate any Plan, (iv) the
commencement of proceedings by the PBGC under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by Platinum Holdings or any ERISA Affiliate of a notice from any
Multiemployer Plan that such action has been taken by the PBGC with respect to
such Multiemployer Plan, (v) the institution of a proceeding by any fiduciary of
any Multiemployer Plan against Platinum Holdings or any ERISA Affiliate to
enforce Section 515 of ERISA, which is not dismissed within 30 days, (vi) the
imposition upon Platinum Holdings or any ERISA Affiliate of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, or the imposition or threatened imposition of any Lien
upon any assets of Platinum Holdings or any ERISA Affiliate as a result of any
alleged failure to comply with the Code or ERISA in respect of any Plan,
(vii) the engaging in or otherwise becoming liable for a nonexempt Prohibited
Transaction by Platinum Holdings or any ERISA Affiliate, or a violation of the
applicable requirements of Section 404 or 405 of ERISA or the exclusive benefit
rule under Section 401(a) of the Code by any fiduciary of any Plan for which
Platinum Holdings or any of its ERISA Affiliates may be directly or indirectly
liable, (viii) the failure of any Plan to satisfy the minimum funding standard
of Section 302 of ERISA and Section 412 of the Code, whether or not waived,
(ix) with respect to plan years beginning prior to January 1, 2008, the adoption
of an amendment to any Plan that, pursuant to Section 307 of ERISA, would
require the provision of security to such Plan by Platinum Holdings or an ERISA
Affiliate, or (x) with respect to plan years beginning on or after the PPA 2006
Effective Date, the incurrence of an obligation to provide a notice under
Section 101(j) of ERISA, the adoption of an amendment which may not take effect
due to the application of Section 436(c)(1) of the Code or Section 206(g)(2)(A)
of ERISA, or the payment of a contribution in order to satisfy the requirements
of Section 436(c)(2) of the Code or Section 206(g)(2)(B) of ERISA.
     “Euro” means the single currency of Participating Member States of the
European Union.
     “Event of Default” has the meaning given to such term in Section 9.1.

12



--------------------------------------------------------------------------------



 



     “Exchange Act” means the Securities Exchange Act of 1934.
     “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender, any Fronting Bank or any other recipient of any payment to be made by or
on account of any obligation of any Credit Party hereunder, (i) any taxes
imposed on or measured by its overall net income (however denominated), and any
franchise or similar taxes imposed on it (in lieu of net income taxes), by the
jurisdiction (or any political subdivision thereof) under the laws of which such
recipient is organized or in which its principal office is located or in which
it otherwise is a tax resident (as such term is defined in the applicable tax
treaty or convention) or, in the case of any Lender, in which its applicable
Lending Office is located; (ii) any branch profits taxes imposed by the United
States of America or any similar tax imposed by any jurisdiction described in
clause (i); (iii) in the case of a Foreign Lender (other than an assignee
pursuant to a request by Platinum Holdings under Section 2.18(a)), any
withholding tax or deduction of tax that under any law, regulation or double
taxation agreement or treaty in force is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party hereto (or
designates a new Lending Office); (iv) in the case of any Lender, any
withholding tax or deduction of tax that is attributable to such Lender’s
failure or inability (other than as a result of a Change in Law) to comply with
Section 2.16(e), except to the extent, in the case of clause (iii), that such
Foreign Lender (or its assignor, if any) was entitled, immediately before the
designation of a new Lending Office (or assignment), to receive additional
amounts from the Credit Parties with respect to such withholding tax or
deduction of tax pursuant to Section 2.16(a); and (v) any United States federal
withholding taxes imposed by reason of its failure to comply with Sections 1471
through 1474 of the Code, as in effect on the date hereof (or any successor
provisions that are substantively comparable); in each case under clauses
(i) through (v) above, Excluded Taxes shall include any interest, additions to
tax or penalties applicable thereto.
     “Existing Credit Agreement” has the meaning given to such term in the
Recitals to this Agreement.
     “Existing Lender” means any Person who was a “Tranche 1 Lender” or a
“Tranche 2 Lender” under, and as defined in, the Existing Credit Agreement.
     “Existing Lender Agreements” means Existing Lender Agreements substantially
in the form of Exhibit I.
     “Existing Letters of Credit” means those letters of credit set forth on
Schedule 3.3 and continued under this Agreement pursuant to Section 3.3.
     “Existing Syndicated Letters of Credit” has the meaning given to such term
in Section 3.3(b).
     “Fair Market Value” means, as to any Eligible Collateral, (i) with respect
to any publicly traded security, the closing price for such security on the
largest exchange on which such security is traded (or if not traded on an
exchange, then the average of the closing bid and ask prices quoted
over-the-counter) on the date of the determination (as such prices are reported
in any nationally recognized financial journal or newspaper), (ii) with respect
to cash, the amount

13



--------------------------------------------------------------------------------



 



thereof, and (iii) with respect to any Eligible Collateral (other than those set
forth in clauses (i) and (ii)), the price for such Eligible Collateral on the
date of calculation obtained from a generally recognized source approved by the
Administrative Agent or the most recent bid quotation from such approved source.
     “FASB” means the Financial Accounting Standards Board.
     “Federal Funds Rate” means, for any period, a fluctuating per annum
interest rate (rounded upwards, if necessary, to the nearest 1/100 of one
percentage point) equal for each day during such period to the weighted average
of the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the immediately preceding Business Day)
by the Federal Reserve Bank of New York, or if such rate is not so published for
any day that is a Business Day, the average of the quotations for such day on
such transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by the Administrative Agent.
     “Federal Reserve Board” means the Board of Governors of the Federal Reserve
System and any successor thereto.
     “Fee Letters” means, collectively, (i) the letter from the Administrative
Agent and Wells Fargo Securities, LLC, to Platinum Holdings, dated May 13, 2011,
and (ii) the letter from U.S. Bank National Association to Platinum Holdings,
dated May 13, 2011, in each case relating to certain fees payable by Platinum
Holdings in respect of the transactions contemplated by this Agreement.
     “Final Expiry Date” means the date when the Tranche 1 Maturity Date and
Tranche 2 Maturity Date have occurred, all Letters of Credit have expired or
terminated and all Obligations owing hereunder and in the other Credit Documents
have been paid or satisfied in full.
     “Final Maturity Date” means (i) in the case of Tranche 1 Letters of Credit,
the first anniversary of the Tranche 1 Termination Date, and (ii) in the case of
Tranche 2 Letters of Credit, the first anniversary of the Tranche 2 Termination
Date.
     “Financial Officer” means, with respect to Platinum Holdings, the chief
executive officer, chief financial officer, treasurer or general counsel of
Platinum Holdings.
     “Financial Strength Rating” means the financial strength rating issued with
respect to any Insurance Subsidiary by A.M. Best Company (or its successor).
     “Foreign Currency” means (i) Pounds Sterling, (ii) Euros or (iii) Canadian
Dollars.
     “Foreign Currency Equivalent” means at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable Foreign
Currency as determined by the Administrative Agent at such time on the basis of
the Spot Rate (determined in respect of the most recent Revaluation Date) for
the purchase of such Foreign Currency with Dollars.

14



--------------------------------------------------------------------------------



 



     “Fiscal Quarter” means a fiscal quarter of Platinum Holdings and its
Subsidiaries.
     “Fiscal Year” means a fiscal year of Platinum Holdings and its
Subsidiaries.
     “Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction outside the United States of America.
     “Foreign Pension Plan” means any plan, fund (including any superannuation
fund) or other similar program established or maintained outside the United
States of America by Platinum Holdings or any one or more of its Subsidiaries
primarily for the benefit of employees of Platinum Holdings or such Subsidiaries
residing outside the United States of America, which plan, fund or other similar
program provides, or results in, retirement income, a deferral of income in
contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code.
     “Foreign Subsidiary” means any Subsidiary that is not organized under the
laws of any political subdivision of the United States of America.
     “Fronting Bank” means (i) Wells Fargo in its capacity as issuer of
Participated Letters of Credit and, subject to the terms of Section 3.1(i), in
its capacity as a fronting bank for ING and for any other Non-NAIC Lender on
behalf of which it agrees to Issue Syndicated Letters of Credit, (ii) any other
Lender that agrees with Platinum Holdings to Issue Participated Letters of
Credit, in its capacity as issuer of such Participated Letters of Credit and
(iii) any other Lender that agrees to Issue Syndicated Letters of Credit on
behalf of a Non-NAIC Lender, in its capacity as a fronting bank for such
Non-NAIC Lender.
     “Fronting Exposure” means a Defaulting Lender’s Letter of Credit Exposure
to a Fronting Bank with respect to Letters of Credit issued by such Fronting
Bank other than such portion of such Defaulting Lender’s Letter of Credit
Exposure as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with
Section 2.20.
     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
     “GAAP” means generally accepted accounting principles in the United States
of America, as set forth in the statements, opinions and pronouncements of the
Accounting Principles Board, the American Institute of Certified Public
Accountants and the FASB, consistently applied and maintained, as in effect from
time to time (subject to the provisions of Section 1.2).
     “Governmental Authority” means the government of the United States of
America or any other nation, or of any political subdivision thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

15



--------------------------------------------------------------------------------



 



     “Guarantors” means Platinum Holdings and Platinum Finance.
     “Guaranty” means the undertakings by Platinum Holdings and Platinum Finance
under Article XII.
     “Guaranty Obligation” means, with respect to any Person, as of any date of
determination, any direct or indirect liability of such Person with respect to
any Indebtedness, liability or other obligation (the “primary obligation”) of
another Person (the “primary obligor”), whether or not contingent, (i) to
purchase, repurchase or otherwise acquire such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
provide funds (x) for the payment or discharge of any such primary obligation or
(y) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency or any balance sheet item, level
of income or financial condition of the primary obligor (including keep well
agreements, maintenance agreements, comfort letters or similar agreements or
arrangements), (iii) to lease or purchase property, securities or services
primarily for the purpose of assuring the owner of any such primary obligation
of the ability of the primary obligor in respect thereof to make payment of such
primary obligation or (iv) otherwise to assure or hold harmless the owner of any
such primary obligation against loss or failure or inability to perform in
respect thereof; provided, however, that, with respect to Platinum Holdings and
its Subsidiaries, the term “Guaranty Obligation” shall not include endorsements
for collection or deposit in the ordinary course of business or trust
arrangements, withheld balances or any other collateral or security arrangements
(other than letters of credit) entered into in the ordinary course of business.
The amount of any Guaranty Obligation of any guaranteeing Person hereunder shall
be deemed to be the lower of (a) an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Guaranty Obligation is
made and (b) the maximum amount for which such guaranteeing Person may be liable
pursuant to the terms of the instrument embodying such Guaranty Obligation,
unless such primary obligation and the maximum amount for which such
guaranteeing Person may be liable are not stated or determinable, in which case
the amount of such Guaranty Obligation shall be such guaranteeing Person’s
maximum reasonably anticipated liability in respect thereof as determined by
such guaranteeing Person in good faith.
     “Hazardous Substance” means any substance or material meeting any one or
more of the following criteria: (i) it is or contains a substance designated as
a hazardous waste, hazardous substance, hazardous material, pollutant,
contaminant or toxic substance under any Environmental Law, (ii) it is toxic,
explosive, corrosive, ignitable, infectious, radioactive, mutagenic or otherwise
hazardous to human health or the environment and is or becomes regulated by any
Governmental Authority, (iii) its presence may require investigation or response
under any Environmental Law, (iv) it constitutes a nuisance, trespass or health
or safety hazard to Persons or neighboring properties, or (v) it is or contains,
without limiting the foregoing, asbestos, polychlorinated biphenyls, urea
formaldehyde foam insulation, petroleum hydrocarbons, petroleum derived
substances or wastes, crude oil, nuclear fuel, natural gas or synthetic gas.
     “Hedge Agreement” means any interest or foreign currency rate swap, cap,
collar, option, hedge, forward rate or other similar agreement or arrangement
designed to protect against fluctuations in interest rates or currency exchange,
including any swap agreement.

16



--------------------------------------------------------------------------------



 



     “Hedge Party” means any Lender or any Affiliate of any Lender in its
capacity as a counterparty to any Hedge Agreement with Platinum Holdings or any
of its Subsidiaries, which Hedge Agreement is required or permitted under this
Agreement to be entered into by Platinum Holdings.
     “Historical Statutory Statements” has the meaning given to such term in
Section 5.11(b).
     “Hybrid Equity Securities” means that portion of any class of hybrid
preferred securities consisting of trust preferred securities, deferrable
interest subordinated debt securities, mandatory convertible debt or other
hybrid securities that are (i) shown on the consolidated financial statements of
Platinum Holdings as liabilities, (ii) accorded equity treatment by Standard &
Poor’s and (iii) by their terms (or by the terms of any security into which they
are convertible for or which they are exchangeable) or upon the happening of any
event or otherwise, do not mature, are not mandatorily redeemable or are not
subject to any mandatory repurchase requirement, at any time on or prior to the
date which is six months after the Final Maturity Date.
     “Increasing Lender” has the meaning given to such term in Section 2.19(a).
     “Indebtedness” means, with respect to any Person, at the time of
determination (without duplication), (i) all obligations of such Person for
borrowed money (including any such obligations issued by such Person that
qualify as Catastrophe Bonds described in clause (i) of the definition thereof,
net of any escrow established (whether directly or to secure any letter of
credit issued to back such Catastrophe Bonds) in connection with such
Catastrophe Bonds), (ii) all obligations of such Person evidenced by notes,
bonds, debentures or similar instruments, or upon which interest payments are
customarily made, (iii) the maximum stated or face amount of all surety bonds,
letters of credit and bankers’ acceptances issued or created for the account of
such Person and, without duplication, all drafts drawn thereunder (to the extent
unreimbursed), (iv) all obligations of such Person to pay the deferred purchase
price of property or services (excluding trade payables incurred in the ordinary
course of business and not past due based on customary practices in the trade),
(v) all indebtedness created or arising under any conditional sale or other
title retention agreement with respect to property acquired by such Person,
(vi) all Capital Lease Obligations of such Person, (vii) all Disqualified
Capital Stock issued by such Person, with the amount of Indebtedness represented
by such Disqualified Capital Stock being equal to the greater of its voluntary
or involuntary liquidation preference and its maximum fixed repurchase price,
(viii) the principal balance outstanding and owing by such Person under any
synthetic lease, tax retention operating lease or similar off-balance sheet
financing product, (ix) all Guaranty Obligations of such Person with respect to
Indebtedness of another Person, (x) the net termination obligations of such
Person under any Hedge Agreements, calculated as of any date as if such
agreement or arrangement were terminated as of such date, and (xi) all
indebtedness of the types referred to in clauses (i) through (x) above (A) of
any partnership or unincorporated joint venture in which such Person is a
general partner or joint venturer to the extent such Person is liable therefor
or (B) secured by any Lien on any property or asset owned or held by such Person
regardless of whether or not the indebtedness secured thereby shall have been
incurred or assumed by such Person or is nonrecourse to the credit of such
Person, the amount thereof being equal to the value of the property or assets
subject to such Lien; provided that Indebtedness shall

17



--------------------------------------------------------------------------------



 



not include obligations with respect to Primary Policies and Reinsurance
Agreements which are entered into in the ordinary course of business.
     “Indemnified Taxes” means Taxes (including Other Taxes) other than Excluded
Taxes.
     “Indemnitee” has the meaning given to such term in Section 11.1(b).
     “ING” means ING Bank N.V., London Branch.
     “Initial Loans” has the meaning given to such term in Section 2.19(d).
     “Insurance Regulatory Authority” means, with respect to any Insurance
Subsidiary, the insurance department or similar Governmental Authority charged
with regulating insurance companies or insurance holding companies, in its
jurisdiction of domicile and, to the extent that it has regulatory authority
over such Insurance Subsidiary, in each other jurisdiction in which such
Insurance Subsidiary conducts business or is licensed to conduct business.
     “Insurance Subsidiary” means Platinum Bermuda, Platinum US and any other
Subsidiary of Platinum Holdings the ability of which to pay dividends is
regulated by an Insurance Regulatory Authority or that is otherwise required to
be regulated thereby in accordance with the applicable Requirements of Law of
its jurisdiction of domicile.
     “Interest Period” means, as to each LIBOR Loan, the period commencing on
the date of the Borrowing of such LIBOR Loan (or the date of any continuation
of, or conversion into, such LIBOR Loan), and ending one, two, three or six
months (or, if acceptable to all of the Tranche 1 Lenders, nine or twelve
months) thereafter, as selected by the applicable Borrower in its Notice of
Borrowing or Notice of Conversion/Continuation; provided that:
     (i) all LIBOR Loans comprising a single Borrowing shall at all times have
the same Interest Period;
     (ii) each successive Interest Period applicable to such LIBOR Loan shall
commence on the day on which the next preceding Interest Period applicable
thereto expires;
     (iii) LIBOR Loans may not be outstanding under more than five separate
Interest Periods at any one time (for which purpose Interest Periods shall be
deemed to be separate even if they are coterminous);
     (iv) if any Interest Period otherwise would expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day unless such next succeeding Business Day falls in another calendar month, in
which case such Interest Period shall expire on the next preceding Business Day;
     (v) no Interest Period shall extend beyond the Tranche 1 Maturity Date;
     (vi) if any Interest Period begins on a day for which there is no
numerically corresponding day in the calendar month during which such Interest
Period would

18



--------------------------------------------------------------------------------



 



otherwise expire, such Interest Period shall expire on the last Business Day of
such calendar month; and
     (vii) no Borrower may select any Interest Period (and consequently, no
LIBOR Loans shall be made or continued) if a Default or Event of Default shall
have occurred and be continuing at the time of such Notice of Borrowing or
Notice of Conversion/Continuation with respect to any Borrowing.
     “Invested Assets” means cash, Cash Equivalents, short term investments,
investments held for sale and any other assets which are treated as investments
under GAAP.
     “Investment” means, as to any Person, any direct or indirect Acquisition or
investment by such Person, whether by means of (i) the purchase or other
acquisition of Capital Stock or other securities of another Person or (ii) a
loan, advance or capital contribution to, guarantee or assumption of debt of, or
purchase or other Acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
guarantees Indebtedness of such other Person. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment, net of any returns of principal.
     “Investment Policy” means the investment policy of Platinum Holdings as in
effect on the Restatement Effective Date for the management of its investment
portfolio with such revisions thereto as are approved by the Board of Directors
of Platinum Holdings from time to time.
     “Issue” means, with respect to any Letter of Credit, to issue, to amend or
to extend the expiry of, or to renew or increase the Stated Amount of, such
Letter of Credit. The terms “Issued”, “Issuing” and “Issuance” have
corresponding meanings.
     “Issuing Bank” means, (i) with respect to any Participated Letter of
Credit, the applicable Fronting Bank, (ii) with respect to a Syndicated Letter
of Credit, the Lenders (and any Fronting Bank on behalf of a Non-NAIC Lender)
who have issued such Syndicated Letter of Credit, and (iii) any Eligible
Assignee to which a portion of the Commitment hereunder has been assigned
pursuant to Section 11.6(b) so long as such Eligible Assignee expressly agrees
to perform in accordance with their terms all of the obligations that by the
terms of this Agreement are required to be performed by it as an Issuing Bank
and notifies the Administrative Agent of its Lending Office (which information
shall be recorded by the Administrative Agent in the Register).
     “L/C Advance” has the meaning given to such term in Section 3.2(f).
     “L/C Disbursement” means (i) with respect to any Participated Letter of
Credit, a payment made by the applicable Fronting Bank pursuant thereto, and
(ii) with respect to any Syndicated Letter of Credit, a payment made by a Lender
pursuant thereto.
     “L/C Disbursement Date” means, with respect to each L/C Disbursement made
under any Letter of Credit, if the applicable Account Party receives notice from
the Administrative Agent

19



--------------------------------------------------------------------------------



 



of any L/C Disbursement prior to 4:00 p.m., Charlotte time, on any Business Day,
such Business Day, and if such notice is received after 4:00 p.m., Charlotte
time, on any Business Day, the following Business Day.
     “Lender” means each Person signatory hereto as a “Lender” and each other
Person that becomes a “Lender” hereunder pursuant to Section 2.18, 2.19 or
11.6(b).
     “Lending Office” means, with respect to any Lender, the office of such
Lender designated as such in such Lender’s Administrative Questionnaire or in
connection with an Assignment and Assumption, or such other office as may be
otherwise designated in writing from time to time by such Lender to Platinum
Holdings and the Administrative Agent. A Lender may designate separate Lending
Offices as provided in the foregoing sentence for the purposes of making or
maintaining different Types of Loans, and, with respect to LIBOR Loans, such
office may be a domestic or foreign branch or Affiliate of such Lender.
     “Letter of Credit” means any standby letter of credit Issued hereunder as a
Tranche 1 Letter of Credit or a Tranche 2 Letter of Credit, whether Issued as a
Syndicated Letter of Credit or Participated Letter of Credit, and “Letters of
Credit” means all of the foregoing.
     “Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, such Letter of Credit and any application therefor and any other
agreements, instruments, guarantees or other documents (whether general in
application or applicable only to such Letter of Credit) governing or providing
for the rights and obligations of the parties concerned or at risk with respect
to such Letter of Credit.
     “Letter of Credit Exposure” means, collectively, the Tranche 1 Letter of
Credit Exposure and the Tranche 2 Letter of Credit Exposure applicable to any
Lender or any Fronting Bank.
     “Letter of Credit Fee” means the Tranche 1 Letter of Credit Fee or Tranche
2 Letter of Credit Fee, as the context may require.
     “Letter of Credit Notice” means a Syndicated Letter of Credit Notice or a
Participated Letter of Credit Notice, as the context may require.
     “LIBOR Loan” means, at any time, any Loan that bears interest at such time
at the applicable Adjusted LIBOR Rate.
     “LIBOR Rate” means, with respect to each LIBOR Loan comprising part of the
same Borrowing for any Interest Period, an interest rate per annum obtained by
dividing (i) (y) the rate of interest (rounded upward, if necessary, to the
nearest 1/16 of one percentage point) appearing on Reuters Screen LIBOR01 Page
(or any successor page) that represents an average British Bankers Association
Interest Settlement Rate for Dollar deposits or (z) if no such rate is
available, the rate of interest determined by the Administrative Agent to be the
rate or the arithmetic mean of rates (rounded upward, if necessary, to the
nearest 1/16 of one percentage point) at which Dollar deposits in minimum
amounts of at least $5,000,000 are offered to first-tier banks in the London
interbank Eurodollar market, in each case under clause (y) or (z) above at
approximately 11:00 a.m., London time, two Business Days prior to the first day
of such

20



--------------------------------------------------------------------------------



 



Interest Period for a period substantially equal to such Interest Period, by
(ii) the amount equal to 1.00 minus the Reserve Requirement (expressed as a
decimal) for such Interest Period.
     “Licenses” has the meaning given to such term in Section 5.4(c).
     “Lien” means any mortgage, pledge, hypothecation, assignment, security
interest, lien (statutory or otherwise), charge or other encumbrance of any
nature, whether voluntary or involuntary, including the interest of any vendor
or lessor under any conditional sale agreement, title retention agreement,
Capital Lease or any other lease or arrangement having substantially the same
effect as any of the foregoing.
     “Loans” has the meaning given to such term in Section 2.1.
     “Losses” has the meaning given to such term in Section 11.1(b).
     “Margin Stock” has the meaning given to such term in Regulation U.
     “Material Adverse Effect” means a material adverse effect upon (i) the
business, assets, properties, operations or condition (financial or otherwise)
of Platinum Holdings and its Subsidiaries, taken as a whole, (ii) the ability of
the Credit Parties taken as a whole to perform their payment or other material
obligations under this Agreement or any of the other Credit Documents or
(iii) the legality, validity or enforceability of this Agreement or any of the
other Credit Documents or the rights and remedies of the Administrative Agent
and the Lenders hereunder and thereunder; provided that, so long as no violation
of any covenant contained in Section 7.1 or 7.2 shall have occurred and be
continuing as a result thereof, the occurrence of losses that give rise to or
result in Catastrophe Losses alone shall not be deemed to have a Material
Adverse Effect.
     “Material Insurance Subsidiary” means each Insurance Subsidiary that is a
Material Subsidiary.
     “Material Subsidiary” means each of (i) each Subsidiary Credit Party,
(ii) at the relevant time of determination, any other Subsidiary having (after
the elimination of intercompany accounts) (y) in the case of a non-Insurance
Subsidiary, (A) assets constituting at least 10% of the total assets of Platinum
Holdings and its Subsidiaries on a consolidated basis, (B) revenues for the four
Fiscal Quarters most recently ended constituting at least 10% of the total
revenues of Platinum Holdings and its Subsidiaries on a consolidated basis or
(C) Net Income for the four Fiscal Quarters most recently ended constituting at
least 10% of the Consolidated Net Income of Platinum Holdings and its
Subsidiaries, in each case determined in accordance with GAAP as of the date of
the GAAP financial statements most recently delivered under Section 6.1 prior to
such time (or, with regard to determinations at any time prior to the initial
delivery of financial statements under Section 6.1, as of the date of the most
recent financial statements referred to in Section 5.11(a)), or (z) in the case
of an Insurance Subsidiary, (A) assets constituting at least 10% of the
aggregate assets of all of the Insurance Subsidiaries of Platinum Holdings or
(B) gross written premiums for the four Fiscal Quarters most recently ended (or,
if not readily available, the Fiscal Year most recently ended) constituting at
least 10% of the aggregate gross written premiums (without duplication) of all
of the Insurance Subsidiaries of Platinum Holdings, in each case determined in
accordance with SAP as of the date of the statutory

21



--------------------------------------------------------------------------------



 



financial statements most recently delivered under Section 6.2 prior to such
time (or, with regard to determinations at any time prior to the initial
delivery of financial statements under Section 6.2, as of the date of the most
recent financial statements referred to in Section 5.11(b)), and (iii) any
Subsidiary that has any of the foregoing as a Subsidiary.
     “Moody’s” means Moody’s Investors Service, Inc., and its successors and
assigns.
     “Multiemployer Plan” means any “multiemployer plan” within the meaning of
Section 4001(a)(3) of ERISA to which Platinum Holdings or any ERISA Affiliate
makes, is making or is obligated to make contributions or has made or been
obligated to make contributions.
     “NAIC” means the National Association of Insurance Commissioners and any
successor thereto.
     “Net Income” means, with respect to any Person for any period, the net
income (or loss) available to common shareholders, after extraordinary items,
taxes and all other items of expense and income of such Person for such period,
determined in accordance with GAAP.
     “Non-Consenting Lender” means a Lender that does not approve any consent,
waiver or amendment to any Credit Document that (i) requires the approval of
each Lender or each Lender directly affected thereby and (ii) has been approved
by the Required Lenders.
     “Non-Defaulting Lender” means, at any time, each Lender that is not a
Defaulting Lender at such time.
     “Non-NAIC Lender” means a Lender that is not listed on the most current
list of banks approved by the Securities Valuation Office of the NAIC and is not
acting through the branch so listed.
     “Non-U.S. Lender” means a Lender that is not a U.S. Person.
     “Notes” means, with respect to any Tranche 1 Lender requesting the same,
the promissory note of each Borrower in favor of such Tranche 1 Lender
evidencing the Loans made by such Tranche 1 Lender to such Borrower pursuant to
Section 2.1, in substantially the form of Exhibit A, together with any
amendments, modifications and supplements thereto, substitutions therefor and
restatements thereof.
     “Notice of Borrowing” has the meaning given to such term in Section 2.2(b).
     “Notice of Conversion/Continuation” has the meaning given to such term in
Section 2.10(b).
     “Obligations” means all principal of and interest (including interest
accruing after the filing of a petition or commencement of a case by or with
respect to any Credit Party seeking relief under any applicable Debtor Relief
Law, specifically including the Bankruptcy Code and any fraudulent transfer and
fraudulent conveyance laws, whether or not the claim for such interest is
allowed in such proceeding) on the Loans and Reimbursement Obligations and all

22



--------------------------------------------------------------------------------



 



fees, expenses, indemnities and other obligations owing, due or payable at any
time by any Credit Party to the Administrative Agent, any Lender, any Fronting
Bank or any other Person entitled thereto, under this Agreement or any of the
other Credit Documents, in each case whether direct or indirect, joint or
several, absolute or contingent, matured or unmatured, liquidated or
unliquidated, secured or unsecured, and whether existing by contract, operation
of law or otherwise.
     “OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control, and any successor thereto.
     “Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Credit Document.
     “Over-Advance” has the meaning given to such term in Section 2.6(b).
     “Participant” has the meaning given to such term in Section 11.6(e).
     “Participant Register” has the meaning given to such term in
Section 11.6(e).
     “Participated Letter of Credit Notice” has the meaning given to such term
in Section 3.2(b).
     “Participated Letters of Credit” means (i) Letters of Credit issued by any
Fronting Bank under Section 3.2(a) and (ii) any Existing Letter of Credit
designated as a Participated Letter of Credit on Schedule 3.3.
     “Participated Reimbursement Obligation” has the meaning given to such term
in Section 3.2(e).
     “Participating Member State” means any member state of the European
Community that adopts or has adopted the Euro as its lawful currency in
accordance with the legislation of the European Community relating to the
Economic and Monetary Union.
     “PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT) Act
of 2001, and any successor statute, and all rules and regulations from time to
time promulgated thereunder.
     “Payment Office” means the office of the Administrative Agent designated on
Schedule 1.1(a) under the heading “Instructions for wire transfers to the
Administrative Agent,” or such other office as the Administrative Agent may
designate to the Lenders and the Credit Parties for such purpose from time to
time.
     “PBGC” means the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA, and any successor thereto.

23



--------------------------------------------------------------------------------



 



     “Percentage Obligations” has the meaning given to such term in Exhibit C-1.
     “Permitted Liens” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced:
(i) Liens for taxes, assessments and governmental charges or levies to the
extent not required to be paid under Section 6.6; (ii) Liens imposed by law,
such as materialmen’s, mechanics’, carriers’, workmen’s and repairmen’s Liens
and other similar Liens arising in the ordinary course of business securing
obligations that are not overdue for a period of more than 60 days or which are
being contested in good faith and by appropriate proceedings and with respect to
which adequate reserves have been established, and are being maintained, in
accordance with GAAP; (iii) pledges or deposits to secure obligations under
workers’ compensation, unemployment, old-age pensions, retirement benefits laws
or similar legislation or to secure public or statutory obligations; (iv) zoning
restrictions, easements, rights of way and other encumbrances on title to real
property that do not render title to the property encumbered thereby
unmarketable or materially adversely affect the use of such property for its
present purposes, (v) Liens arising by virtue of trust arrangements, withheld
balances, or any other collateral or security arrangements (including letters of
credit) incurred in connection with reinsurance obligations in the ordinary
course of business or capital support agreements or any other agreements by
Platinum Holdings or Platinum Finance in support of the capital of any Insurance
Subsidiary, or guarantees or any other agreements by Platinum Holdings or
Platinum Finance guaranteeing the obligations of any Insurance Subsidiary under
reinsurance agreements entered into in the ordinary course of business;
(vi) lease deposits; and (vii) Liens arising by virtue of any statutory or
common law provision relating to bankers’ liens, rights of setoff or other
similar rights or remedies existing solely with respect to cash and Cash
Equivalents on deposit pursuant to standard banking arrangements.
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
     “Plan” means any “employee pension benefit plan” within the meaning of
Section 3(2) of ERISA that is subject to the provisions of Title IV of ERISA
(other than a Multiemployer Plan) and to which Platinum Holdings or any ERISA
Affiliate may have any liability.
     “Platform” has the meaning given to such term in Section 11.4(b).
     “Platinum Bermuda” means Platinum Underwriters Bermuda, Ltd., an exempted
company incorporated in Bermuda.
     “Platinum Finance” means Platinum Underwriters Finance, Inc., a company
incorporated in the state of Delaware.
     “Platinum Holdings” has the meaning given to such term in the introductory
paragraph of this Agreement.
     “Platinum US” means Platinum Underwriters Reinsurance, Inc., a company
incorporated in the State of Maryland.
     “PPA 2006 Effective Date” means, with respect to any Plan, except as
hereinafter provided, the first day of the first plan year beginning on or after
January 1, 2008; provided,

24



--------------------------------------------------------------------------------



 



however, that solely with respect to a Plan maintained pursuant to one or more
collective bargaining agreements between employee representatives and one or
more employers ratified before January 1, 2008, such term means the first day of
the first plan year beginning on or after the earlier of (A) the later of
(x) the date on which the last collective bargaining agreement relating to the
Plan terminates (determined without regard to any extension thereof agreed to
after August 17, 2006) and (y) the first day of the first plan year beginning on
or after January 1, 2008, and (B) January 1, 2010.
     “Primary Policies” means any insurance policies issued by an Insurance
Subsidiary.
     “Pounds Sterling” means the lawful currency of the United Kingdom of Great
Britain and Northern Ireland.
     “Preferred Securities” means, with respect to any Person, any Capital Stock
of such Person that has preferential rights with respect to dividends or
redemptions or upon liquidation or dissolution of such Person over shares of
common stock or any other class of such Person.
     “Private Act” means separate legislation enacted in Bermuda with the
intention that such legislation apply specifically to any Credit Party, in whole
or in part.
     “Prohibited Transaction” means any transaction described in (i) Section 406
of ERISA that is not exempt by reason of Section 408 of ERISA or by reason of a
Department of Labor prohibited transaction individual or class exemption or
(ii) Section 4975(c) of the Code that is not exempt by reason of Section 4975
(c)(2) or 4975(d) of the Code.
     “Quarterly Statement” means, with respect to any Insurance Subsidiary for
any Fiscal Quarter, the financial statements of such Insurance Subsidiary for
such Fiscal Quarter as required to be filed with the Insurance Regulatory
Authority of its jurisdiction of domicile and in accordance with the laws of
such jurisdiction, together with all exhibits, schedules, certificates and
actuarial opinions required to be filed or delivered therewith.
     “Ratable Share” means, with respect to any Lender, such Lender’s Tranche 1
Ratable Share and/or the Tranche 2 Ratable Share, as the context may require.
     “Register” has the meaning given to such term in Section 11.6(d).
     “Regulations D, T, U and X” means Regulations D, T, U and X, respectively,
of the Federal Reserve Board, and any successor regulations.
     “Reimbursement Obligations” means the obligation of the applicable Account
Party to reimburse the applicable Issuing Banks for any payment made by such
Issuing Banks under any Letter of Credit, together with interest thereon payable
as provided herein.
     “Reinsurance Agreement” means any agreement, contract, treaty, policy,
certificate or other arrangement whereby any Insurance Subsidiary agrees to
assume from or reinsure an insurer or reinsurer all or part of the liability of
such insurer or reinsurer under a policy or policies of insurance issued by such
insurer or reinsurer.

25



--------------------------------------------------------------------------------



 



     “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
     “Reportable Event” means, with respect to any Plan, (i) any “reportable
event” within the meaning of Section 4043(c) of ERISA for which the 30-day
notice under Section 4043(a) of ERISA has not been waived by the PBGC (including
any failure to meet the minimum funding standard of, or timely make any required
installment under, Section 412 of the Code or Section 302 of ERISA, regardless
of the issuance of any waivers in accordance with Section 412 of the Code),
(ii) any such “reportable event” subject to advance notice to the PBGC under
Section 4043(b)(3) of ERISA, (iii) any application for a funding waiver or an
extension of any amortization period pursuant to Section 412 of the Code, and
(iv) a cessation of operations described in Section 4062(e) of ERISA.
     “Required Lenders” means, at any time, the Lenders whose Commitments (or,
after the termination of the Commitments, Credit Exposure) represent at least a
majority of the aggregate, at such time, of the Total Commitments (or, after the
termination of the Total Commitments, the Aggregate Credit Exposure); provided
that the Commitment of, and the portion of the outstanding Credit Exposure held
or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders.
     “Required Tranche 1 Lenders” means, at any time, the Tranche 1 Lenders
whose Tranche 1 Commitments (or, after the Tranche 1 Termination Date, Tranche 1
Credit Exposure) represent at least a majority of the aggregate, at such time,
of the Tranche 1 Commitments (or, after the Tranche 1 Termination Date, the
aggregate Tranche 1 Credit Exposure); provided that the Tranche 1 Commitment of,
and the Tranche 1 Credit Exposure held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Tranche 1
Lenders.
     “Required Tranche 2 Lenders” means, at any time, the Tranche 2 Lenders
whose Tranche 2 Commitments (or, after the Tranche 2 Termination Date, Tranche 2
Letter of Credit Exposure) represent at least a majority of the aggregate, at
such time, of the Tranche 2 Commitments (or, after the Tranche 2 Termination
Date, the aggregate Tranche 2 Letter of Credit Exposure); provided that the
Tranche 2 Commitment of, and the Tranche 2 Letter of Credit Exposure held or
deemed held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Tranche 2 Lenders.
     “Requirement of Law” means, with respect to any Person, the charter,
articles or certificate of organization or incorporation and bylaws or other
organizational or governing documents of such Person, and any statute, law,
treaty, rule, regulation, order, decree, writ, injunction or determination of
any arbitrator or court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject or otherwise pertaining to any or all of the
transactions contemplated by this Agreement and the other Credit Documents.
     “Reserve Requirement” means, with respect to any Interest Period, the
reserve percentage (expressed as a decimal and rounded upwards, if necessary, to
the next higher 1/100th of 1%) in

26



--------------------------------------------------------------------------------



 



effect from time to time during such Interest Period, as provided by the Federal
Reserve Board, applied for determining the maximum reserve requirements
(including basic, supplemental, marginal and emergency reserves) applicable to
Wells Fargo under Regulation D with respect to “Eurocurrency liabilities” within
the meaning of Regulation D, or under any similar or successor regulation with
respect to Eurocurrency liabilities or Eurocurrency funding.
     “Responsible Officer” means, with respect to any Credit Party, the
president, the chief executive officer, the chief financial officer, any
executive officer or any other Financial Officer of such Credit Party, and any
other officer or similar official thereof responsible for the administration of
the obligations of such Credit Party in respect of this Agreement or any other
Credit Document.
     “Restatement Effective Date” has the meaning given to such term in
Section 4.1.
     “Revaluation Date” means each of the following: (i) each date on which a
Foreign Currency Letter of Credit is Issued, (ii) each date on which an L/C
Disbursement is made in a Foreign Currency, (iii) the last Business Day of each
calendar month, (iv) the Tranche 1 Termination Date, (v) the Tranche 2
Termination Date and (vi) such additional dates as the Administrative Agent
shall specify or any Fronting Bank shall request.
     “Sanctioned Country” means a country subject to a sanctions program
identified on the list maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/programs/, or as otherwise
published from time to time.
     “Sanctioned Person” means (i) a Person named on the list of Specially
Designated Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/enforcement/ofac/sdn/index.html, or as otherwise
published from time to time, or (ii) (A) an agency of the government of a
Sanctioned Country, (B) an organization controlled by a Sanctioned Country, or
(C) a Person resident in a Sanctioned Country, to the extent subject to a
sanctions program administered by OFAC.
     “SAP” means, with respect to any Insurance Subsidiary, the statutory
accounting practices prescribed or permitted by the relevant Insurance
Regulatory Authority of its jurisdiction of domicile, consistently applied and
maintained, as in effect from time to time, subject to the provisions of
Section 1.2.
     “Secured L/C Obligations” means all Obligations in respect of Letters of
Credit required to be secured by Eligible Collateral.
     “Secured L/C Exposure” means, at any time for each Lender, the sum of
(i) such Lender’s Tranche 1 Letter of Credit Exposure required to be secured by
Eligible Collateral plus (ii) such Lender’s Tranche 2 Letter of Credit Exposure.
     “Security Agreement” means each Second Amended and Restated Security
Agreement made by an Account Party in favor of the Administrative Agent, in
substantially the form of Exhibit F.

27



--------------------------------------------------------------------------------



 



     “Security Documents” means (i) each Security Agreement, (ii) each Account
Control Agreement, (iii) each other security agreement executed and delivered
pursuant to Section 6.12 and (iv) each other document, agreement, certificate
and/or financing statement, executed, delivered, made or filed pursuant to the
terms of the documents specified in the foregoing clauses (i), (ii) and (iii).
     “Spot Rate” means, with respect to any Foreign Currency, the rate quoted by
Wells Fargo as the spot rate for the purchase by Wells Fargo of such Foreign
Currency with Dollars through its principal foreign exchange trading office at
approximately 11:00 a.m., London time, on the date two Business Days prior to
the date as of which the foreign exchange computation is made.
     “Standard & Poor’s” means Standard & Poor’s Ratings Services, a division of
The McGraw Hill Companies, Inc. and its successors and assigns.
     “Stated Amount” means, with respect to any Letter of Credit at any time,
the aggregate Dollar Amount available to be drawn thereunder at such time
(regardless of whether any conditions for drawing could then be met).
     “Subsequent Borrowing” has the meaning given to such term in
Section 2.19(d).
     “Subsidiary” means, with respect to any Person, any corporation or other
Person of which more than 50% of the outstanding Capital Stock having ordinary
voting power to elect a majority of the board of directors, board of managers or
other governing body of such Person, is at the time, directly or indirectly,
owned or controlled by such Person and one or more of its other Subsidiaries or
a combination thereof (irrespective of whether, at the time, securities of any
other class or classes of any such corporation or other Person shall or might
have voting power by reason of the happening of any contingency). When used
without reference to a parent entity, the term “Subsidiary” shall be deemed to
refer to a Subsidiary of Platinum Holdings.
     “Subsidiary Credit Party” means any of Platinum Finance, Platinum Bermuda
or Platinum US, as the context may require, and “Subsidiary Credit Parties”
means all of the foregoing.
     “Syndicated L/C Participant” has the meaning given to such term in
Section 3.3(b).
     “Syndicated Letter of Credit Notice” has the meaning given to such term in
Section 3.1(b).
     “Syndicated Letters of Credit” means (i) Tranche 1 Letters of Credit and/or
Tranche 2 Letters of Credit, as the case may be, issued under Section 3.1(a) and
(ii) any Existing Letter of Credit designated as a Syndicated Letter of Credit
on Schedule 3.3.
     “Syndicated Reimbursement Obligation” has the meaning given to such term in
Section 3.1(f).
     “Syndication Agent” has the meaning given to such term in the introductory
paragraph of this Agreement.

28



--------------------------------------------------------------------------------



 



     “TARGET Day” means any day on which the Trans-European Automated Real-time
Gross Settlement Express Transfer payment system (or any successor settlement
system as determined by the Administrative Agent) is open for the settlement of
payments in Euros.
     “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.
     “Total Capitalization” means, as of any date, the sum of (i) Consolidated
Net Worth as of such date plus (ii) Consolidated Indebtedness as of such date.
     “Total Commitments” means the sum of (i) the Tranche 1 Commitments of all
Lenders plus (ii) the Tranche 2 Commitments of all Lenders.
     “Total Voting Power” means, with respect to any Person, the total number of
votes which may be cast in the election of directors of such Person at any
meeting of stockholders of such Person if all securities entitled to vote in the
election of directors of such Person (on a fully diluted basis, assuming the
exercise, conversion or exchange of all rights, warrants, options and securities
exercisable for, exchangeable for or convertible into, such voting securities)
were present and voted at such meeting (other than votes that may be cast only
upon the happening of a contingency).
     “Tranche 1 Commitment” means, with respect to any Tranche 1 Lender at any
time, the commitment of such Tranche 1 Lender to make Loans and to Issue and/or
participate in Tranche 1 Letters of Credit in an aggregate principal Dollar
Amount at any time outstanding up to the amount set forth opposite such Lender’s
name on Schedule 1.1(a) under the caption “Tranche 1 Commitment,” or, if such
Tranche 1 Lender has entered into one or more Assignment and Assumptions, the
amount set forth for such Tranche 1 Lender at such time in the Register
maintained by the Administrative Agent pursuant to Section 11.6(d) as such
Tranche 1 Lender’s “Tranche 1 Commitment,” in either case as such amount may be
reduced, increased or terminated at or prior to such time pursuant to the terms
hereof.
     “Tranche 1 Commitment Fee” has the meaning given to such term in
Section 2.9(b).
     “Tranche 1 Credit Exposure” means, with respect to any Tranche 1 Lender at
any time, the Dollar Amount of the sum of (i) the aggregate principal amount of
all Loans made by such Tranche 1 Lender that are outstanding at such time plus
(ii) such Tranche 1 Lender’s Tranche 1 Letter of Credit Exposure at such time.
     “Tranche 1 Credit Extension” means a Borrowing or the Issuance of any
Tranche 1 Letter of Credit.
     “Tranche 1 Lender” means any Lender having a Tranche 1 Commitment (or,
after the Tranche 1 Commitments have terminated, any Lender holding outstanding
Loans or Tranche 1 Letter of Credit Exposure).
     “Tranche 1 Letters of Credit” means each (i) Syndicated Letter of Credit
Issued by the Tranche 1 Lenders, (ii) Participated Letter of Credit Issued by
any Fronting Bank in which the

29



--------------------------------------------------------------------------------



 



Tranche 1 Lenders have a participation interest and (iii) Existing Letter of
Credit designated as a “Tranche 1 Letter of Credit” on Schedule 3.3.
     “Tranche 1 Letter of Credit Exposure” means, at any time for each Tranche 1
Lender, such Tranche 1 Lender’s Tranche 1 Ratable Share of the Dollar Amount of
the sum of (i) the aggregate Stated Amount of all outstanding Tranche 1 Letters
of Credit plus (ii) the aggregate amount of all outstanding Tranche 1
Reimbursement Obligations at such time.
     “Tranche 1 Maturity Date” means the third anniversary of the Restatement
Effective Date.
     “Tranche 1 Ratable Share” means, at any time for each Tranche 1 Lender, a
percentage obtained by dividing such Tranche 1 Lender’s Tranche 1 Commitment at
such time by the aggregate Tranche 1 Commitment then in effect; provided that if
the Tranche 1 Termination Date has occurred, the Tranche 1 Ratable Share of each
Tranche 1 Lender shall be determined by dividing such Tranche 1 Lender’s Tranche
1 Commitment as in effect immediately prior thereto by the aggregate Tranche 1
Commitment in effect immediately prior to the Tranche 1 Termination Date (but
also giving effect to any subsequent assignments).
     “Tranche 1 Reimbursement Obligations” means, collectively, Syndicated
Reimbursement Obligations and Participated Reimbursement Obligations relating to
Tranche 1 Letters of Credit.
     “Tranche 1 Termination Date” means the Tranche 1 Maturity Date or such
earlier date of termination of the Tranche 1 Commitments pursuant to Section 2.5
or 9.2.
     “Tranche 2 Commitment” means, with respect to any Tranche 2 Lender at any
time, the commitment of such Tranche 2 Lender to Issue and/or participate in
Tranche 2 Letters of Credit in an aggregate principal Dollar Amount at any time
outstanding up to the amount set forth opposite such Lender’s name on
Schedule 1.1(a) under the caption “Tranche 2 Commitment,” or, if such Tranche 2
Lender has entered into one or more Assignment and Assumptions, the amount set
forth for such Tranche 2 Lender at such time in the Register maintained by the
Administrative Agent pursuant to Section 11.6(d) as such Tranche 2 Lender’s
“Tranche 2 Commitment,” in either case as such amount may be reduced, increased
or terminated at or prior to such time pursuant to the terms hereof.
     “Tranche 2 Commitment Fee” has the meaning given to such term in
Section 2.9(d).
     “Tranche 2 Lender” means any Lender having a Tranche 2 Commitment (or,
after the Tranche 2 Commitments have terminated, any Lender holding outstanding
Tranche 2 Letter of Credit Exposure).
     “Tranche 2 Letters of Credit” means each (i) Syndicated Letter of Credit
Issued by the Tranche 2 Lenders, (ii) Participated Letter of Credit Issued by
any Fronting Bank in which the Tranche 2 Lenders have a participation interest
and (iii) Existing Letter of Credit designated as a “Tranche 2 Letter of Credit”
on Schedule 3.3.
     “Tranche 2 Letter of Credit Exposure” means, at any time for each Tranche 2
Lender, such Tranche 2 Lender’s Tranche 2 Ratable Share of the Dollar Amount of
the sum of (i) the

30



--------------------------------------------------------------------------------



 



aggregate Stated Amount of all outstanding Tranche 2 Letters of Credit plus
(ii) the aggregate amount of all outstanding Tranche 2 Reimbursement
Obligations.
     “Tranche 2 Letter of Credit Fee” has the meaning given to such term in
Section 2.9(e).
     “Tranche 2 Maturity Date” means the third anniversary of the Restatement
Effective Date.
     “Tranche 2 Ratable Share” means, at any time for each Tranche 2 Lender, a
percentage obtained by dividing such Tranche 2 Lender’s Tranche 2 Commitment at
such time by the aggregate Tranche 2 Commitment then in effect; provided that if
the Tranche 2 Termination Date has occurred, the Tranche 2 Ratable Share of each
Tranche 2 Lender shall be determined by dividing such Tranche 2 Lender’s Tranche
2 Commitment as in effect immediately prior thereto by the aggregate Tranche 2
Commitment in effect immediately prior to the Tranche 2 Termination Date (but
also giving effect to any subsequent assignments).
     “Tranche 2 Reimbursement Obligations” means, collectively, Syndicated
Reimbursement Obligations and Participated Reimbursement Obligations relating to
Tranche 2 Letters of Credit.
     “Tranche 2 Termination Date” means the Tranche 2 Maturity Date or such
earlier date of termination of the Tranche 2 Commitments pursuant to Section 2.5
or 9.2.
     “Type” has the meaning given to such term in Section 2.2(a).
     “U.S. Person” means any Person that is a “United States Person” as defined
in Section 7701(a)(30) of the Code.
     “Unfunded Pension Liability” means, with respect to any Plan, the excess of
its benefit liabilities under Section 4001(a)(16) of ERISA over the current
value of its assets, determined in accordance with the applicable assumptions
used for funding under Section 412 of the Code for the applicable plan year.
     “Unutilized Tranche 1 Commitment” means, at any time for each Tranche 1
Lender, such Lender’s Tranche 1 Commitment less the sum of (i) the outstanding
principal amount of Loans made by such Tranche 1 Lender plus (ii) such Tranche 1
Lender’s Tranche 1 Letter of Credit Exposure.
     “Unutilized Tranche 2 Commitment” means, at any time for each Tranche 2
Lender, such Lender’s Tranche 2 Commitment less such Tranche 2 Lender’s Tranche
2 Letter of Credit Exposure.
     “Wells Fargo” means Wells Fargo Bank, National Association.
     “Wholly Owned” means, with respect to any Subsidiary of any Person, that
100% of the outstanding Capital Stock of such Subsidiary (excluding in the case
of a Foreign Subsidiary only, any directors’ qualifying shares and shares
required to be held by foreign nationals) is owned, directly or indirectly, by
such Person.

31



--------------------------------------------------------------------------------



 



     Section 1.2 Accounting Terms; GAAP and SAP. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP or SAP, as the context requires, each as in
effect from time to time; provided that, if Platinum Holdings notifies the
Administrative Agent that the Credit Parties request an amendment to any
provision hereof to eliminate the effect of any change occurring after the date
hereof in GAAP or SAP, as the case may be, or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the Credit
Parties that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or SAP, as the case may be, or in the application
thereof, then such provision shall be interpreted on the basis of GAAP or SAP,
as the case may be, as in effect and applied immediately before such change
shall have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.
     Section 1.3 Other Terms; Construction.
     (a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented, restated or otherwise
modified (subject to any restrictions on such amendments, supplements,
restatements or modifications set forth herein), (ii) any reference herein to
any Person shall be construed to include such Person’s successors and assigns,
(iii) the words “herein,” “hereof” and “hereunder” and words of similar import
when used in this Agreement shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (iv) all references herein
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement, (v) any
reference herein to any law or regulation shall, unless otherwise specified,
refer to such law or regulation as amended, modified or supplemented from time
to time and (vi) the words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
     (b) All references herein to the Lenders, the Tranche 1 Lenders or the
Tranche 2 Lenders or any of them shall be deemed to include the Fronting Banks
and all references in Article III to the Lenders shall mean the Tranche 1
Lenders and/or the Tranche 2 Lenders, as the case may be, (and in each case
shall also include the Fronting Banks if the context includes Participated
Letters of Credit or a Non-NAIC Lender), all unless specifically provided
otherwise or unless the context otherwise requires.
     Section 1.4 Exchange Rates; Currency Equivalents.
     (a) The Administrative Agent shall determine the Spot Rates as of each
Revaluation Date to be used for calculating the Dollar Amounts of Letters of
Credit denominated in a Foreign

32



--------------------------------------------------------------------------------



 



Currency and other amounts outstanding under this Agreement denominated in a
Foreign Currency. Such Spot Rates shall become effective as of such Revaluation
Date and shall be the Spot Rates employed in converting any amounts between the
applicable currencies until the next Revaluation Date to occur. Except as
otherwise provided herein, the applicable amount of any Currency for purposes of
this Agreement and the other Credit Documents shall be such Dollar Amount as so
determined by the Administrative Agent.
     (b) Wherever in this Agreement, in connection with any Letter of Credit
denominated in a Foreign Currency, an amount, such as a required minimum Stated
Amount, is expressed in Dollars, such amount shall be the relevant Foreign
Currency Equivalent of such Dollar Amount (rounded as nearly as practicable to
the nearest number of whole units of such Foreign Currency), as determined by
the Administrative Agent.
     (c) Determinations by the Administrative Agent pursuant to this Section 1.4
shall be conclusive absent manifest error.
     Section 1.5 Redenomination of Certain Foreign Currencies and Computation of
Dollar Amounts.
     (a) Each obligation of Platinum US or Platinum Bermuda under this Agreement
or any other Credit Document to which it is a party to make a payment
denominated in Pounds Sterling shall be redenominated into Euros in the event
that and at such time as Great Britain adopts the Euro as its lawful currency
after the date hereof. If the basis of accrual of interest expressed in this
Agreement in respect of Pounds Sterling shall be inconsistent with any
convention or practice in the London interbank market for the basis of accrual
of interest in respect of the Euro, such expressed basis shall be replaced by
such convention or practice with effect from the date on which Great Britain
adopts the Euro as its lawful currency.
     (b) This Agreement will, to the extent the Administrative Agent (acting
reasonably after consultation with Platinum US or Platinum Bermuda) determines
to be necessary, be amended to comply with any other generally accepted
conventions and market practices in the London interbank market and otherwise to
reflect the adoption of the Euro by Great Britain.
     (c) References herein to minimum Dollar Amounts and integral multiples
stated in Dollars, where they shall also be applicable to Foreign Currency,
shall be deemed to refer to approximate Foreign Currency Equivalents. Wherever
in this Agreement an amount, such as a minimum or maximum limitation on
Indebtedness permitted to be incurred or Investments permitted to be made
hereunder, is expressed in Dollars, it shall be deemed to refer to the Dollar
Amount thereof.
ARTICLE II
AMOUNT AND TERMS OF THE CREDIT
     Section 2.1 Commitments.
     (a) Upon and subject to the terms and conditions hereof, (i) each Tranche 1
Lender hereby agrees from time to time on any Business Day during the
Availability Period to Issue

33



--------------------------------------------------------------------------------



 



Tranche 1 Letters of Credit as Syndicated Letters of Credit for the account of
any Account Party, subject to the terms and conditions of Article III; (ii) each
Fronting Bank, upon the request of any Account Party, hereby agrees from time to
time on any Business Day during the Availability Period to Issue Tranche 1
Letters of Credit as Participated Letters of Credit for the account of any
Account Party and each Tranche 1 Lender hereby agrees to purchase participations
in the obligations of such Fronting Bank under Tranche 1 Letters of Credit
issued as Participated Letters of Credit, subject to the terms and conditions of
Article III; (iii) Wells Fargo, in its capacity as a Fronting Bank, hereby
agrees from time to time on any Business Day during the Availability Period to
Issue the Ratable Share of ING of any Tranche 1 Letter of Credit issued as a
Syndicated Letter of Credit (and ING hereby agrees to purchase participations in
the obligations of Wells Fargo in such capacity in the amount of its Ratable
Share of such Tranche 1 Letter of Credit); and (iv) each Tranche 1 Lender hereby
agrees to make loans (each, a “Loan”, and collectively, the “Loans”) to one or
more of the Borrowers from time to time on any Business Day during the period
from and including the Restatement Effective Date to but not including the
Tranche 1 Termination Date; provided that (A) no Tranche 1 Lender shall be
obligated to make or participate in any Tranche 1 Credit Extension if,
immediately after giving effect thereto, (x) the Tranche 1 Credit Exposure of
any Tranche 1 Lender would exceed its Tranche 1 Commitment at such time, (y) the
aggregate Tranche 1 Credit Exposure would exceed the aggregate Tranche 1
Commitment at such time or (z) with respect to the Issuance of Tranche 1 Letters
of Credit, the applicable conditions in Section 3.4 are not met; and (B) no
Fronting Bank shall be obligated to Issue any Tranche 1 Letter of Credit if any
Lender is at that time a Defaulting Lender, unless such Fronting Bank has
entered into an arrangement, including the delivery of Cash Collateral,
satisfactory to such Fronting Bank (in its sole discretion) with the applicable
Account Party or such Defaulting Lender to eliminate such Fronting Bank’s
Fronting Exposure (after giving effect to Section 2.20(a)(iv)) with respect to
such Defaulting Lender. Within the foregoing limits, and subject to and on the
terms and conditions hereof, the Borrowers may borrow, repay and reborrow Loans,
and the Account Parties may obtain Tranche 1 Letters of Credit on a revolving
basis to replace Tranche 1 Letters of Credit that have expired or that have been
drawn upon and reimbursed.
     (b) Upon and subject to the terms and conditions hereof, (i) each Tranche 2
Lender hereby agrees from time to time on any Business Day during the
Availability Period to Issue Tranche 2 Letters of Credit as Syndicated Letters
of Credit for the account of any Account Party, subject to the terms and
conditions of Article III; (ii) Wells Fargo, in its capacity as a Fronting Bank,
hereby agrees from time to time on any Business Day during the Availability
Period to Issue the Ratable Share of ING of any Tranche 2 Letter of Credit
issued as a Syndicated Letter of Credit (and ING hereby agrees to purchase
participations in the obligations of Wells Fargo in such capacity in the amount
of its Ratable Share of such Tranche 2 Letter of Credit); and (iii) each
Fronting Bank, upon the request of any Account Party, hereby agrees from time to
time on any Business Day during the Availability Period to Issue Tranche 2
Letters of Credit as Participated Letters of Credit for the account of any
Account Party and each Tranche 2 Lender hereby agrees to purchase participations
in the obligations of such Fronting Bank under Tranche 2 Letters of Credit
issued as Participated Letters of Credit, subject to the terms and conditions of
Article III; provided that (A) no Tranche 2 Lender shall be obligated to Issue
or participate in any Tranche 2 Letter of Credit if, immediately after giving
effect thereto, (w) the Tranche 2 Letter of Credit Exposure of any Tranche 2
Lender would exceed its Tranche 2 Commitment at such time, (x) the aggregate
Tranche 2 Letter of Credit Exposure would exceed the aggregate

34



--------------------------------------------------------------------------------



 



Tranche 2 Commitment at such time, (y) the aggregate Secured L/C Exposure
attributable to such Account Party on whose account the Tranche 2 Letter of
Credit is being issued exceeds the Borrowing Base of such Account Party at such
time or (z) with respect to the Issuance of a Tranche 2 Letter of Credit, the
applicable conditions in Section 3.4 are not met; and (B) no Fronting Bank shall
be obligated to Issue any Tranche 2 Letter of Credit if any Lender is at that
time a Defaulting Lender, unless such Fronting Bank has entered into an
arrangement, including the delivery of Cash Collateral, satisfactory to such
Fronting Bank (in its sole discretion) with the applicable Account Party or such
Defaulting Lender to eliminate such Fronting Bank’s Fronting Exposure (after
giving effect to Section 2.20(a)(iii)) with respect to such Defaulting Lender.
Within the foregoing limits, and subject to and on the terms and conditions
hereof, the Account Parties may obtain Tranche 2 Letters of Credit on a
revolving basis to replace Tranche 2 Letters of Credit that have expired or that
have been drawn upon and reimbursed.
     Section 2.2 Borrowings.
     (a) The Loans shall, at the option of the applicable Borrower and subject
to the terms and conditions of this Agreement, be either Base Rate Loans or
LIBOR Loans (each, a “Type” of Loan); provided that all Loans comprising the
same Borrowing shall, unless otherwise specifically provided herein, be of the
same Type.
     (b) In order to make a Borrowing (other than Borrowings involving
continuations or conversions of outstanding Loans, which shall be made pursuant
to Section 2.10), the applicable Borrower will give the Administrative Agent
written notice not later than 11:00 a.m., Charlotte time, three Business Days
prior to each Borrowing of LIBOR Loans and not later than 10:00 a.m., Charlotte
time, on the same Business Day of each Borrowing of Base Rate Loans. Each such
notice (each, a “Notice of Borrowing”) shall be irrevocable, shall be given in
the form of Exhibit B-1 and shall specify (x) the aggregate principal amount and
initial Type of the Loans to be made pursuant to such Borrowing, (y) in the case
of a Borrowing of LIBOR Loans, the initial Interest Period to be applicable
thereto, and (z) the requested Borrowing Date, which shall be a Business Day.
Upon its receipt of a Notice of Borrowing, the Administrative Agent will
promptly notify each Tranche 1 Lender of the proposed Borrowing. Notwithstanding
anything to the contrary contained herein:
     (i) each Borrowing of Base Rate Loans shall be in a principal amount not
less than $3,000,000 or, if greater, an integral multiple of $1,000,000 in
excess thereof, and each Borrowing of LIBOR Loans shall be in a principal amount
not less than $5,000,000 or, if greater, an integral multiple of $1,000,000 in
excess thereof (or, in each case if less than the minimum amount, in the amount
of the aggregate Unutilized Tranche 1 Commitments);
     (ii) if the applicable Borrower shall have failed to designate the Type of
Loans in a Notice of Borrowing, then the Loans shall be made as Base Rate Loans;
and
     (iii) if the applicable Borrower shall have failed to specify an Interest
Period to be applicable to any Borrowing of LIBOR Loans, then such Borrower
shall be deemed to have selected an Interest Period of one month.

35



--------------------------------------------------------------------------------



 



     (c) Not later than 1:00 p.m., Charlotte time, on the requested Borrowing
Date, each Tranche 1 Lender will make available to the Administrative Agent at
the Payment Office an amount, in Dollars and in immediately available funds,
equal to its Tranche 1 Ratable Share of such requested Borrowing as its Loan or
Loans. As promptly as practicable, upon satisfaction of the applicable
conditions set forth in Section 4.2 (and, if such Borrowing is the initial
Credit Extension, Section 4.1), the Administrative Agent shall make all funds so
received available to the applicable Borrower in like funds as received by the
Administrative Agent in accordance with Section 2.3(a).
     Section 2.3 Disbursements; Funding Reliance; Domicile of Loans.
     (a) Each Borrower hereby authorizes the Administrative Agent to disburse
the proceeds of each Borrowing it makes in accordance with the terms of any
written instructions from any Authorized Officer of such Borrower; provided that
the Administrative Agent shall not be obligated under any circumstances to
forward amounts to any account not listed in an Account Designation Letter. Any
Borrower may at any time deliver to the Administrative Agent an Account
Designation Letter listing any additional accounts or deleting any accounts
listed in a previous Account Designation Letter.
     (b) Unless the Administrative Agent shall have received notice from a
Tranche 1 Lender prior to the proposed date of any Borrowing that such Tranche 1
Lender will not make available to the Administrative Agent such Tranche 1
Lender’s Tranche 1 Ratable Share of such Borrowing, the Administrative Agent may
assume that such Tranche 1 Lender has made such Ratable Share available on such
date in accordance with Section 2.2 and may (but shall not be so required to),
in reliance upon such assumption, make available to the applicable Borrower a
corresponding amount. In such event, if a Tranche 1 Lender has not in fact made
its Ratable Share of the applicable Borrowing available to the Administrative
Agent, then the applicable Tranche 1 Lender and the applicable Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to such Borrower to but excluding the date of
payment to the Administrative Agent, at (i) in the case of a payment to be made
by such Tranche 1 Lender, the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation and (ii) in the case of a payment to be made by such
Borrower, the Adjusted Base Rate. If such Borrower and such Tranche 1 Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to such
Borrower the amount of such interest paid by such Borrower for such period. If
such Tranche 1 Lender pays its Tranche 1 Ratable Share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Tranche 1 Lender’s Loan included in such Borrowing. Any payment by any
Borrower shall be without prejudice to any claim such Borrower may have against
a Tranche 1 Lender that shall have failed to make such payment to the
Administrative Agent.
     (c) Each Tranche 1 Lender may, at its option, make and maintain any Loan
at, to or for the account of any of its Lending Offices; provided that any
exercise of such option shall not affect the obligation of the applicable
Borrower to repay such Loan to or for the account of such Tranche 1 Lender in
accordance with the terms of this Agreement.

36



--------------------------------------------------------------------------------



 



     (d) The obligations of the Lenders hereunder to make Loans, to make L/C
Disbursements in respect of Syndicated Letters of Credit, to fund participations
in Participated Letters of Credit and to make payments pursuant to Section 11.1
are several and not joint. The failure of any Lender to make any such Loan, to
make any such L/C Disbursement, to fund any such participation or to make any
such payment on any date shall not relieve any other Lender of its corresponding
obligation, if any, hereunder to do so on such date, but no Lender shall be
responsible for the failure of any other Lender to so make its Loan, to make its
L/C Disbursement, purchase its participation or to make any such payment
required hereunder.
     Section 2.4 Evidence of Debt; Notes.
     (a) Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of each Borrower to the
applicable Lending Office of such Lender resulting from the Credit Extensions
made by such Lending Office of such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lending Office of
such Tranche 1 Lender from time to time under this Agreement.
     (b) The Administrative Agent shall maintain the Register pursuant to
Section 11.6(d), and a subaccount for each Lender, in which Register and
subaccounts (taken together) shall be recorded (i) the amount of each such Loan,
the Type of each such Loan and the Interest Period applicable thereto, (ii) the
date and amount of each applicable L/C Disbursement made under a Letter of
Credit, (iii) the amount of any principal or interest due and payable or to
become due and payable from the applicable Borrower to each Tranche 1 Lender
hereunder in respect of each such Loan, (iv) the amount of any Reimbursement
Obligation or interest due and payable or to become due and payable from any
Account Party to each Lender and (v) the amount of any sum received by the
Administrative Agent hereunder from the applicable Credit Party and each
Lender’s Ratable Share thereof.
     (c) The entries made in the Register and subaccounts maintained pursuant to
Section 2.4(b) (and, if consistent with the entries of the Administrative Agent,
the accounts maintained pursuant to Section 2.4(a)) shall, to the extent
permitted by applicable law, be prima facie evidence of the existence and
amounts of the obligations of the applicable Credit Party therein recorded;
provided, however, that the failure of any Tranche 1 Lender or the
Administrative Agent to maintain such account, such Register or such subaccount,
as applicable, or any error therein, shall not in any manner affect the
obligation of each Borrower or Account Party to repay (with applicable interest)
the Obligations of such Borrower or Account Party under this Agreement.
     (d) The Loans made by each Tranche 1 Lender shall, if requested by the
applicable Tranche 1 Lender (which request shall be made to the Administrative
Agent), be evidenced by a Note appropriately completed in substantially the form
of Exhibit A, executed by each Borrower and payable to the order of such Tranche
1 Lender. Each Note shall be entitled to all of the benefits of this Agreement
and the other Credit Documents and shall be subject to the provisions hereof and
thereof.

37



--------------------------------------------------------------------------------



 



     Section 2.5 Termination and Reduction of Commitments.
     (a) The Tranche 1 Commitments shall be automatically and permanently
terminated on the Tranche 1 Termination Date, and the Tranche 2 Commitments
shall be automatically and permanently terminated on the Tranche 2 Termination
Date.
     (b) At any time and from time to time after the date hereof, upon not less
than three Business Days’ prior written notice to the Administrative Agent,
Platinum Holdings may terminate in whole or reduce in part the aggregate
Unutilized Tranche 1 Commitments; provided that any such partial reduction shall
be in an aggregate amount of not less than $10,000,000 or, if greater, an
integral multiple of $5,000,000 in excess thereof, and applied ratably among the
Tranche 1 Lenders according to their respective Tranche 1 Commitments. The
amount of any termination or reduction made under this Section 2.5(b) may not
thereafter be reinstated.
     (c) At any time and from time to time after the date hereof, upon not less
than three Business Days’ prior written notice to the Administrative Agent,
Platinum Holdings may terminate in whole or reduce in part the aggregate
Unutilized Tranche 2 Commitments; provided that any such partial reduction shall
be in an aggregate amount of not less than $10,000,000 or, if greater, an
integral multiple of $5,000,000 in excess thereof, and applied ratably among the
Tranche 2 Lenders according to their respective Tranche 2 Commitments. The
amount of any termination or reduction made under this Section 2.5(c) may not
thereafter be reinstated.
     (d) All fees accrued in respect of the Unutilized Tranche 1 Commitments or
the Unutilized Tranche 2 Commitments until the effective date of any termination
thereof shall be paid on the effective date of such termination.
     Section 2.6 Mandatory Payments and Prepayments.
     (a) Except to the extent due or paid sooner pursuant to the provisions
hereof, each Borrower shall repay to the Lenders on the Tranche 1 Maturity Date
the aggregate outstanding principal amount of all Loans made to such Borrower.
     (b) In the event that, at any time, the aggregate Tranche 1 Credit Exposure
shall exceed 105% (or in the case of the Tranche 1 Credit Exposure denominated
solely in Dollars, 100%) of the aggregate Tranche 1 Commitments at such time
(after giving effect to any concurrent termination or reduction thereof) (such
excess amount, an “Over-Advance”), each Borrower will immediately prepay the
outstanding principal amount of Loans made to it in its pro rata portion of the
Over-Advance; provided that, to the extent an Over-Advance is greater than the
aggregate principal amount of Loans outstanding immediately prior to the
application of such prepayment, each Account Party shall immediately pay or
deliver to the Administrative Agent Cash Collateral in an aggregate amount equal
to its pro rata portion of the remaining Over-Advance, with any such Cash
Collateral retained by the Administrative Agent and held in such Account Party’s
Cash Collateral Account as cover for the aggregate Tranche 1 Letter of Credit
Exposure of such Account Party, as more particularly described in Section 3.9,
and thereupon such Cash Collateral shall be deemed to reduce the aggregate
Tranche 1 Credit Exposure by an equivalent Dollar Amount.

38



--------------------------------------------------------------------------------



 



     (c) In the event that, at any time, the aggregate Tranche 2 Letter of
Credit Exposure shall exceed 105% (or in the case of the Tranche 2 Letter of
Credit Exposure denominated solely in Dollars, 100%) of the aggregate Tranche 2
Commitments at such time (after giving effect to any concurrent termination or
reduction thereof), each Account Party shall within one Business Day pay or
deliver to the Administrative Agent Cash Collateral in an aggregate amount equal
to its pro rata portion of the amount of such excess, with any such Cash
Collateral retained by the Administrative Agent and held in such Account Party’s
Cash Collateral Account as cover for the aggregate Tranche 2 Letter of Credit
Exposure of such Account Party, as more particularly described in Section 3.9,
and thereupon such Cash Collateral shall be deemed to reduce the aggregate
Tranche 2 Letter of Credit Exposure by an equivalent Dollar Amount.
     (d) Subject to the provisions of Sections 2.6(c) and 3.9(a), in the event
that, at any time, the aggregate Secured L/C Exposure attributable to any
Account Party exceeds the Borrowing Base of such Account Party at such time,
such Account Party shall immediately deposit into a Custodial Account Eligible
Collateral or reduce its Secured L/C Obligations, or a combination of the
foregoing, in an amount sufficient to eliminate such excess.
     Section 2.7 Voluntary Prepayments.
     (a) At any time and from time to time, each Borrower may prepay its Loans,
in whole or in part, together with accrued interest to the date of prepayment,
without premium or penalty (except as provided in clause (iii) below), upon
written notice given to the Administrative Agent not later than 11:00 a.m.,
Charlotte time, three Business Days prior to each intended prepayment of LIBOR
Loans and one Business Day prior to each intended prepayment of Base Rate Loans;
provided that (i) each partial prepayment shall be in a principal amount of
$1,000,000 or an integral multiple of $500,000 in excess thereof, (ii) no
partial prepayment of LIBOR Loans made pursuant to any single Borrowing shall
reduce the aggregate outstanding principal amount of the remaining LIBOR Loans
under such Borrowing to less than $5,000,000 or to any greater amount not an
integral multiple of $1,000,000 in excess thereof, and (iii) unless made
together with all amounts required under Section 2.17 to be paid as a
consequence of such prepayment, a prepayment of a LIBOR Loan may be made only on
the last day of the Interest Period applicable thereto. Each such notice shall
specify the proposed date of such prepayment and the aggregate principal amount
and Type of the Loans to be prepaid (and, in the case of LIBOR Loans, the
Interest Period of the Borrowing pursuant to which made), and shall be
irrevocable and shall bind such Borrower to make such prepayment on the terms
specified therein. Loans prepaid pursuant to this Section 2.7(a) may be
reborrowed, subject to the terms and conditions of this Agreement. In the event
the Administrative Agent receives a notice of prepayment under this
Section 2.7(a), the Administrative Agent will give prompt notice thereof to the
Tranche 1 Lenders; provided that if such notice has also been furnished to the
Tranche 1 Lenders, the Administrative Agent shall have no obligation to notify
the Tranche 1 Lenders with respect thereto.
     (b) Each prepayment of Loans made pursuant to this Section 2.7 shall be
applied among the Tranche 1 Lenders in accordance with their respective Tranche
1 Ratable Share.

39



--------------------------------------------------------------------------------



 



     Section 2.8 Interest.
     (a) Subject to the provisions of Section 2.8(b), each Loan shall bear
interest on the outstanding principal amount thereof, from the date of Borrowing
thereof until such principal amount shall be paid in full, (i) at the Adjusted
Base Rate, as in effect from time to time during such periods as such Loan is a
Base Rate Loan, and (ii) at the Adjusted LIBOR Rate, as in effect from time to
time during such periods as such Loan is a LIBOR Loan.
     (b) Upon the occurrence and during the continuance of any Default and/or
Event of Default under Section 9.1(a), and (at the election of the Required
Lenders) upon the occurrence and during the continuance of any other Event of
Default, all outstanding principal amounts of the Loans, all Reimbursement
Obligations (to the extent not already bearing an additional 2% per annum
pursuant to Section 3.6) and, to the greatest extent permitted by law, all
interest accrued on the Loans and all other accrued and outstanding fees and
other amounts hereunder, shall bear interest at a rate per annum equal to the
interest rate applicable from time to time thereafter to such Loans (whether the
Adjusted Base Rate or the Adjusted LIBOR Rate) plus 2% (or, in the case of
interest, fees and other amounts for which no rate is provided hereunder, at the
Adjusted Base Rate plus 2%), and, in each case, such default interest shall be
payable on demand. To the greatest extent permitted by law, interest shall
continue to accrue after the filing by or against any Borrower of any petition
seeking any relief under any Debtor Relief Law.
     (c) Accrued (and theretofore unpaid) interest shall be payable as follows
(other than with respect to any L/C Disbursement under Section 3.6):
     (i) in respect of each Base Rate Loan (including any Base Rate Loan or
portion thereof paid or prepaid pursuant to the provisions of Section 2.6 or
2.7, except as provided hereinbelow), in arrears on the last Business Day of
each calendar quarter, beginning with the first such day to occur after the
Restatement Effective Date; provided, that in the event the Loans are repaid or
prepaid in full and the Tranche 1 Commitments have been terminated, then accrued
interest in respect of all Base Rate Loans shall be payable together with such
repayment or prepayment on the date thereof;
     (ii) in respect of each LIBOR Loan (including any LIBOR Loan or portion
thereof paid or prepaid pursuant to the provisions of Section 2.6 or 2.7, except
as provided hereinbelow), in arrears (y) on the last Business Day of the
Interest Period applicable thereto (subject to the provisions of clause (iv) in
the definition of “Interest Period”) and (z) in addition, in the case of a LIBOR
Loan with an Interest Period having a duration of six months or longer, on the
date occurring three months after the first day of such Interest Period;
provided, that in the event all LIBOR Loans made pursuant to a single Borrowing
are repaid or prepaid in full, then accrued interest in respect of such LIBOR
Loans shall be payable together with such repayment or prepayment on the date
thereof; and
     (iii) in respect of any Loan, at maturity (whether pursuant to acceleration
or otherwise) and, after maturity, on demand.

40



--------------------------------------------------------------------------------



 



     (d) Nothing contained in this Agreement or in any other Credit Document
shall be deemed to establish or require the payment of interest to any Lender at
a rate in excess of the maximum rate permitted by applicable law. If the amount
of interest payable for the account of any Lender on any interest payment date
would exceed the maximum amount permitted by applicable law to be charged by
such Lender, the amount of interest payable for its account on such interest
payment date shall be automatically reduced to such maximum permissible amount.
In the event of any such reduction affecting any Lender, if from time to time
thereafter the amount of interest payable for the account of such Lender on any
interest payment date would be less than the maximum amount permitted by
applicable law to be charged by such Lender, then the amount of interest payable
for its account on such subsequent interest payment date shall be automatically
increased to such maximum permissible amount; provided that at no time shall the
aggregate amount by which interest paid for the account of any Lender has been
increased pursuant to this sentence exceed the aggregate amount by which
interest paid for its account has theretofore been reduced pursuant to the
previous sentence.
     (e) The Administrative Agent shall promptly notify the applicable Borrower
and the Tranche 1 Lenders upon determining the interest rate for each Borrowing
of LIBOR Loans after its receipt of the relevant Notice of Borrowing or Notice
of Conversion/Continuation, and upon each change in the Base Rate; provided,
however, that the failure of the Administrative Agent to provide the applicable
Borrower or the Tranche 1 Lenders with any such notice shall neither affect any
obligations of such Borrower or the Tranche 1 Lenders hereunder nor result in
any liability on the part of the Administrative Agent to any Borrower or any
Tranche 1 Lender. Each such determination (including each determination of the
Reserve Requirement) shall, absent manifest error, be conclusive and binding on
all parties hereto.
     Section 2.9 Fees. Platinum Holdings agrees to pay, on behalf of itself and
the other Credit Parties,
     (a) To the Arrangers and Wells Fargo, in its capacity as both a Fronting
Bank and the Administrative Agent, for their own respective accounts, fees in
the amounts and at the times specified in their respective Fee Letters;
     (b) To the Administrative Agent, for the account of each Tranche 1 Lender,
a commitment fee (the “Tranche 1 Commitment Fee”) for each calendar quarter (or
portion thereof) at a per annum rate equal to the Applicable Percentage in
effect for such fee from time to time during such quarter on such Tranche 1
Lender’s Tranche 1 Ratable Share of the average daily aggregate Unutilized
Tranche 1 Commitments, payable in arrears (i) on the last Business Day of each
calendar quarter, beginning with the first such day to occur after the
Restatement Effective Date through the Tranche 1 Termination Date, and (ii) on
the Tranche 1 Termination Date. If there is any change in the Applicable
Percentage during any quarter, the actual daily amount shall be computed and
multiplied by the Applicable Percentage separately for each period during such
quarter that such Applicable Percentage was in effect;
     (c) Subject to Section 2.9(e), to the Administrative Agent, for the account
of each Tranche 1 Lender, a letter of credit fee (the “Tranche 1 Letter of
Credit Fee”) for each calendar quarter (or portion thereof) in respect of all
unsecured Tranche 1 Letters of Credit outstanding during such quarter, at a per
annum rate equal to the Applicable Percentage in effect for such fee

41



--------------------------------------------------------------------------------



 



from time to time during such quarter, on such Tranche 1 Lender’s Tranche 1
Ratable Share of the average daily aggregate Stated Amount of such Tranche 1
Letters of Credit. The Tranche 1 Letter of Credit Fee shall be due and payable
quarterly in arrears (i) on the last Business Day of each calendar quarter,
commencing with the first such date to occur after the Restatement Effective
Date through the Final Maturity Date and (ii) on the Final Maturity Date. If
there is any change in the Applicable Percentage during any quarter, the actual
daily amount shall be computed and multiplied by the Applicable Percentage
separately for each period during such quarter that such Applicable Percentage
was in effect;
     (d) To the Administrative Agent, for the account of each Tranche 2 Lender,
a commitment fee (the “Tranche 2 Commitment Fee”) for each calendar quarter (or
portion thereof) at a per annum rate of 0.10% on such Lender’s Tranche 2 Ratable
Share of the average daily aggregate Unutilized Tranche 2 Commitments, payable
in arrears (i) on the last Business Day of each calendar quarter, beginning with
the first such day to occur after the Restatement Effective Date through the
Tranche 2 Termination Date, and (ii) on the Tranche 2 Termination Date;
     (e) To the Administrative Agent, for the account of each Tranche 2 Lender
(and each Tranche 1 Lender that has Issued a Tranche 1 Letter of Credit that is
secured by Eligible Collateral), a letter of credit fee (the “Tranche 2 Letter
of Credit Fee”) for each calendar quarter (or portion thereof) in respect of all
Tranche 2 Letters of Credit (and all secured Tranche 1 Letters of Credit)
outstanding during such quarter, at a per annum rate equal to 0.50% on such
Tranche 2 Lender’s Tranche 2 Ratable Share of the average daily aggregate Stated
Amount of such Tranche 2 Letters of Credit (or such Tranche 1 Lender’s Tranche 1
Ratable Share of the average daily aggregate Stated Amount of such Tranche 1
Letters of Credit). The Tranche 2 Letter of Credit Fee shall be due and payable
quarterly in arrears (i) on the last Business Day of each calendar quarter,
commencing with the first such date to occur after the Restatement Effective
Date through the Final Maturity Date and (ii) on the Final Maturity Date; and
     (f) To the Administrative Agent and the Fronting Banks, each for its own
account, with respect to the Issuance of each Letter of Credit hereunder, such
reasonable fees and expenses as the Administrative Agent or such Fronting Bank,
as the case may be, customarily requires in connection with the issuance,
amendment, transfer, negotiation, processing and/or administration of letters of
credit.
     Section 2.10 Conversions and Continuations.
     (a) Each Borrower may elect (i) to convert all or a portion of the
outstanding principal amount of any of its Base Rate Loans into LIBOR Loans, or
to convert any of its LIBOR Loans the Interest Periods for which end on the same
day into Base Rate Loans, or (ii) upon the expiration of any Interest Period, to
continue all or a portion of the outstanding principal amount of any of its
LIBOR Loans the Interest Periods for which end on the same day for an additional
Interest Period; provided that (x) any such conversion of LIBOR Loans into Base
Rate Loans shall be in a principal amount of not less than $3,000,000 or, if
greater, an integral multiple of $1,000,000 in excess thereof; any such
conversion of Base Rate Loans of the same Borrowing into, or continuation of,
LIBOR Loans shall be in a principal amount of not less than $5,000,000 or, if
greater, an integral multiple of $1,000,000 in excess thereof; and no partial

42



--------------------------------------------------------------------------------



 



conversion of LIBOR Loans of the same Borrowing shall reduce the outstanding
principal amount of such LIBOR Loans to less than $5,000,000 or to any greater
amount not an integral multiple of $1,000,000 in excess thereof, (y) except as
otherwise provided in Section 2.15(f), LIBOR Loans may be converted into Base
Rate Loans only on the last day of the Interest Period applicable thereto (and,
in any event, if a LIBOR Loan is converted into a Base Rate Loan on any day
other than the last day of the Interest Period applicable thereto, the
respective Borrower will pay, upon such conversion, all amounts required under
Section 2.17 to be paid as a consequence thereof) and (z) no conversion of Base
Rate Loans into LIBOR Loans or continuation of LIBOR Loans shall be permitted
during the continuance of a Default or Event of Default.
     (b) Each Borrower must give the Administrative Agent written notice not
later than 11:00 a.m., Charlotte time, three Business Days prior to the intended
effective date of any conversion of Base Rate Loans into, or continuation of,
LIBOR Loans and one Business Day prior to the intended effective date of any
conversion of LIBOR Loans into Base Rate Loans. Each such notice (each, a
“Notice of Conversion/Continuation”) shall be irrevocable, shall be given
substantially in the form of Exhibit B-2 and shall specify (x) the date of such
conversion or continuation (which shall be a Business Day), (y) in the case of a
conversion into, or a continuation of, LIBOR Loans, the Interest Period to be
applicable thereto, and (z) the aggregate amount and Type of the Loans being
converted or continued. Upon the receipt of a Notice of Conversion/Continuation,
the Administrative Agent will promptly notify each Tranche 1 Lender of the
proposed conversion or continuation. In the event that any Borrower shall fail
to deliver a Notice of Conversion/Continuation as provided herein with respect
to any of its outstanding LIBOR Loans, such LIBOR Loans shall automatically be
converted to Base Rate Loans upon the expiration of the then-current Interest
Period applicable thereto (unless repaid pursuant to the terms hereof). In the
event that any Borrower shall have failed to specify in a Notice of
Conversion/Continuation the duration of the Interest Period to be applicable to
any conversion into, or continuation of, its LIBOR Loans, then such Borrower
shall be deemed to have selected an Interest Period with a duration of one
month.
     Section 2.11 Method of Payments; Computations; Apportionment of Payments.
     (a) All payments by the Credit Parties hereunder (whether of principal,
interest, fees or reimbursement of L/C Disbursements, or under Section 2.15,
2.16 or 2.17, or otherwise) shall be made without setoff, counterclaim or other
defense, in Dollars and in immediately available funds to the Administrative
Agent, for the account of the Lenders entitled to such payment (except as
otherwise expressly provided herein as to payments required to be made directly
to any Fronting Bank, the Administrative Agent or the Lenders) at the Payment
Office, prior to 12:00 noon, Charlotte time, on the date payment is due. Any
payment made as required hereinabove, but after 12:00 noon, Charlotte time,
shall be deemed to have been made on the next succeeding Business Day. If any
payment falls due on a day that is not a Business Day, then such due date shall
be extended to the next succeeding Business Day (except that in the case of
LIBOR Loans to which the provisions of clause (iv) in the definition of
“Interest Period” are applicable, such due date shall be the next preceding
Business Day), and such extension of time shall then be included in the
computation of payment of interest, fees or other applicable amounts.

43



--------------------------------------------------------------------------------



 



     (b) The Administrative Agent will distribute to the Lenders like amounts
relating to payments made to the Administrative Agent for the account of the
Lenders as follows: (i) if the payment is received by 12:00 noon, Charlotte
time, in immediately available funds, the Administrative Agent will make
available to each appropriate Lender on the same date, by wire transfer of
immediately available funds, such Lender’s ratable share of such payment (based
on the percentage that the amount of the relevant payment owing to such Lender
bears to the total amount of such payment owing to all of the appropriate
Lenders), and (ii) if such payment is received after 12:00 noon, Charlotte time,
or in other than immediately available funds, the Administrative Agent will make
available to each such Lender its ratable share of such payment by wire transfer
of immediately available funds on the next succeeding Business Day (or in the
case of uncollected funds, as soon as practicable after collected).
Notwithstanding the foregoing or any contrary provision hereof, if any Lender
shall fail to make any payment required to be made by it hereunder to the
Administrative Agent or a Fronting Bank, then the Administrative Agent may, in
its discretion, apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations to the
Administrative Agent or such Fronting Bank, as the case may be, until all such
unsatisfied obligations are fully paid. If the Administrative Agent shall not
have made a required distribution to the appropriate Lenders as required
hereinabove after receiving a payment for the account of such Lenders, the
Administrative Agent will pay to each such Lender, on demand, its ratable share
of such payment with interest thereon at the Federal Funds Rate for each day
from the date such amount was required to be disbursed by the Administrative
Agent until the date repaid to such Lender. The Administrative Agent will
distribute to the appropriate Fronting Bank like amounts relating to payments
made to the Administrative Agent for the account of such Fronting Bank in the
same manner, and subject to the same terms and conditions, as set forth
hereinabove with respect to distributions of amounts to the Lenders.
     (c) Unless the Administrative Agent shall have received notice from the
applicable Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the appropriate Lenders or the
appropriate Fronting Bank hereunder that such Borrower will not make such
payment, the Administrative Agent may assume that such Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the appropriate Lenders or the appropriate Fronting
Bank, as the case may be, the amount due. In such event, if such Borrower has
not in fact made such payment, then each of the appropriate Lenders or the
appropriate Fronting Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or such Fronting Bank, with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.
     (d) All computations of interest and fees hereunder (including computations
of the Reserve Requirement) shall be made on the basis of a year consisting of
(i) in the case of interest on Base Rate Loans based on the prime commercial
lending rate of the Administrative Agent, 365/366 days, as the case may be, or
(ii) in all other instances, 360 days; and in each case under clauses (i) and
(ii) above, with regard to the actual number of days (including the first day,
but excluding the last day) elapsed.

44



--------------------------------------------------------------------------------



 



     (e) Notwithstanding any other provision of this Agreement or any other
Credit Document to the contrary (other than the Security Documents), all amounts
collected or received by the Administrative Agent or any Lender after
acceleration of the Loans pursuant to Section 9.2 (other than any sale of,
collection from or other realization upon all or any part of the Collateral
which shall be governed by the Security Agreement) pursuant to the exercise by
the Administrative Agent of its remedies shall be applied by the Administrative
Agent as follows:
     (i) first, to the payment of all reasonable and documented out-of-pocket
costs and expenses (including reasonable attorneys’ and consultants’ fees
irrespective of whether such fees are allowed as a claim after the occurrence of
a Bankruptcy Event) of the Administrative Agent in connection with enforcing the
rights of the Lenders under the Credit Documents;
     (ii) second, to the payment of any fees owed to the Administrative Agent
hereunder or under any other Credit Document;
     (iii) third, to the payment of all reasonable and documented out-of-pocket
costs and expenses (including reasonable attorneys’ and consultants’ fees
irrespective of whether such fees are allowed as a claim after the occurrence of
a Bankruptcy Event) of each of the Lenders in connection with enforcing its
rights under the Credit Documents or otherwise with respect to the Obligations
owing to such Lender;
     (iv) fourth, to the payment of all of the Obligations consisting of accrued
fees and interest (including fees incurred and interest accruing at the then
applicable rate after the occurrence of a Bankruptcy Event irrespective of
whether a claim for such fees incurred and interest accruing is allowed in such
proceeding);
     (v) fifth, to the payment of the outstanding principal amount of the
Obligations (including the payment of any outstanding Reimbursement Obligations
and the obligation to Cash Collateralize Letter of Credit Exposure);
     (vi) sixth, to the payment of all other Obligations and other obligations
that shall have become due and payable under the Credit Documents or otherwise
and not repaid;
     (vii) seventh, to the payment of any outstanding fees, premiums or
scheduled periodic payments due under any Hedge Agreement between any Credit
Party and any Hedge Party (to the extent such Hedge Agreement is required or
permitted hereunder) prior to any termination thereof and any interest accrued
thereon, and any breakage, termination or other payments due under such Hedge
Agreement and any interest accrued thereon; and
     (viii) eighth, to the payment of the surplus (if any) to whomever may be
lawfully entitled to receive such surplus.
In carrying out the foregoing, (x) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category, (y) all amounts shall be apportioned ratably among the
Lenders or Hedge Parties in proportion to the amounts of

45



--------------------------------------------------------------------------------



 



such principal, interest, fees or other Obligations owed to them respectively
pursuant to clauses (iii) through (vii) above, and (z) to the extent that any
amounts available for distribution pursuant to clause (v) above are attributable
to the issued but undrawn amount of outstanding Letters of Credit, such amounts
shall be held by the Administrative Agent to Cash Collateralize Letter of Credit
Exposure pursuant to Section 3.9.
     Section 2.12 Recovery of Payments.
     (a) The Credit Parties agree that to the extent any Credit Party makes a
payment or payments to or for the account of the Administrative Agent, any
Lender or any Fronting Bank, which payment or payments or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid to a trustee, receiver or any other party under any
Debtor Relief Law, common law or equitable cause (whether as a result of any
demand, settlement, litigation or otherwise), then, to the extent of such
payment or repayment, the Obligation intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been received.
     (b) If any amounts distributed by the Administrative Agent to any Lender or
any Fronting Bank are subsequently returned or repaid by the Administrative
Agent to the applicable Credit Party, its representative or successor in
interest, or any other Person, whether by court order, by settlement approved by
such Lender or such Fronting Bank, or pursuant to applicable Requirements of
Law, such Lender or such Fronting Bank will, promptly upon receipt of notice
thereof from the Administrative Agent, pay the Administrative Agent such amount.
If any such amounts are recovered by the Administrative Agent from such Credit
Party, its representative or successor in interest or such other Person, the
Administrative Agent will redistribute such amounts to the Lenders or the
Fronting Banks on the same basis as such amounts were originally distributed.
     Section 2.13 Use of Proceeds. The proceeds of the Loans shall be used by
the Borrower thereof to provide for its working capital, liquidity needs and
general corporate requirements (including permitted Acquisitions) and those of
its Subsidiaries, other than the funding of any dividend, share repurchase or
other distribution to shareholders of Platinum Holdings in respect of its
Capital Stock.
     Section 2.14 Pro Rata Treatment.
     (a) All fundings, continuations and conversions of Loans shall be made by
the Tranche 1 Lenders pro rata on the basis of their respective Tranche 1
Ratable Share or on the basis of their respective outstanding Loans (in the case
of continuations and conversions of Loans pursuant to Section 2.10), as the case
may be from time to time.
     (b) All payments from or on behalf of each Credit Party on account of any
Obligations of such Credit Party shall be apportioned ratably among the Lenders
based upon their respective share, if any, of the Obligations with respect to
which such payment was received.
     (c) If any Lender shall, by exercising any right of setoff or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans or other Obligations

46



--------------------------------------------------------------------------------



 



hereunder resulting in such Lender’s receiving payment of a proportion of the
aggregate amount of its Loans and accrued interest thereon or other such
Obligations greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (i) notify the Administrative
Agent of such fact and (ii) purchase (for cash at face value) participations in
the Loans and such other Obligations of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and other
Obligations owing them; provided that (A) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (B) the
provisions of this Section 2.14(c) shall not be construed to apply to (x) any
payment made by any Credit Party pursuant to and in accordance with the express
terms of this Agreement or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans or
participations in Reimbursement Obligations to any assignee or Participant,
other than to any Credit Party or any Subsidiary thereof (as to which the
provisions of this Section 2.14(c) shall apply). Each Credit Party consents to
the foregoing and agrees, to the extent it may effectively do so under
applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against such Credit Party rights of setoff
and counterclaim with respect to such participation as fully as if such Lender
were a direct creditor of such Credit Party in the amount of such participation.
If under any applicable Debtor Relief Law any Lender receives a secured claim in
lieu of a setoff to which this Section 2.14(c) applies, such Lender shall, to
the extent practicable, exercise its rights in respect of such secured claim in
a manner consistent with the rights of the Lenders entitled under this
Section 2.14(c) to share in the benefits of any recovery on such secured claim.
     Section 2.15 Increased Costs; Change in Circumstances; Illegality.
     (a) If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except the Reserve Requirement reflected in the LIBOR Rate) or any
Fronting Bank;
     (ii) subject any Lender or any Fronting Bank to any Taxes of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any LIBOR Loan made by it, or change the
basis of taxation of payments to such Lender or such Fronting Bank in respect
thereof (except for Indemnified Taxes covered by Section 2.16 and the imposition
of, or any change in the rate of, any Excluded Tax payable by such Lender or
such Fronting Bank); or
     (iii) impose on any Lender or any Fronting Bank or the London interbank
market any other condition, cost or expense affecting this Agreement or LIBOR
Loans made by such Lender or any Letter of Credit or participation therein
(except for Indemnified Taxes covered by Section 2.16 and the imposition of, or
any change in the rate of, any Excluded Tax payable by such Lender or such
Fronting Bank);



47



--------------------------------------------------------------------------------



 



and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBOR Loan (or of maintaining its obligation
to make any such Loan), or to increase the cost to such Lender or such Fronting
Bank of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender or such
Fronting Bank hereunder (whether of principal, interest or any other amount),
then, upon request of such Lender or such Fronting Bank, the applicable Credit
Party will pay to such Lender or such Fronting Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or such Fronting
Bank, as the case may be, for such additional costs incurred or reduction
suffered.
     (b) If any Lender or any Fronting Bank reasonably determines that any
Change in Law affecting such Lender or such Fronting Bank or any Lending Office
of such Lender or such Lender’s or such Fronting Bank’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or such Fronting Bank’s capital or on the capital of
such Lender’s or such Fronting Bank’s holding company, if any, as a consequence
of this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the Lenders or such Fronting Bank, to a level below that which
such Lender or such Fronting Bank or such Lender’s or such Fronting Bank’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such Fronting Bank’s policies and the policies of
such Lender’s or such Fronting Bank’s holding company with respect to capital
adequacy), then from time to time the applicable Credit Party will pay to such
Lender or such Fronting Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or such Fronting Bank or such Lender’s or
such Fronting Bank’s holding company for any such reduction suffered.
     (c) A certificate of a Lender or a Fronting Bank setting forth the amount
or amounts necessary to compensate such Lender or such Fronting Bank or its
holding company, as the case may be, as specified in Section 2.15(a) or 2.15(b),
and the calculation of such amount or amounts in reasonable detail (along with
supporting documentation), and delivered to the applicable Credit Party shall be
conclusive absent manifest error. The applicable Credit Party shall pay such
Lender or such Fronting Bank, as the case may be, the amount shown as due on any
such certificate within 10 days after receipt thereof.
     (d) Failure or delay on the part of any Lender or any Fronting Bank to
demand compensation pursuant to the foregoing provisions of this Section 2.15
shall not constitute a waiver of such Lender’s or such Fronting Bank’s right to
demand such compensation; provided that no Credit Party shall be required to
compensate a Lender or a Fronting Bank pursuant to the foregoing provisions of
this Section 2.15 for any increased costs incurred or reductions suffered more
than six months prior to the date that such Lender or such Fronting Bank, as the
case may be, notifies any such Credit Party of the Change in Law giving rise to
such increased costs or reductions and of such Lender’s or such Fronting Bank’s
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
six-month period referred to above shall be extended to include the period of
retroactive effect thereof).

48



--------------------------------------------------------------------------------



 



     (e) If, on or prior to the first day of any Interest Period, (y) the
Administrative Agent shall have determined in good faith acting reasonably that
adequate and reasonable means do not exist for ascertaining the applicable LIBOR
Rate for such Interest Period or (z) the Administrative Agent shall have
received written notice from the Required Lenders of their determination in good
faith acting reasonably that the rate of interest referred to in the definition
of “LIBOR Rate” upon the basis of which the Adjusted LIBOR Rate for LIBOR Loans
for such Interest Period is to be determined will not adequately and fairly
reflect the cost to such Lenders of making or maintaining LIBOR Loans during
such Interest Period, the Administrative Agent will forthwith so notify Platinum
Holdings and the Lenders. Upon such notice, (i) all then outstanding LIBOR Loans
shall automatically, on the expiration date of the respective Interest Periods
applicable thereto (unless then repaid in full), be converted into Base Rate
Loans, (ii) the obligation of the Lenders to make, to convert Base Rate Loans
into, or to continue, LIBOR Loans shall be suspended (including pursuant to the
Borrowing to which such Interest Period applies), and (iii) any Notice of
Borrowing or Notice of Conversion/Continuation given at any time thereafter with
respect to LIBOR Loans shall be deemed to be a request for Base Rate Loans, in
each case until the Administrative Agent or the Required Lenders, as the case
may be, shall have determined that the circumstances giving rise to such
suspension no longer exist (and the Required Lenders, if making such
determination, shall have so notified the Administrative Agent), and the
Administrative Agent shall have so notified Platinum Holdings and the Lenders.
     (f) Notwithstanding any other provision in this Agreement, if, at any time
after the date hereof and from time to time, any Lender shall have determined in
good faith that any Requirement of Law or any Change in Law has or would have
the effect of making it unlawful for such Lender to make or to continue to make
or maintain LIBOR Loans, such Lender will forthwith so notify the Administrative
Agent and Platinum Holdings. Upon such notice, (i) each of such Lender’s then
outstanding LIBOR Loans shall automatically, on the expiration date of the
respective Interest Period applicable thereto (or, to the extent any such LIBOR
Loan may not lawfully be maintained as a LIBOR Loan until such expiration date,
upon such notice) and to the extent not sooner prepaid, be converted into a Base
Rate Loan, (ii) the obligation of such Lender to make, to convert Base Rate
Loans into, or to continue, LIBOR Loans shall be suspended (including pursuant
to any Borrowing for which the Administrative Agent has received a Notice of
Borrowing but for which the Borrowing Date has not arrived), and (iii) any
Notice of Borrowing or Notice of Conversion/Continuation given at any time
thereafter with respect to LIBOR Loans shall, as to such Lender, be deemed to be
a request for a Base Rate Loan, in each case until such Lender shall have
determined that the circumstances giving rise to such suspension no longer exist
and shall have so notified the Administrative Agent, and the Administrative
Agent shall have so notified Platinum Holdings.
     (g) Notwithstanding any other provision in this Agreement, if, at any time
after the date hereof and from time to time, any Fronting Bank or any Lender
determines that any Requirement of Law or any Change in Law has made it
unlawful, or that any central bank or other Governmental Authority has asserted
that it is unlawful, for any Fronting Bank or any Lender or its applicable
Lending Office to issue or participate in any Credit Extensions, then, on notice
thereof by such Fronting Bank or such Lender to Platinum Holdings through the
Administrative Agent, the obligation of all Lenders to make or participate in
Credit Extensions shall be suspended until such Fronting Bank or such Lender
shall have determined that the

49



--------------------------------------------------------------------------------



 



circumstances giving rise to such suspension no longer exist and shall have so
notified the Administrative Agent, and the Administrative Agent shall have so
notified Platinum Holdings.
     Section 2.16 Taxes.
     (a) Subject to Section 2.16(e), any and all payments by or on account of
any obligation of any Credit Party hereunder or under any other Credit Document
shall be made free and clear of and without reduction or withholding for any
Indemnified Taxes; provided that if any Credit Party shall be required by
applicable law to deduct or withhold any Indemnified Taxes from such payments,
then (i) the sum payable shall be increased as necessary so that after making
all required deductions and withholdings (including deductions and withholdings
applicable to additional sums payable under this Section 2.16) the
Administrative Agent, the applicable Lenders or applicable Fronting Bank, as the
case may be, receives an amount equal to the sum it would have received had no
such deductions or withholdings been made, (ii) the applicable Credit Party
shall make such deductions or withholdings and (iii) the applicable Credit Party
shall timely pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with applicable law.
     (b) Without limiting the provisions of Section 2.16(a), each Credit Party
shall timely pay any Other Taxes to the relevant Governmental Authority in
accordance with applicable law.
     (c) Subject to Section 2.16(e), each Credit Party shall indemnify the
Administrative Agent, each Lender and each Fronting Bank, within 10 days after
written demand therefor, for the full amount of any Indemnified Taxes with
respect to payments by such Credit Party under this Agreement or any other
Credit Document (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.16) paid by the
Administrative Agent, such Lender or such Fronting Bank, as the case may be, and
any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability and the calculation thereof delivered to
the applicable Credit Party by a Lender or a Fronting Bank (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender or a Fronting Bank, shall be conclusive absent manifest
error.
     (d) As soon as practicable after any payment of Indemnified Taxes by any
Credit Party to a Governmental Authority, such Credit Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
     (e) Any Lender or any Fronting Bank that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which any
Credit Party is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Credit Document shall comply with all necessary procedural formalities and
deliver, or cause to be delivered, to the applicable Credit Party (with a copy
to the Administrative Agent), at the time or times prescribed by applicable law
or reasonably requested by such Credit Party or the Administrative Agent, such
properly completed

50



--------------------------------------------------------------------------------



 



and executed documentation prescribed by applicable law as will permit such
payments to be made without withholding or at a reduced rate of withholding.
Further, any Lender that is not entitled to an exemption from withholding tax as
described in the preceding sentence shall so inform the applicable Credit Party
in writing (with a copy to the Administrative Agent) prior to becoming a Lender
hereunder or under any other Credit Document. In addition, any Lender or any
Fronting Bank, if requested by any Credit Party or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by such Credit Party or the Administrative Agent as will
enable such Credit Party or the Administrative Agent to determine whether or not
such Lender or such Fronting Bank is subject to backup withholding or
information reporting requirements. Without limiting the generality of the
foregoing, in the event that any Credit Party is resident for tax purposes in
the United States of America, any Foreign Lender shall deliver to such Credit
Party and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of any Credit Party or the Administrative Agent, but only if such
Foreign Lender is legally entitled to do so), whichever of the following is
applicable:
     (i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States of
America is a party,
     (ii) duly completed copies of Internal Revenue Service Form W-8ECI,
     (iii) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of any Credit Party within the meaning of Section 881(c)(3)(B) of the Code, or
(C) a “controlled foreign corporation” described in Section 881(c)(3)(C) of the
Code and (y) duly completed copies of Internal Revenue Service Form W-8BEN, or
     (iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit any Credit Party to determine the withholding or
deduction required to be made.
     (f) If the Administrative Agent, any Lender or any Fronting Bank
determines, in its good faith judgment, that it has received a refund of any
Taxes or Other Taxes or otherwise recovered any amount in connection with any
amount as to which it has been indemnified by any Credit Party or with respect
to which any Credit Party has paid additional amounts, in either case pursuant
to this Section 2.16, it shall pay to such Credit Party an amount equal to such
refund or amount recovered (but only to the extent of indemnity payments made,
or additional amounts paid, by such Credit Party under this Section 2.16 with
respect to the Taxes or Other Taxes giving rise to such refund or recovery), net
of all out-of-pocket expenses of the Administrative Agent, such Lender or such
Fronting Bank, as the case may be, and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund or

51



--------------------------------------------------------------------------------



 



recovery); provided that such Credit Party, upon the request of the
Administrative Agent, such Lender or such Fronting Bank, agrees to repay the
amount paid over to such Credit Party (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to the Administrative
Agent, such Lender or such Fronting Bank in the event the Administrative Agent,
such Lender or such Fronting Bank is required to repay such refund or amount
recovered to such Governmental Authority. This Section 2.16(f) shall not be
construed to require the Administrative Agent, any Lender or any Fronting Bank
to make available its tax returns (or any other information relating to its
Taxes that it deems confidential) to any Credit Party or any other Person.
     (g) Each of the Administrative Agent, any Fronting Bank or any Lender
agrees to cooperate with any reasonable request made by any Credit Party in
respect of a claim of a refund or direct credit in respect of Indemnified Taxes
as to which it has been indemnified by such Credit Party or with respect to
which such Credit Party has paid additional amounts pursuant to this
Section 2.16 if (i) such Credit Party has agreed in writing to pay all of the
Administrative Agent’s, such Fronting Bank’s or such Lender’s reasonable and
documented out-of-pocket costs and expenses relating to such claim, (ii) the
Administrative Agent, such Fronting Bank or such Lender determines, in its good
faith judgment, that it would not be disadvantaged, unduly burdened or
prejudiced as a result of such claim and (iii) such Credit Party furnishes, upon
request of the Administrative Agent, such Fronting Bank or such Lender, an
opinion of tax counsel (such opinion and such counsel to be reasonably
acceptable to the Administrative Agent, such Lender, or such Fronting Bank) to
the effect that such Indemnified Taxes were wrongly or illegally imposed.
     Section 2.17 Compensation. Each Borrower will compensate each Tranche 1
Lender upon demand for all losses, expenses and liabilities (including any loss,
expense or liability incurred by reason of the liquidation or reemployment of
deposits or other funds required by any Tranche 1 Lender to fund or maintain
such Borrower’s LIBOR Loans but excluding the Applicable Percentage relating
thereto) that such Tranche 1 Lender may incur or sustain (i) if for any reason
(other than a default by such Tranche 1 Lender) a Borrowing or continuation of,
or conversion into, a LIBOR Loan of such Borrower does not occur on a date
specified therefor in a Notice of Borrowing or Notice of
Conversion/Continuation, (ii) if any repayment, prepayment or conversion of any
LIBOR Loan of such Borrower occurs on a date other than the last day of an
Interest Period applicable thereto (including as a consequence of any assignment
made pursuant to Section 2.18(a) or 2.19 or any acceleration of the maturity of
the Loans pursuant to Section 9.2), (iii) if any prepayment of any LIBOR Loan of
such Borrower is not made on any date specified in a notice of prepayment given
by such Borrower or (iv) as a consequence of any other failure by such Borrower
to make any payments with respect to any LIBOR Loan of such Borrower when due
hereunder. Calculation of all amounts payable to a Tranche 1 Lender under this
Section 2.17 shall be made as though such Tranche 1 Lender had actually funded
its relevant LIBOR Loan through the purchase of a Eurodollar deposit bearing
interest at the LIBOR Rate in an amount equal to the amount of such LIBOR Loan,
having a maturity comparable to the relevant Interest Period; provided, however,
that each Tranche 1 Lender may fund its LIBOR Loans in any manner it sees fit
and the foregoing assumption shall be utilized only for the calculation of
amounts payable under this Section 2.17. The applicable Borrower shall also pay
any customary administrative fees charged by such Tranche 1 Lender in connection
with the foregoing. A certificate (which shall be in reasonable detail) showing
the bases for the

52



--------------------------------------------------------------------------------



 



determinations set forth in this Section 2.17 by any Tranche 1 Lender as to any
additional amounts payable pursuant to this Section 2.17 shall be submitted by
such Tranche 1 Lender to the applicable Borrower either directly or through the
Administrative Agent. Determinations set forth in any such certificate made in
good faith for purposes of this Section 2.17 of any such losses, expenses or
liabilities shall be conclusive absent manifest error.
     Section 2.18 Replacement of Lenders; Mitigation of Costs.
     (a) Platinum Holdings may, at any time at its sole expense and effort,
require any Lender (i) that has requested compensation from any Credit Party
under Section 2.15(a) or 2.15(b) or payments from any Credit Party under
Section 2.16, (ii) the obligation of which to make or maintain LIBOR Loans has
been suspended under Section 2.15(f), (iii) that is a Defaulting Lender,
(iv) that is a Non-Consenting Lender or (v) that had NAIC approval on the date
it became a party to this Agreement and ceases to maintain such approval or
otherwise loses such approval, in any case upon notice to such Lender and the
Administrative Agent, to assign and delegate, without recourse (in accordance
with and subject to the restrictions contained in, and consents required by,
Section 11.6), all of its interests, rights and obligations under this Agreement
and the related Credit Documents to an Eligible Assignee that shall assume such
obligations (which Eligible Assignee may be another Lender, if a Lender accepts
such assignment); provided that:
     (i) the Administrative Agent shall have received the assignment fee
specified in Section 11.6(b)(iv);
     (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, L/C Disbursements and any L/C Advances,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Credit Documents (including any amounts under
Section 2.17) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or any Credit Party (in the case of all other
amounts);
     (iii) no assignment pursuant to this Section 2.18 shall be effective until
all of the then outstanding Syndicated Letters of Credit are either amended
giving effect to the such assignment or, if required, returned by each
respective beneficiary to the Administrative Agent and either cancelled and/or
exchanged for new or amended Syndicated Letters of Credit which give effect to
such assignment (it being understood that to the extent the respective
beneficiaries whose consent is required do not consent to such assignment, such
assignment cannot occur);
     (iv) in the case of any such assignment resulting from a request for
compensation under Section 2.15(a) or 2.15(b) or payments required to be made
pursuant to Section 2.16, such assignment will result in a reduction in such
compensation or payments thereafter;
     (v) such assignment does not conflict with applicable Requirements of Law;
and

53



--------------------------------------------------------------------------------



 



     (vi) in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have approved the
applicable amendment, waiver or consent.
     A Lender shall not be required to make any such assignment or delegation
if, prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Platinum Holdings to require such assignment and
delegation cease to apply.
     (b) If any Lender requests compensation under Section 2.15(a) or 2.15(b),
or any Credit Party is required to pay any additional amount to any Lender or
any Governmental Authority for the account of any Lender pursuant to
Section 2.16, or if any Lender gives a notice pursuant to Section 2.15(f), then
such Lender shall use reasonable efforts to avoid any such costs, reductions or
Indemnified Taxes in respect of which amounts are claimed, including the filing
of any certificate or document reasonably requested by a Credit Party or the
designation of a different Lending Office for funding or booking its Loans or
L/C Disbursements hereunder or the assignment of its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the good
faith judgment of such Lender, such reasonable efforts (i) would eliminate or
reduce amounts payable pursuant to Section 2.15(a), 2.15(b) or 2.16, as the case
may be, in the future, or eliminate the need for the notice pursuant to
Section 2.15(f), as applicable, (ii) would not subject such Lender to any
unreimbursed cost or expense, (iii) would not be inconsistent with any legal or
regulatory restriction or preexisting internal policy applicable to such Lender
and (iv) would not otherwise be disadvantageous to such Lender. Platinum
Holdings, on behalf of the applicable Credit Party, hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.
     Section 2.19 Increase in Commitments.
     (a) Platinum Holdings shall have the right, at any time and from time to
time after the Restatement Effective Date by written notice to and in
consultation with the Administrative Agent, to request an increase in the Total
Commitments (each such requested increase, a “Commitment Increase”), by having
one or more existing Lenders increase their respective Commitments then in
effect (each, and “Increasing Lender”), by adding as a Lender with a new
Commitment hereunder one or more Persons that are not already Lenders (each, an
“Additional Lender”), or a combination thereof; provided that (i) any such
request for a Commitment Increase shall be in a minimum amount of $25,000,000 or
an integral multiple of $1,000,000 in excess thereof, (ii) immediately after
giving effect to any Commitment Increase, (y) the Total Commitments shall not
exceed $450,000,000 and (z) the aggregate of all Commitment Increases effected
after the Restatement Effective Date shall not exceed $150,000,000, (iii) such
increase shall be an increase of the Tranche 1 Commitments and/or the Tranche 2
Commitments and (iv) no existing Lender shall be obligated to increase its
Commitment as a result of any request for a Commitment Increase by Platinum
Holdings unless it agrees in its sole discretion to do so.
     (b) Each Additional Lender must qualify as an Eligible Assignee (the
approval of which by the Administrative Agent shall not be unreasonably withheld
or delayed) and Platinum Holdings and each Additional Lender shall execute a
joinder agreement together with all such other documentation as the
Administrative Agent and Platinum Holdings may reasonably

54



--------------------------------------------------------------------------------



 



require, all in form and substance reasonably satisfactory to the Administrative
Agent and Platinum Holdings, to evidence the Commitment of such Additional
Lender and its status as a Lender hereunder.
     (c) In connection with each Commitment Increase, the Administrative Agent
and Platinum Holdings shall determine the effective date (the “Commitment
Increase Date”), which shall be a Business Day not less than 30 days prior to
the Commitment Termination Date, and the final allocation of such Commitment
Increase. The Administrative Agent shall promptly notify Platinum Holdings and
the Lenders of the final allocation of such Commitment Increase and the
Commitment Increase Date. The Administrative Agent is hereby authorized, on
behalf of the Lenders, to enter into any amendments to this Agreement and the
other Credit Documents as the Administrative Agent shall reasonably deem
appropriate to effect such Commitment Increase.
     (d) Notwithstanding anything set forth in this Section 2.19 to the
contrary, no increase in the Total Commitments pursuant to this Section 2.19
shall be effective unless:
     (i) The Administrative Agent shall have received the following, each dated
the Commitment Increase Date and in form and substance reasonably satisfactory
to the Administrative Agent:
     (A) as to each Increasing Lender, evidence of its agreement to provide a
portion of the Commitment Increase, and as to each Additional Lender, a duly
executed joinder agreement together with all other documentation required by the
Administrative Agent pursuant to Section 2.19(b);
     (B) an instrument, duly executed by each Credit Party, acknowledging and
reaffirming its obligations under this Agreement, the Security Documents and the
other Credit Documents to which it is a party and the validity and continued
effect of the Liens granted in favor of the Administrative Agent thereunder;
     (C) a certificate of the secretary or an assistant secretary of each Credit
Party, certifying to and attaching the resolutions adopted by the board of
directors (or similar governing body) of such Credit Party approving or
consenting to such Commitment Increase; and
     (D) a certificate of a Financial Officer of Platinum Holdings, certifying
that (y) as of the Commitment Increase Date, all representations and warranties
of the Credit Parties contained in this Agreement and the other Credit Documents
are true and correct in all material respects, both immediately before and after
giving effect to the Commitment Increase and any Borrowings or Letters of Credit
issued in connection therewith (except to the extent any such representation or
warranty is expressly stated to have been made as of a specific date, in which
case such representation or warranty is true and correct in all material
respects as of such date), and (z) no Default or Event of Default has occurred
and is continuing, both immediately before and after giving effect to such
Commitment Increase

55



--------------------------------------------------------------------------------



 



(including any Borrowings or Letters of Credit issued in connection therewith
and the application of the proceeds thereof); and
     (ii) In the case of any Credit Extension in connection with such Commitment
Increase, the conditions precedent set forth in Section 4.2 shall have been
satisfied.
     (e) To the extent necessary to keep the outstanding Loans ratable in the
event of any non-ratable increase in the aggregate Tranche 1 Commitments, on the
Commitment Increase Date, (i) all then outstanding LIBOR Loans (the “Initial
Loans”) shall automatically be converted into Base Rate Loans, (ii) immediately
after the effectiveness of the Commitment Increase, the applicable Borrowers
shall, if they so request, convert such Base Rate Loans into LIBOR Loans (the
“Subsequent Borrowings”) in an aggregate principal amount equal to the aggregate
principal amount of the Initial Loans and of the Types and for the Interest
Periods specified in a Notice of Conversion/Continuation delivered to the
Administrative Agent in accordance with Section 2.10, (iii) each Tranche 1
Lender shall pay to the Administrative Agent in immediately available funds an
amount equal to the difference, if positive, between (y) such Tranche 1 Lender’s
Tranche 1 Ratable Share (calculated after giving effect to the Commitment
Increase) of the Subsequent Borrowings and (z) such Tranche 1 Lender’s Tranche 1
Ratable Share (calculated without giving effect to the Commitment Increase) of
the Initial Loans, (iv) after the Administrative Agent receives the funds
specified in clause (iii) above, the Administrative Agent shall pay to each
Tranche 1 Lender the portion of such funds equal to the difference, if positive,
between (y) such Tranche 1 Lender’s Tranche 1 Ratable Share (calculated without
giving effect to the Commitment Increase) of the Initial Loans and (z) such
Tranche 1 Lender’s Tranche 1 Ratable Share (calculated after giving effect to
the Commitment Increase) of the amount of the Subsequent Borrowings, (v) the
Tranche 1 Lenders shall be deemed to hold the Subsequent Borrowings ratably in
accordance with their respective Tranche 1 Commitment (calculated after giving
effect to the Commitment Increase), (vi) each applicable Borrower shall pay all
accrued but unpaid interest on the Initial Loans to the Tranche 1 Lenders
entitled thereto, and (vii) Schedule 1.1(a) shall automatically be amended to
reflect the Tranche 1 Commitments of all Tranche 1 Lenders after giving effect
to the Commitment Increase. The conversion of the Initial Loans pursuant to
clause (i) above shall be subject to indemnification by the applicable Borrowers
pursuant to the provisions of Section 2.17 if the Commitment Increase Date
occurs other than on the last day of the Interest Period relating thereto.
     (f) To the extent necessary to keep the outstanding Letters of Credit
ratable in the event of any non-ratable increase in either the Tranche 1
Commitments or Tranche 2 Commitments, as applicable, as soon as possible
following the Commitment Increase Date, each Syndicated Letter of Credit shall
be amended to reflect the new Ratable Shares of the applicable Lenders, it being
understood for the avoidance of doubt that such amendment shall not be deemed a
Credit Extension hereunder. Until a Syndicated Letter of Credit has been amended
in accordance with this Section 2.19(f), each applicable Lender shall be deemed
to have sold and transferred to each Tranche 1 Lender or Tranche 2 Lender, as
the case may be, and each such Tranche 1 Lender or Tranche 2 Lender shall be
deemed irrevocably and unconditionally to have purchased and received from such
Lender, without recourse or warranty, an undivided interest and participation,
to the extent of such Tranche 1 Lender’s or Tranche 2 Lender’s revised Ratable
Share, in such Syndicated Letter of Credit, each drawing made thereunder, the
obligations of any Account Party under this Agreement with respect thereto and
any security

56



--------------------------------------------------------------------------------



 



therefor or guaranty pertaining thereto. No Credit Party shall be obligated to
pay any fees or increase in fees as a result of any of the actions taken
pursuant to this Section 2.19(f) other than the customary fees Wells Fargo
requires in connection with the amendment of letters of credit.
     Section 2.20 Defaulting Lenders.
     (a) Notwithstanding anything to the contrary contained in this Agreement,
if any Lender becomes a Defaulting Lender, then, until such time as such Lender
is no longer a Defaulting Lender, to the extent permitted by applicable law:
     (i) Such Defaulting Lender’s right to approve or disapprove any amendment,
waiver or consent with respect to this Agreement shall be restricted as set
forth in the definition of Required Lenders and in Section 11.5.
     (ii) Any payment of principal, interest, fees or other amounts received by
the Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article IX or otherwise) shall
be applied at such time or times as may be determined by the Administrative
Agent as follows:
     (A) first, to the payment of any amounts owing by such Defaulting Lender to
the Administrative Agent hereunder;
     (B) second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to the Issuing Banks hereunder;
     (C) third, if so determined by the Administrative Agent or requested by an
Issuing Bank, to be held as Cash Collateral for future funding obligations of
such Defaulting Lender in respect of any Syndicated Letter of Credit or any
participation in any Participated Letter of Credit;
     (D) fourth, as Platinum Holdings may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its Ratable Share as required by this
Agreement, as determined by the Administrative Agent;
     (E) fifth, if so determined by the Administrative Agent and Platinum
Holdings, to be held in a non-interest bearing deposit account and released in
order to satisfy obligations of such Defaulting Lender to fund Loans under this
Agreement;
     (F) sixth, to the payment of any amounts owing to the Lenders or any
Issuing Bank as a result of any judgment of a court of competent jurisdiction
obtained by any Lender or any Issuing Bank against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement;
     (G) seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to any Credit Party as a result of any judgment of
a court of competent jurisdiction obtained by such Credit Party against such

57



--------------------------------------------------------------------------------



 



Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and
     (H) eighth, to such Defaulting Lender or as otherwise directed by a court
of competent jurisdiction;
     provided that if (x) such payment is a payment of the principal amount of
any Loans or any Letter of Credit Exposure in respect of which such Defaulting
Lender has not fully funded its Ratable Share, and (y) such Loans were made or
the related Letters of Credit were issued at a time when the conditions set
forth in Section 4.2 were satisfied or waived, such payment shall be applied
solely to pay the Loans of, and obligations in respect of Letters of Credit owed
to, all non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or obligations in respect of Letters of Credit owed to,
such Defaulting Lender. Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
such Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.20(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents thereto.
     (iii) All or any part of such Defaulting Lender’s (A) Tranche 1 Letter of
Credit Exposure in respect of Participated Letters of Credit shall automatically
(effective on the day such Lender becomes a Defaulting Lender) be reallocated
among the non-Defaulting Lenders in accordance with their respective Tranche 1
Credit Exposures (calculated without regard to such Defaulting Lender’s Tranche
1 Commitment) and (B) Tranche 2 Letter of Credit Exposure in respect of
Participated Letters of Credit shall automatically (effective on the day such
Lender becomes a Defaulting Lender) be reallocated among the non-Defaulting
Lenders in accordance with their respective Tranche 2 Letter of Credit Exposures
(calculated without regard to such Defaulting Lender’s Tranche 2 Commitment),
but in each case only to the extent that (x) no Default or Event of Default
shall have occurred and be continuing (and, unless Platinum Holdings shall have
otherwise notified the Administrative Agent at the time, each Credit Party shall
be deemed to have represented and warranted that such condition is satisfied at
such time), and (y) such reallocation does not cause the Credit Exposure of any
non-Defaulting Lender to exceed such non-Defaulting Lender’s Commitment.
     (iv) If the reallocation described in Section 2.20(a)(iii) cannot, or can
only partially, be effected, each Account Party shall, without prejudice to any
right or remedy available to it hereunder or under law, within two Business Days
following notice by the Administrative Agent, deliver to the Administrative
Agent Cash Collateral in an amount sufficient to cover all Fronting Exposure
(after giving effect to any partial reallocation pursuant to
Section 2.20(a)(iii)) with respect to Letters of Credit Issued on behalf of such
Account Party in accordance with the procedures set forth in Section 2.20(c).
     (b) If Platinum Holdings, the Administrative Agent and each Issuing Bank
agree in writing in their sole discretion that a Defaulting Lender should no
longer be deemed to be a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein (which

58



--------------------------------------------------------------------------------



 



may include arrangements with respect to any Cash Collateral), that Lender will,
to the extent applicable, purchase that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans, Syndicated Letters of Credit and
participations in Participated Letters of Credit to be held on a pro rata basis
by the Lenders in accordance with their respective Credit Exposures (without
giving effect to Section 2.20(a)(iii)), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of any Borrower while
that Lender was a Defaulting Lender; provided further that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.
(c) (i) All Cash Collateral (other than credit support not constituting funds
subject to deposit) shall be maintained in blocked, non-interest bearing deposit
accounts with the Administrative Agent. Each Account Party, and to the extent
provided by any Lender, such Lender, hereby grants to (and subjects to the
control of) the Administrative Agent, for the benefit of the Administrative
Agent, the Issuing Banks, the Fronting Banks and the Lenders, and agrees to
maintain, a first priority security interest in all such cash, deposit accounts
and all balances therein, and all other property so provided as collateral
pursuant hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to
Section 2.20(c)(ii). If at any time the Administrative Agent determines that
Cash Collateral is subject to any right or claim of any Person other than the
Administrative Agent as herein provided, or that the total amount of such Cash
Collateral is less than the applicable Fronting Exposure and other obligations
secured thereby, the appropriate Account Party will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency.
     (ii) Notwithstanding anything to the contrary contained in this Agreement,
Cash Collateral provided under this Section 2.20 in respect of Letters of Credit
shall be held and applied to the satisfaction of the specific Letter of Credit
Exposure, obligations to fund participations therein (including, as to Cash
Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) and other obligations for which the Cash Collateral was so provided,
prior to any other application of such property as may be provided for herein.
     (iii) Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee)) or
(ii) the Administrative Agent’s good faith determination that there exists
excess Cash Collateral; provided, however, that (x) Cash Collateral furnished by
or on behalf of a Credit Party shall not be released during the continuance of a
Default or Event of Default (and following application as provided in this
Section 2.20 may be otherwise applied in accordance with Section 2.14) and
(y) the Person providing Cash Collateral and each applicable Fronting Bank may
agree that Cash Collateral shall not be

59



--------------------------------------------------------------------------------



 



released but instead held to support future anticipated Fronting Exposure or
other obligations.
ARTICLE III
LETTERS OF CREDIT
     Section 3.1 Syndicated Letters of Credit.
     (a) General. Subject to the terms and conditions set forth herein, at the
request of any Account Party at any time and from time to time during the
Availability Period, each Tranche 1 Lender agrees to Issue Tranche 1 Letters of
Credit as Syndicated Letters of Credit and each Tranche 2 Lender agrees to Issue
Tranche 2 Letters of Credit as Syndicated Letters of Credit, in each case for
the account of such Account Party. Each Syndicated Letter of Credit shall be
substantially in the form of Exhibit C-1 or in such other form as may be agreed
by the applicable Account Party and the Administrative Agent; provided that the
Administrative Agent will only agree to reasonable changes to such form, not
adverse to the interests of the Lenders, requested by any beneficiary or
applicable insurance regulator. If at the time that an Account Party requests
the Issuance of a Syndicated Letter of Credit any Lender is a Non-NAIC Lender,
at the request of such Account Party, Wells Fargo, in its capacity as a Fronting
Bank, shall Issue, in the case of ING, and Wells Fargo, in its capacity as a
Fronting Bank, and any other Fronting Bank may Issue, in the case of any other
Non-NAIC Lender, such Non-NAIC Lender’s Ratable Share of such Syndicated Letter
of Credit pursuant to Section 3.1(i). Absent the prior written consent of each
Tranche 1 Lender or Tranche 2 Lender (in each case, other than a Non-NAIC
Lender), as the case may be, no Syndicated Letter of Credit may be Issued that
would vary the several and not joint nature of the obligations of the Lenders
thereunder as provided in the next succeeding sentence. Each Syndicated Letter
of Credit shall be Issued by all of the Tranche 1 Lenders or Tranche 2 Lenders,
as the case may be, acting through the Administrative Agent, at the time of
Issuance as a single multi-bank letter of credit, but the obligation of each
Lender thereunder shall be several and not joint, in the amount of its Ratable
Share of the Stated Amount of such Syndicated Letter of Credit; provided that
each Fronting Bank shall be severally (and not jointly) liable for its Ratable
Share of the Stated Amount of such Syndicated Letter of Credit plus the Ratable
Share of each Non-NAIC Lender that it agrees to front for pursuant to
Section 3.1(i).
     (b) Notice of Issuance. To request the Issuance of a Syndicated Letter of
Credit, the applicable Account Party shall hand deliver or deliver by facsimile
(or transmit by electronic communication, if arrangements for doing so have been
approved by the Administrative Agent) to the Administrative Agent (which shall,
upon the request of any Lender, provide to such Lender as soon as practicable a
copy of the Syndicated Letter of Credit) at least five Business Days in advance
of the requested date of Issuance (or such shorter period as is acceptable to
the Administrative Agent, including with respect to any request for the issuance
of a Syndicated Letter of Credit on the Restatement Effective Date, subject to
approval by the Administrative Agent which shall not be unreasonably withheld or
delayed) a notice in a form reasonably acceptable to the Administrative Agent (a
“Syndicated Letter of Credit Notice”) executed by an Authorized Officer
requesting the Issuance of a Syndicated Letter of Credit, or identifying the
Syndicated Letter of Credit to be amended, renewed, extended or increased, as
the case may be, and specifying the date of Issuance (which shall be a Business
Day), the date on which such

60



--------------------------------------------------------------------------------



 



Syndicated Letter of Credit is to expire (which shall comply with
Section 3.1(c)), the amount of such Syndicated Letter of Credit, whether such
Syndicated Letter of Credit is a Tranche 1 Letter of Credit or a Tranche 2
Letter of Credit, if a Tranche 1 Letter of Credit, whether such Syndicated
Letter of Credit will be secured by Eligible Collateral, the Applicable Currency
of such Syndicated Letter of Credit, the name and address of the beneficiary
thereof and the terms and conditions of (and such other information as shall be
necessary to prepare, amend, renew, extend or increase, as the case may be) such
Syndicated Letter of Credit, it being understood and agreed that Syndicated
Letters of Credit may be extended and renewed in accordance with Section 3.1(c).
In addition to the delivery of any Syndicated Letter of Credit Notice with
respect to the Issuance of any Letter of Credit as a Syndicated Letter of Credit
that is secured by Eligible Collateral, the applicable Account Party shall
deliver, if requested by the Administrative Agent, to the Administrative Agent a
Borrowing Base Report not later than 11:00 a.m., Charlotte time, on the Business
Day immediately preceding the date on which such Syndicated Letter of Credit is
to be Issued confirming that the aggregate Secured L/C Exposure attributable to
such Account Party on whose account the Syndicated Letter of Credit is being
Issued and after giving effect thereto does not exceed the Borrowing Base of
such Account Party at such time. If requested by the Administrative Agent, each
Account Party shall submit a letter of credit application on the Administrative
Agent’s standard form (with such changes as the Administrative Agent shall
reasonably deem appropriate) in connection with any request for a Syndicated
Letter of Credit. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by any Account Party to, or
entered into by any Account Party with, the Administrative Agent relating to any
Syndicated Letter of Credit, the terms and conditions of this Agreement shall
control.
     (c) Expiration of Syndicated Letters of Credit. Each Syndicated Letter of
Credit shall expire at or prior to the earlier of (i) the close of business on
the date one year after the date of the issuance of such Syndicated Letter of
Credit (or, in the case of any renewal or extension thereof, one year after such
renewal or extension), or (ii) the seventh day prior to the Final Maturity Date;
provided, however, that a Syndicated Letter of Credit shall provide by its
terms, and on terms acceptable to the Administrative Agent, for renewal for
successive periods of one year or less (but not beyond the seventh day prior to
the Final Maturity Date) unless and until the Administrative Agent shall have
delivered prior written notice of nonrenewal to the beneficiary of such
Syndicated Letter of Credit no later than the time specified in such Syndicated
Letter of Credit (which the Administrative Agent shall do only if one or more of
the applicable conditions under Section 4.2 (other than the delivery of a Letter
of Credit Notice) is not then satisfied). The Administrative Agent shall
promptly provide a copy of any such notice to the applicable Account Party.
     (d) Obligation of Lenders. The obligation of each Lender under any
Syndicated Letter of Credit shall be several and not joint and shall be in an
amount equal to such Lender’s Ratable Share of the aggregate Stated Amount of
such Syndicated Letter of Credit at the time such Syndicated Letter of Credit is
Issued, and each Syndicated Letter of Credit shall expressly so provide;
provided that each Fronting Bank shall be severally (and not jointly) liable for
its Ratable Share of the Stated Amount of such Syndicated Letter of Credit plus
the Ratable Share of each Non-NAIC Lender for which it is fronting pursuant to
Section 3.1(i). No increase of Commitments under Section 2.19, assignment of
Commitments under Section 2.18 or 11.6(b) or

61



--------------------------------------------------------------------------------



 



reallocation of Credit Exposure under Section 2.20 shall change or affect the
liability of any Lender under any outstanding Syndicated Letter of Credit until
such Syndicated Letter of Credit is amended giving effect to such increase or
assignment, as the case may be. The failure of any Lender to make any L/C
Disbursement in respect of any Syndicated Letter of Credit on any date shall not
relieve any other Lender of its corresponding obligation, if any, hereunder to
do so on such date, but no Lender shall be responsible for the failure of any
other Lender to make its L/C Disbursement in respect of any Syndicated Letter of
Credit.
     (e) Issuance Administration. Each Syndicated Letter of Credit shall be
executed and delivered by the Administrative Agent in the name and on behalf of,
and as attorney-in-fact for, each Tranche 1 Lender or Tranche 2 Lender, as the
case may be, party to such Syndicated Letter of Credit, and the Administrative
Agent shall act under each Syndicated Letter of Credit, and each Syndicated
Letter of Credit shall expressly provide that the Administrative Agent shall
act, as the agent of each such Lender to (i) execute and deliver such Syndicated
Letter of Credit, (ii) receive drafts, other demands for payment and other
documents presented by the beneficiary under such Syndicated Letter of Credit,
(iii) determine whether such drafts, demands and documents are in compliance
with the terms and conditions of such Syndicated Letter of Credit, (iv) notify
such Lender and the applicable Account Party that a valid drawing has been made
and the date that the related L/C Disbursement is to be made and (v) exercise
all rights held by the issuer of a letter of credit under the documents for
which such Syndicated Letter of Credit shall provide credit enhancement (or
designate any Person as its representative for all such purposes under such
documents); provided that the Administrative Agent shall have no obligation or
liability for any L/C Disbursement under such Syndicated Letter of Credit, and
each Syndicated Letter of Credit shall expressly so provide. Each Lender hereby
irrevocably appoints and designates the Administrative Agent as its
attorney-in-fact, acting through any duly authorized officer, to execute and
deliver in the name and on behalf of such Lender each Syndicated Letter of
Credit to be issued by such Lender hereunder and to take such other actions
contemplated by this Section 3.1(e). Promptly upon the request of the
Administrative Agent, each Lender will furnish to the Administrative Agent such
powers of attorney or other evidence as any beneficiary of any Syndicated Letter
of Credit may reasonably request in order to demonstrate that the Administrative
Agent has the power to act as attorney-in-fact for such Lender to execute and
deliver such Syndicated Letter of Credit.
     (f) Reimbursement. Each Account Party agrees that it shall reimburse the
applicable Issuing Banks in respect of L/C Disbursements made under such Account
Party’s Syndicated Letter of Credit by paying to the Administrative Agent an
amount in Dollars equal to the aggregate Dollar Amount of each such L/C
Disbursement no later than 2:00 p.m., Charlotte time, on the first Business Day
after the L/C Disbursement Date (each such amount until paid together with
interest thereon payable as provided hereinbelow, a “Syndicated Reimbursement
Obligation”). Without limiting any other obligations of any of the Account
Parties hereunder, the applicable Account Party hereby agrees (severally and not
jointly) to indemnify each applicable Issuing Bank in respect of such Account
Party’s Syndicated Letter of Credit denominated in a Foreign Currency for any
and all costs, expenses and losses incurred by it as a result of receiving
payment or reimbursement for any L/C Disbursement thereunder from any Person in
a Currency other than Dollars. Any such amount payable to any Lender shall be
payable within 10 Business Days after demand by the Administrative Agent.

62



--------------------------------------------------------------------------------



 



     (g) Disbursement Procedures. The Administrative Agent shall, within a
reasonable time following its receipt thereof (and, in any event, within any
specific time in the text of the relevant Syndicated Letter of Credit), examine
all documents purporting to represent a demand for payment under any Syndicated
Letter of Credit. The Administrative Agent shall promptly after such examination
and before such L/C Disbursement notify each applicable Issuing Bank and the
applicable Account Party by telephone (confirmed by telecopy or email) of such
demand for payment. With respect to any demand for payment made under a
Syndicated Letter of Credit which the Administrative Agent has informed the
applicable Issuing Banks is valid, each such Issuing Bank will make an L/C
Disbursement in respect of such Syndicated Letter of Credit promptly in
accordance with the Dollar Amount of its liability under such Syndicated Letter
of Credit and this Agreement, such L/C Disbursement to be made to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders. The Administrative Agent will make such L/C Disbursement
available to the beneficiary of such Syndicated Letter of Credit by promptly
crediting the amounts so received, in the funds so received, to the account
identified by such beneficiary in connection with such demand for such L/C
Disbursement. Promptly following any L/C Disbursement by any Issuing Bank in
respect of any Syndicated Letter of Credit, the Administrative Agent will notify
the applicable Account Party of such L/C Disbursement; provided that any failure
to give or delay in giving such notice shall not relieve such Account Party of
its obligation to reimburse the Issuing Banks with respect to any such L/C
Disbursements.
     (h) Letter of Credit Reports. The Administrative Agent shall furnish (i) to
each Lender, with a copy to Platinum Holdings, by the fifth Business Day of each
month a written report summarizing issuance and expiration dates of each
Syndicated Letter of Credit issued by such Lender during the preceding month and
drawings during such month under each outstanding Syndicated Letter of Credit
and (ii) to each Lender, with a copy to Platinum Holdings, by the fifteenth
Business Day of each calendar quarter a written report setting forth the average
daily aggregate Stated Amount during the preceding calendar quarter of all
Syndicated Letters of Credit issued by such Lender.
     (i) Non-NAIC Lenders. In the event any Lender gives notice to the
Administrative Agent that such Lender is a Non-NAIC Lender, (i) such Non-NAIC
Lender shall cease to Issue Syndicated Letters of Credit so long as it is a
Non-NAIC Lender and shall use its commercially reasonable efforts to enter into
an agreement with a Lender to act as a Fronting Bank and to Issue such Non-NAIC
Lender’s Ratable Share of any Syndicated Letter of Credit (provided, however,
that subject to the terms of a letter agreement to be entered into on or prior
to the Restatement Effective Date, Wells Fargo, or its successor, in its
capacity as a Fronting Bank, will Issue the Ratable Share of ING of any
Syndicated Letter of Credit); (ii) to the extent Syndicated Letters of Credit
are outstanding, the Account Parties will each use all commercially reasonable
efforts to cause the beneficiaries thereof to execute and deliver an amendment
to any Syndicated Letter of Credit of such Account Party such that the Non-NAIC
Lender is removed from such Syndicated Letter of Credit and the applicable
Fronting Bank is added to such Syndicated Letter of Credit to honor any draft
drawn thereon in an amount equal to the Non-NAIC Lender’s Ratable Share with
respect to such Syndicated Letter of Credit; (iii) immediately upon the issuance
or amendment of any Syndicated Letter of Credit, each Non-NAIC Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, without
recourse or warranty, purchase from the applicable Fronting Bank a risk
participation in each such Syndicated Letter of Credit in

63



--------------------------------------------------------------------------------



 



accordance with Section 3.2(d) in an amount equal to such Non-NAIC Lender’s
Ratable Share of the Stated Amount of such Syndicated Letter of Credit; and
(iv) each Non-NAIC Lender shall pay to the applicable Fronting Bank a fronting
fee computed on the risk participation purchased by such Non-NAIC Lender from
such Fronting Bank with respect to such Syndicated Letter of Credit at the rate
per annum as separately agreed to between such Non-NAIC Lender and such Fronting
Bank (with notice given by such Fronting Bank to Platinum Holdings in the event
of any increase in such fronting fee). Unless otherwise agreed between such
Non-NAIC Lender, the applicable Fronting Bank and the Administrative Agent, such
fronting fee shall be paid by reducing the applicable Letter of Credit Fee
otherwise payable to such Non-NAIC Lender by an amount equal to such fronting
fee and paying the same to the applicable Fronting Bank. Notwithstanding the
foregoing, under no circumstances shall any Credit Party be obligated to pay any
fees or increase in fees as a result of any actions taken pursuant to this
Section 3.1(i).
     Section 3.2 Participated Letters of Credit.
     (a) General. Subject to the terms and conditions set forth herein, any
Account Party may request the applicable Fronting Bank to Issue, at any time and
from time to time during the Availability Period, Tranche 1 or Tranche 2
Participated Letters of Credit for the account of such Account Party, subject to
the terms and conditions of this Section 3.2. Each Tranche 1 and Tranche 2
Participated Letter of Credit shall be substantially in the form of Exhibit C-2
or in such other form as may be agreed by the applicable Fronting Bank and the
Administrative Agent; provided that the Administrative Agent and the applicable
Fronting Bank will only agree to reasonable changes to such form, not adverse to
the interests of the Lenders, requested by any beneficiary or applicable
insurance regulator.
     (b) Notice of Issuance. To request the Issuance of a Participated Letter of
Credit, the applicable Account Party shall hand deliver or deliver by facsimile
(or transmit by electronic communication, if arrangements for doing so have been
approved by the applicable Fronting Bank) to the applicable Fronting Bank and
the Administrative Agent (which shall, upon the request of any Lender, provide
to such Lender as soon as practicable a copy of the Participated Letter of
Credit) at least five Business Days in advance of the requested date of Issuance
(or such shorter period as is acceptable to the Administrative Agent and such
Fronting Bank, including any request for the Issuance of a Participated Letter
of Credit on the Restatement Effective Date, subject to approval by the
Administrative Agent and the applicable Fronting Bank which shall not be
unreasonably withheld or delayed) a notice in a form reasonably acceptable to
the Administrative Agent (a “Participated Letter of Credit Notice”) executed by
an Authorized Officer requesting the Issuance of a Participated Letter of
Credit, or identifying the Participated Letter of Credit to be amended, renewed,
extended or increased as the case may be, and specifying the date of Issuance
(which shall be a Business Day), the date on which such Participated Letter of
Credit is to expire (which shall comply with Section 3.2(c)), the amount of such
Participated Letter of Credit, whether such Participated Letter of Credit is a
Tranche 1 Letter of Credit or a Tranche 2 Letter of Credit, if a Tranche 1
Letter of Credit, whether such Participated Letter of Credit will be secured by
Eligible Collateral, the Applicable Currency of such Participated Letter of
Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew, extend or increase,
as the case may be, such Participated Letter of Credit, it being understood and
agreed that Participated Letters of Credit may be extended and renewed in
accordance with Section 3.2(c). In addition to the

64



--------------------------------------------------------------------------------



 



delivery of any Participated Letter of Credit Notice with respect to the
Issuance of any Letter of Credit as a Participated Letter of Credit that is
secured by Eligible Collateral, the applicable Account Party shall deliver, if
requested by the Administrative Agent, to the Administrative Agent a Borrowing
Base Report not later than 11:00 a.m., Charlotte time, on the Business Day
immediately preceding the date on which such Participated Letter of Credit is to
be Issued confirming that the aggregate Secured L/C Exposure attributable to
such Account Party on whose account the Participated Letter of Credit is being
Issued and after giving effect thereto does not exceed the Borrowing Base of
such Account Party at such time. If requested by any Fronting Bank, the Account
Party shall submit a letter of credit application on such Fronting Bank’s
standard form (with such changes as such Fronting Bank shall reasonably deem
appropriate) in connection with any request for a Participated Letter of Credit.
In the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by such Account Party to, or entered
into by any Account Party with, any Fronting Bank relating to any Participated
Letter of Credit, the terms and conditions of this Agreement shall control.
     (c) Expiration of Participated Letters of Credit. Each Participated Letter
of Credit shall expire at or prior to the earlier of (i) the close of business
on the date one year after the date of the issuance of such Participated Letter
of Credit (or, in the case of any renewal or extension thereof, one year after
such renewal or extension), or (ii) the seventh day prior to the Final Maturity
Date; provided, however, that a Participated Letter of Credit shall provide by
its terms, and on terms acceptable to the applicable Fronting Bank, for renewal
for successive periods of one year or less (but not beyond the seventh day prior
to the Final Maturity Date) unless and until such Fronting Bank shall have
delivered prior written notice of nonrenewal to the beneficiary of such
Participated Letter of Credit no later than the time specified in such
Participated Letter of Credit (which such Fronting Bank shall do only if one or
more of the applicable conditions under Section 4.2 (other than the delivery of
a Letter of Credit Notice) is not then satisfied). The Administrative Agent
shall promptly provide a copy of any such notice to the applicable Account
Party.
     (d) Participations. By the Issuance of a Participated Letter of Credit (or
the fronting for a Non-NAIC Lender in respect of a Syndicated Letter of Credit
pursuant to Section 3.1(i)) by the applicable Fronting Bank and without any
further action on the part of such Fronting Bank or the applicable Lenders, the
applicable Fronting Bank hereby grants to each applicable Lender in respect of
such Participated Letter of Credit (or to the Non-NAIC Lender in respect of such
Syndicated Letter of Credit), and each such Lender or such Non-NAIC Lender
hereby acquires from such Fronting Bank, participation in such Participated
Letter of Credit or such Syndicated Letter of Credit, respectively, in an amount
equal to the Dollar Amount of such Lender’s Ratable Share of the Stated Amount
of such Participated Letter of Credit or such Syndicated Letter of Credit,
respectively, and the applicable Account Party’s reimbursement obligations with
respect thereto. Each Lender or Non-NAIC Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this Section 3.2(d) in respect
of Participated Letters of Credit or Syndicated Letters of Credit, respectively,
is absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any such Letter of
Credit or the occurrence and continuance of a Default or Event of Default or
reduction or termination of the Total Commitments. In consideration and in
furtherance of the foregoing, each Lender or Non-NAIC Lender hereby absolutely
and unconditionally agrees to

65



--------------------------------------------------------------------------------



 



pay to the Administrative Agent, for account of the applicable Fronting Bank,
the Dollar Amount of such Lender’s Ratable Share of each L/C Disbursement made
by such Fronting Bank in respect of any Participated Letter of Credit or
Syndicated Letter of Credit, respectively, promptly upon the request of such
Fronting Bank at any time from the time such L/C Disbursement is made until such
L/C Disbursement is reimbursed by the applicable Account Party or at any time
after any reimbursement payment is required to be disgorged or refunded to any
Account Party for any reason. Such payment shall be made without any offset,
abatement, withholding or reduction whatsoever. Promptly following receipt by
the Administrative Agent of any payment from any Account Party pursuant to
Section 3.2(e), the Administrative Agent shall distribute such payment to the
applicable Fronting Bank or, to the extent that any Lender or Non-NAIC Lender
has made payments pursuant to this Section 3.2(d) to reimburse such Fronting
Bank, then to such Lender or Non-NAIC Lender and such Fronting Bank as their
interests may appear. Any payment made by a Lender or Non-NAIC Lender pursuant
to this Section 3.2(d) to reimburse any Fronting Bank for any L/C Disbursement
made by it shall not relieve the applicable Account Party of its obligation to
reimburse such L/C Disbursement. Notwithstanding anything herein to the
contrary, effective upon any Commitment Increase pursuant to Section 2.19, each
Lender’s participation in any Participated Letter of Credit (and each Non-NAIC
Lender’s participation in any Syndicated Letter of Credit) outstanding on such
date shall be adjusted to reflect its Ratable Share after giving effect to such
Commitment Increase.
     (e) Reimbursement. Each Account Party agrees that it shall reimburse the
applicable Fronting Bank in respect of L/C Disbursements made under such Account
Party’s Participated Letter of Credit by paying to the Administrative Agent an
amount in Dollars equal to the Dollar Amount of such L/C Disbursement no later
than 2:00 p.m., Charlotte time, on the first Business Day after the L/C
Disbursement Date (each such amount until paid, a “Participated Reimbursement
Obligation”). Without limiting any other obligations of any of the Account
Parties hereunder, the applicable Account Party hereby agrees (severally and not
jointly) to indemnify the applicable Fronting Bank in respect of any of such
Account Party’s Participated Letters of Credit denominated in a Foreign Currency
for any and all costs, expenses and losses incurred by it as a result of
receiving payment or reimbursement for any L/C Disbursement thereunder from any
Person in a Currency other than Dollars. Any such amount payable to such
Fronting Bank shall be payable within 10 Business Days after demand by such
Fronting Bank.
     (f) Disbursement Procedures; Funding of Participations.
     (i) Each Fronting Bank shall, within a reasonable time following its
receipt thereof (and, in any event, within any time specified in the text of the
relevant Participated Letters of Credit issued by it), examine all documents
purporting to represent a demand for payment under a Participated Letter of
Credit. Such Fronting Bank shall promptly after such examination notify the
Administrative Agent and the applicable Account Party by telephone (confirmed by
facsimile or email) of such demand for payment and whether such Fronting Bank
has made or will make an L/C Disbursement thereunder; provided that any failure
to give or delay in giving such notice shall not relieve such Account Party of
its obligation to reimburse such Fronting Bank and the applicable Lenders with
respect to any such L/C Disbursement. If such Account Party shall fail to
reimburse the applicable Fronting Bank for such L/C Disbursement on the

66



--------------------------------------------------------------------------------



 



date and time specified in Section 3.2(e), the Administrative Agent shall notify
each applicable Lender of the applicable L/C Disbursement, the payment then due
from such Account Party in respect thereof and the Dollar Amount of such
Lender’s Ratable Share thereof. Each applicable Lender (including the Lender
acting as Fronting Bank and any applicable Non-NAIC Lender) shall upon such
notice make funds available in Dollars to the Administrative Agent for the
account of the applicable Fronting Bank at the Payment Office in an amount equal
to (i) in the case of a Participated Letter of Credit, the Dollar Amount of its
Ratable Share of the unpaid L/C Disbursement, and (ii) in the case of a Non-NAIC
Lender, its Percentage Obligations of a Syndicated Letter of Credit being
fronted by such Fronting Bank pursuant to Section 3.1(i) (such amount, its “L/C
Advance”) not later than 2:00 p.m., Charlotte time, on the Business Day
specified in such notice by the Administrative Agent. No such making of an L/C
Advance shall relieve or otherwise impair the obligation of the applicable
Account Party to reimburse the applicable Fronting Bank for the amount of any
payment made by such Fronting Bank under such Participated Letter of Credit (or
such Syndicated Letter of Credit in the case of a Non-NAIC Lender), together
with interest as provided herein.
     (ii) If any Lender fails to make available to the Administrative Agent for
the account of any Fronting Bank any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 3.2(f) by the time
specified in Section 3.2(f)(i), such Fronting Bank shall be entitled to recover
from such Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to such
Fronting Bank at a rate per annum equal to the Federal Funds Rate. A certificate
of such Fronting Bank submitted to any Lender (through the Administrative Agent)
with respect to any amounts owing under this Section 3.2(f)(ii) shall be
conclusive absent manifest error. Until a Lender funds its L/C Advance pursuant
to this Section 3.2(f) to reimburse any Fronting Bank for any L/C Disbursement
made by it, interest in respect of such Lender’s L/C Advance shall be solely for
the account of such Fronting Bank.
     (g) Repayment of Participations.
     (i) At any time after any Fronting Bank has made a payment under any
Participated Letter of Credit (or Syndicated Letter of Credit in the case of a
Non-NAIC Lender) and has received from any Lender such Lender’s L/C Advance in
respect of such payment in accordance with Section 3.2(f), if the Administrative
Agent receives for the account of such Fronting Bank any payment in respect of
the related unpaid L/C Disbursement or interest thereon (whether directly from
the applicable Account Party or otherwise, including proceeds of Cash Collateral
applied thereto by the Administrative Agent), the Administrative Agent will
distribute to such Lender its Ratable Share thereof (appropriately adjusted, in
the case of interest payments, to reflect the period of time during which such
Lender’s L/C Advance was outstanding) in the same funds as those received by the
Administrative Agent.
     (ii) If any payment received by the Administrative Agent for the account of
any Fronting Bank pursuant to Section 3.2(f)(i) is required to be returned under
any of

67



--------------------------------------------------------------------------------



 



the circumstances described in Section 2.12 (including pursuant to any
settlement entered into by such Fronting Bank in its discretion), each Lender
shall pay to the Administrative Agent for the account of such Fronting Bank its
Ratable Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned by such
Lender, at a rate per annum equal to the Federal Funds Rate.
     (h) Letter of Credit Reports. Each Fronting Bank shall furnish (i) to the
Administrative Agent, with a copy to Platinum Holdings, by or about the fifth
Business Day of each month a written report summarizing issuance and expiration
dates of Participated Letters of Credit issued by such Fronting Bank during the
preceding month and drawings during such month under each outstanding
Participated Letter of Credit and (ii) to the Administrative Agent and each
Lender, with a copy to Platinum Holdings, by the fifteenth Business Day of each
calendar quarter a written report setting forth the average daily aggregate
Stated Amount during the preceding calendar quarter of all Participated Letters
of Credit issued by such Fronting Bank.
     (i) Failure to Make L/C Advances. The failure of any Lender to make the L/C
Advance to be made by it on the date specified in Section 3.2(f) shall not
relieve any other Lender of its obligation hereunder to make its L/C Advance on
such date, but no Lender shall be responsible for the failure of any other
Lender to make the L/C Advance to be made by such other Lender on such date.
     Section 3.3 Existing Letters of Credit. The Account Parties, the Fronting
Banks and the Lenders agree that, as of the Restatement Effective Date:
     (a) Each Existing Letter of Credit described on Schedule 3.3 issued for the
account of any Account Party under the Existing Credit Agreement and which
remains outstanding as of the Restatement Effective Date shall be deemed Issued
under this Agreement as of the Restatement Effective Date as a “Syndicated
Letter of Credit” or “Participated Letter of Credit” under Tranche 1 or Tranche
2 all as set forth on such schedule.
     (b) As soon as possible following the Restatement Effective Date, each
Existing Letter of Credit that is a Syndicated Letter of Credit (an “Existing
Syndicated Letter of Credit”) shall be amended to replace each Existing Lender
under the Existing Credit Agreement with each Lender under this Agreement at the
time of such amendment in accordance with each such Lender’s Ratable Share, it
being understood for the avoidance of doubt that such amendment shall not be
deemed a Credit Extension hereunder. Until an Existing Syndicated Letter of
Credit has been amended in accordance with this Section 3.3(b), each Existing
Lender shall be deemed to have sold and transferred to each Tranche 1 Lender or
Tranche 2 Lender, as the case may be, and each such Tranche 1 Lender or Tranche
2 Lender (each, a “Syndicated L/C Participant”) shall be deemed irrevocably and
unconditionally to have purchased and received from such Existing Lender,
without recourse or warranty, an undivided interest and participation, to the
extent of such Lender’s Ratable Share in such Existing Syndicated Letter of
Credit, each drawing made thereunder, the obligations of any Account Party under
this Agreement with respect thereto and any security therefor or guaranty
pertaining thereto. Upon any change in the Commitments of the Lenders hereunder,
it is hereby agreed that, with respect to all outstanding Existing Syndicated
Letters of Credit and unpaid drawings with respect thereto, there shall be an
automatic adjustment to the participations pursuant to this Section 3.3(b) to
reflect the new

68



--------------------------------------------------------------------------------



 



Ratable Share of each Lender. No Credit Party shall be obligated to pay any fees
or increase in fees as a result of any of the actions taken pursuant to this
Section 3.3(b) other than the customary fees Wells Fargo requires in connection
with the amendment of letters of credit.
     (c) The obligation of each Syndicated L/C Participant to make payments to
the Administrative Agent for the account of the respective Existing Lender with
respect to Existing Syndicated Letters of Credit issued by it shall be
irrevocable and not subject to counterclaim, setoff or other defense or any
other qualification or exception whatsoever and shall be made in accordance with
the terms and conditions of this Agreement under all circumstances, including
any of the circumstances set forth in Section 3.5.
     Section 3.4 Conditions Precedent to the Issuance of Letters of Credit. No
Issuing Bank shall be under any obligation to Issue any Letter of Credit and no
Lender shall have any obligation to make L/C Advances to reimburse the
applicable Fronting Bank for amounts drawn under any Participated Letter of
Credit if:
     (i) any order, judgment or decree of any Governmental Authority or
arbitrator shall purport by its terms to enjoin or restrain the Issuance of such
Letter of Credit or any Requirement of Law applicable to such Issuing Bank or
any Lender or any request or directive (whether or not having the force of law)
from any Governmental Authority with jurisdiction over it shall prohibit, or
request that it refrain from, the issuance of letters of credit generally or
such Letter of Credit in particular or shall impose upon it with respect to such
Letter of Credit any restriction or reserve or capital requirement (for which
such Issuing Bank or any Lender is not otherwise compensated) not in effect on
the Restatement Effective Date, or any unreimbursed loss, cost or expense which
was not applicable, in effect or known to it as of the Restatement Effective
Date;
     (ii) with respect to the Issuance of a Tranche 1 Letter of Credit, the
limitation on amounts set forth under Section 2.1(a) will be exceeded,
immediately after giving effect thereto;
     (iii) with respect to the Issuance of a Tranche 2 Letter of Credit, the
limitation on amounts set forth under Section 2.1(b) will be exceeded,
immediately after giving effect thereto;
     (iv) such Issuance would be prohibited under Section 2.15(g);
     (v) the Administrative Agent shall have delivered the written notice of
nonrenewal described in Sections 3.1(c) and 3.2(c);
     (vi) the Administrative Agent shall have received written notice from the
applicable Fronting Bank or the Required Lenders, as the case may be, or
Platinum Holdings, on or prior to the Business Day prior to the requested date
of the Issuance of such Letter of Credit, that one or more of the applicable
conditions under Section 4.2 is not then satisfied;

69



--------------------------------------------------------------------------------



 



     (vii) the expiry date of such Letter of Credit would occur more than twelve
months after the date of Issuance or last extension, unless the Required Lenders
have approved such expiry date;
     (viii) the expiry date of such Letter of Credit is less than seven Business
Days prior to the applicable Final Maturity Date, unless all of the Lenders have
approved such expiry date in writing;
     (ix) such Letter of Credit is not substantially in the form of Exhibit C-1
or Exhibit C-2 hereto, as the case may be, or is not otherwise in form and
substance reasonably acceptable to the Administrative Agent and the applicable
Fronting Bank; provided that the Administrative Agent and, in respect of any
change to a Participated Letter of Credit, the applicable Fronting Bank can and
will agree to reasonable changes to such form, not adverse to the interests of
the Lenders, requested by any beneficiary or applicable insurance regulator;
     (x) such Letter of Credit is denominated in a currency other than Dollars
or a Foreign Currency;
     (xi) with respect to the Issuance of a Participated Letter of Credit, a
default of any Lender’s obligations to fund under Section 3.2(f) exists or any
Lender is at such time a Defaulting Lender hereunder, unless the applicable
Fronting Bank has entered into satisfactory arrangements with the Account
Parties or such Lender to eliminate such Fronting Bank’s risk with respect to
such Lender; or
     (xii) a Default or Event of Default has occurred and is continuing.
     Section 3.5 Obligations Absolute. The obligations of each Account Party to
reimburse with respect to an L/C Disbursement under any Letter of Credit of such
Account Party and of any Lender to reimburse any Fronting Bank with respect to
any L/C Disbursement made by such Fronting Bank under any Participated Letter of
Credit shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement and any Letter of Credit
Document under all circumstances, including the following circumstances:
     (i) any lack of validity or enforceability of this Agreement, any of the
other Credit Documents, any Letter of Credit Document or any other agreement,
document or instrument relating thereto;
     (ii) any change in the time, manner or place of payment of, or in any other
term of, all or any of the Obligations of any Account Party in respect of any
Letter of Credit Document or any other amendment, modification or waiver of or
any consent to departure from all or any of the Letter of Credit Documents,
regardless of whether any Account Party has notice or knowledge thereof;
     (iii) the existence of any claim, setoff, defense or other right that any
Account Party may have at any time against any beneficiary named in a Letter of
Credit, any transferee of any Letter of Credit (or any Person for which any such
beneficiary or any such transferee may be acting), any Issuing Bank, the
Administrative Agent, any Lender

70



--------------------------------------------------------------------------------



 



or any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any other Letter of Credit
Document or any unrelated transaction;
     (iv) any statement, draft, certificate or other document presented under a
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect,
any errors, omissions, interruptions or delays in transmission or delivery of
any message, by mail, facsimile or otherwise, or any errors in translation or in
interpretation of technical terms;
     (v) payment by any Issuing Bank under a Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit;
     (vi) any exchange, release or non-perfection of any collateral, or any
release or amendment or waiver of or consent to departure from any guarantee,
for all or any of the Obligations of any Account Party;
     (vii) any defense based upon the failure of any drawing under a Letter of
Credit to conform to the terms of the Letter of Credit (provided that any draft,
certificate or other document presented pursuant to such Letter of Credit
appears on its face to comply with the terms thereof), any nonapplication or
misapplication by the beneficiary or any transferee of the proceeds of such
drawing or any other act or omission of such beneficiary or transferee in
connection with such Letter of Credit;
     (viii) the occurrence of any Default or Event of Default; or
     (ix) any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Account Party, any
Guarantor or a guarantor, other than as may be expressly set forth in this
Agreement.
     Neither the Administrative Agent, any Fronting Bank nor any Lender nor any
of their Related Parties shall have any liability or responsibility to any
Credit Party by reason of or in connection with the issuance or transfer of any
Letter of Credit or any payment or failure to make any payment thereunder, or
any error, omission, interruption, loss or delay in transmission or delivery of
any draft, notice or other communication under or relating to any Letter of
Credit (including any document required to make a drawing thereunder), any error
in interpretation of technical terms or any consequence arising from causes
beyond their control; provided that the foregoing shall not be construed to
excuse the Administrative Agent, a Fronting Bank or a Lender from liability to
an Account Party to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by each
Account Party to the extent permitted by applicable law) suffered by such
Account Party that are caused by the gross negligence or willful misconduct of
the Administrative Agent, a Fronting Bank or a Lender when determining whether
drafts and other documents presented under a Letter of Credit comply with the
terms thereof.
     Section 3.6 Secured Tranche 1 Letters of Credit.

71



--------------------------------------------------------------------------------



 



     (a) Upon the initial Issuance of any Tranche 1 Letter of Credit hereunder,
any Account Party may elect, in the applicable Syndicated Letter of Credit
Notice or Participated Letter of Credit Notice, as the case may be, that such
Letter of Credit be secured by Eligible Collateral. Each Tranche 1 Letter of
Credit Issued on a secured basis shall at all times remain secured by Eligible
Collateral so long as such Letter of Credit remains outstanding.
     (b) After the initial Issuance of any Tranche 1 Letter of Credit Issued on
an unsecured basis, any Account Party may elect, by delivering written notice to
the Administrative Agent at least five Business Days in advance of the end of
any calendar quarter, that such Letter of Credit be secured by Eligible
Collateral. Such election by an Account Party shall become effective on the
first day of the immediately succeeding calendar quarter, provided that such
Account Party has delivered not later than 11:00 a.m., Charlotte time, on the
Business Day immediately preceding such day, (i) Eligible Collateral to the
applicable Custodian having a Fair Market Value such that its Borrowing Base
shall equal or exceed the Secured L/C Exposure attributable to such Account
Party at such time and (ii) a Borrowing Base Report confirming that the Secured
L/C Exposure attributable to such Account Party, after giving effect to such
election, does not exceed the Borrowing Base of such Account Party at such time.
Any Tranche 1 Letter of Credit secured after initial Issuance pursuant to this
Section 3.6(b) shall at all times remain secured by Eligible Collateral and
subject to the Borrowing Base requirements so long as such Letter of Credit
remains outstanding.
     Section 3.7 Interest. Unless each Account Party reimburses each L/C
Disbursement made in respect of Letters of Credit issued for its account in full
on the date such L/C Disbursement is made, the unpaid amount of the
Reimbursement Obligation thereof shall bear interest from the date of each L/C
Disbursement until such amount shall be paid in full at the rate per annum then
applicable to Base Rate Loans (plus an additional 2% per annum, payable on
demand, if not reimbursed by the third Business Day after the date of such L/C
Disbursement).
     Section 3.8 Interest Rate Determination. The Administrative Agent shall
give prompt notice to the applicable Account Party and the applicable Lenders of
the applicable interest rate determined by the Administrative Agent for purposes
of Section 3.7.
     Section 3.9 Collateralization of Letters of Credit.
     (a) On the Final Maturity Date (no later than 5:00 p.m., Charlotte time, on
such day), each Account Party shall deliver to the Administrative Agent as Cash
Collateral an amount in cash equal to (x) 103% of the aggregate Stated Amount of
all Tranche 1 Letters of Credit of such Account Party outstanding at such time
(whether or not any beneficiary under any Tranche 1 Letter of Credit shall have
drawn or be entitled at such time to draw thereunder) plus (y) 103% of the
aggregate Stated Amount of all Tranche 2 Letters of Credit of such Account Party
outstanding at such time (whether or not any beneficiary under any Tranche 2
Letter of Credit shall have drawn or be entitled at such time to draw
thereunder) minus (z) the aggregate portion of the Borrowing Base of such
Account Party consisting of cash at such time. The Administrative Agent shall
deposit such cash in a special collateral account of such Account Party pursuant
to arrangements satisfactory to the Administrative Agent (such account, the
“Cash Collateral Account”) for the benefit of the Administrative Agent, the
Fronting Banks and the Lenders.

72



--------------------------------------------------------------------------------



 



     (b) At any time and from time to time pursuant to Section 2.6(b) or 2.6(c),
each Credit Party shall deliver to the Administrative Agent such additional
amount of Cash Collateral to the extent required by such Section as cover for
the aggregate Tranche 1 Letter of Credit Exposure or Tranche 2 Letter of Credit
Exposure of such Credit Party, as the case may be, and such cash shall be
deposited in such Credit Party’s Cash Collateral Account for the benefit of the
Administrative Agent, the Fronting Banks and the Lenders.
     (c) In the event that, at any time, there has been a material adverse
effect upon the ability of any Credit Party to perform its payment or other
material obligations under this Agreement or any of the other Credit Documents
or there exists any event, condition or state of facts known to such Credit
Party that would reasonably be expected to result in such material adverse
effect, such Credit Party shall immediately deposit Eligible Collateral into a
Custodial Account and/or Cash Collateral into its Cash Collateral Account in an
amount equal to (x) the aggregate Credit Exposure attributable to such Account
Party outstanding at such time (whether or not any beneficiary under any Letter
of Credit shall have drawn or be entitled at such time to draw thereunder) minus
(y) the Borrowing Base of such Account Party at such time.
     (d) Each Account Party hereby grants to the Administrative Agent, for the
benefit of the Fronting Banks and the Lenders, a Lien upon and security interest
in its Cash Collateral Account and all amounts held therein from time to time as
security for the Tranche 1 Letter of Credit Exposure and the Tranche 2 Letter of
Credit Exposure of such Account Party, and for application to its aggregate
Reimbursement Obligations as and when the same shall arise. The Administrative
Agent shall have exclusive dominion and control, including the exclusive right
of withdrawal, over such account for the benefit of the Fronting Banks and the
Lenders and such Account Party shall have no interest therein except as set
forth in Section 3.9(e). Amounts in the Cash Collateral Account shall not bear
interest.
     (e) In the event of a drawing, and subsequent payment by any Issuing Bank,
under any Letter of Credit at any time during which any amounts are held in the
applicable Cash Collateral Account, the Administrative Agent will deliver to
such Issuing Bank an amount equal to the Reimbursement Obligation created as a
result of such payment (or, if the amounts so held are less than such
Reimbursement Obligation, all of such amounts) to reimburse such Issuing Bank
therefor. Any amounts remaining in any Cash Collateral Account (including
interest and profits) after the expiration of the Letters of Credit of the
applicable Account Party and reimbursement in full of the Issuing Banks for all
of their respective obligations thereunder shall be held by the Administrative
Agent, for the benefit of such Account Party, to be applied against the
Obligations of such Account Party in such order and manner as the Administrative
Agent may direct. If any Account Party is required to provide Cash Collateral
pursuant to Section 2.6(b) or 2.6(c), such amount (including interest and
profits), to the extent not applied as aforesaid, shall be returned to such
Account Party; provided that after giving effect to such return (i) the
aggregate Tranche 1 Credit Exposure would not exceed the aggregate Tranche 1
Commitments at such time and the aggregate Tranche 2 Letter of Credit Exposure
would not exceed the aggregate Tranche 2 Commitments at such time and (ii) no
Default or Event of Default shall have occurred and be continuing at such time.
If any Account Party is required to provide Cash Collateral as a result of an
Event of Default, such amount (to the extent not applied as aforesaid) shall be
returned to such Account Party within three Business Days after all Events of
Default have been cured or waived. If any Account Party is required to provide
Cash

73



--------------------------------------------------------------------------------



 



Collateral under Section 3.9(a) and as a result, the Borrowing Base of such
Account Party exceeds the aggregate Stated Amount of all Tranche 2 Letters of
Credit (and all Tranche 1 Letters of Credit secured pursuant to Section 3.6) of
such Account Party outstanding at such time, Eligible Collateral (other than
cash) in an amount equal to such excess shall be promptly returned to such
Account Party.
     Section 3.10 Use of Letters of Credit. The Letters of Credit shall be
available and each Account Party agrees that it shall use its Letters of Credit
solely to support its own obligations primarily under the Reinsurance Agreements
to which it is a party.
ARTICLE IV
CONDITIONS PRECEDENT
     Section 4.1 Conditions Precedent to the Restatement Effective Date. The
obligations of the Tranche 1 Lenders to make Loans and of the Issuing Banks to
issue Letters of Credit shall not become effective until the date (the
“Restatement Effective Date”) on which each of the following conditions is
satisfied (or waived in accordance with Section 11.5):
     (a) On the Restatement Effective Date, (i) Platinum Holdings, each
Subsidiary Credit Party, the Administrative Agent and each Lender shall have
signed a counterpart of this Agreement and shall have delivered (or transmitted
by facsimile) the same to the Administrative Agent at its Payment Office; and
(ii) there shall have been delivered to the Administrative Agent for the account
of each Lender that has requested the same the appropriate Note or Notes,
executed by each Borrower, in each case, in the amount, maturity and as
otherwise provided herein;
     (b) On the Restatement Effective Date, the Administrative Agent shall have
received (i) an opinion from Dewey & LeBoeuf LLP, special New York counsel to
the Credit Parties, which opinion shall cover the matters contained in
Exhibit G-1, (ii) an opinion from Conyers Dill & Pearman Limited, special
Bermuda counsel to Platinum Holdings and Platinum Bermuda, which opinion shall
cover the matters contained in Exhibit G-2, and (iii) an opinion from Funk &
Bolton, P.A., special Maryland counsel to Platinum US, which opinion shall cover
the matters contained in Exhibit G-3; in each case in form and substance
reasonably satisfactory to the Administrative Agent, addressed to the
Administrative Agent and each of the Lenders and dated the Restatement Effective
Date;
     (c) On the Restatement Effective Date, the Administrative Agent shall have
received a certificate, signed by an Authorized Officer of each Credit Party, in
form and substance satisfactory to the Administrative Agent, certifying that
(i) all representations and warranties of such Credit Party contained in this
Agreement and the other Credit Documents are true and correct in all material
respects as of the Restatement Effective Date (except to the extent any such
representation or warranty is expressly stated to have been made as of a
specific date, in which case such representation or warranty is true and correct
in all material respects as of such date), (ii) there are no material insurance
regulatory proceedings pending or threatened in writing against Platinum
Holdings or any Insurance Subsidiary in any jurisdiction, (iii) with respect to
Platinum Holdings only, no Default or Event of Default exists as of the
Restatement Effective

74



--------------------------------------------------------------------------------



 



Date, both immediately before and after giving effect to the consummation of the
transactions contemplated by the Credit Documents and the initial Credit
Extensions and the application of the proceeds thereof and (iv) with respect to
Platinum Holdings only, except for occurrences and their related losses as
disclosed in filings with the Securities and Exchange Commission prior to the
date hereof, there has not occurred since December 31, 2010, any event or
circumstance that has resulted or in the judgment of such officer would
reasonably be expected to result in a Material Adverse Effect;
     (d) On the Restatement Effective Date, the Administrative Agent shall have
received a certificate of the secretary or an assistant secretary of each Credit
Party, dated the Restatement Effective Date and in form and substance reasonably
satisfactory to the Administrative Agent, certifying that (i) attached thereto
is a true and complete copy of the articles or certificate of incorporation,
certificate of formation or other organizational document and all amendments
thereto of such Credit Party, certified as of a recent date by the Secretary of
State (or comparable Governmental Authority) of its jurisdiction of
organization, and that the same has not been amended since the date of such
certification, (ii) attached thereto is a true and complete copy of the bylaws
or similar governing document of such Credit Party, as then in effect and as in
effect at all times from the date on which the resolutions referred to in clause
(iii) below were adopted to and including the date of such certificate, and
(iii) attached thereto is a true and complete copy of resolutions adopted by the
board of directors (or similar governing body) of such Credit Party authorizing
the execution, delivery and performance of this Agreement and the other Credit
Documents to which it is a party, and as to the incumbency and genuineness of
the signature of each officer of such Credit Party executing this Agreement or
any of such other Credit Documents, and attaching all such copies of the
documents described above;
     (e) On or prior to the Restatement Effective Date, the Administrative Agent
shall have received counterparts of the Security Agreement executed by each
Account Party, together with:
     (i) all documents and instruments, including Uniform Commercial Code
financing statements where applicable, required by law in each jurisdiction
reasonably requested by the Administrative Agent to be filed, registered or
recorded to create or perfect the Liens intended to be created under the
Security Agreement;
     (ii) results of a recent search of the Uniform Commercial Code (or
equivalent) filings made with respect to each Account Party in the jurisdictions
contemplated in clause (i) above (including Washington D.C. and Bermuda) and in
such other jurisdictions in which Collateral is located on the Restatement
Effective Date that may be reasonably requested by the Administrative Agent, and
copies of the financing statements (or similar documents) disclosed by such
search and evidence reasonably satisfactory to the Administrative Agent that the
Liens indicated by such financing statements (or similar documents) are
permitted by the Credit Documents or have been released; and
     (iii) for each Custodial Account, an Account Control Agreement with the
applicable Custodian in the form specified in the Security Agreement
(appropriately completed), with such changes thereto as may be reasonably
acceptable to the

75



--------------------------------------------------------------------------------



 



Administrative Agent, and each such Account Control Agreement shall be in full
force and effect;
     (f) All approvals, permits and consents of any Governmental Authorities
(including all relevant Insurance Regulatory Authorities) or other Persons
required in connection with the execution and delivery of this Agreement and the
other Credit Documents and the consummation of the transactions contemplated
hereby or thereby shall have been obtained (without the imposition of conditions
that are not reasonably acceptable to the Administrative Agent), and all related
filings, if any, shall have been made, and all such approvals, permits, consents
and filings shall be in full force and effect and the Administrative Agent shall
have received such copies thereof as it shall have requested and such documents
and papers where appropriate to be certified by proper corporate or governmental
authorities; all applicable waiting periods shall have expired without any
adverse action being taken or threatened in writing by any Governmental
Authority having jurisdiction; and no action, proceeding, investigation,
regulation or legislation shall have been instituted, threatened in writing or
proposed before, and no order, injunction or decree shall have been entered by,
any court or other Governmental Authority, in each case to enjoin, restrain or
prohibit, to obtain substantial damages in respect of, to impose materially
adverse conditions upon, or that otherwise relates to or arises out of this
Agreement, any of the other Credit Documents or the consummation of the
transactions contemplated hereby or thereby, or that would reasonably be
expected to have a Material Adverse Effect;
     (g) Except for occurrences and their related losses as disclosed in filings
with the Securities and Exchange Commission prior to the date hereof, since
December 31, 2010, both immediately before and after giving effect to the making
of the initial Credit Extensions (if any), there shall not have occurred any
event having a Material Adverse Effect, or any event, condition or state of
facts that would reasonably be expected to have a Material Adverse Effect;
     (h) On the Restatement Effective Date, there shall exist no Default or
Event of Default, and all representations and warranties made by each Credit
Party contained herein or in any other Credit Document shall be true and correct
in all material respects (it being understood and agreed that any representation
or warranty which by its terms is made as of a specified date shall be required
to be true and correct in all material respects only as of such specified date);
     (i) Platinum Holdings shall have paid (i) to the Arrangers and Wells Fargo,
the fees required under the Fee Letters to be paid to them on the Restatement
Effective Date, (ii) to the Administrative Agent, the initial payment of the
annual administrative fee described in the Fee Letter, (iii) all other fees and
reasonable expenses of the Arrangers, the Administrative Agent and the Lenders
required hereunder or under any other Credit Document to be paid on or prior to
the Restatement Effective Date (including legal fees and expenses) in connection
with this Agreement, the other Credit Documents and the transactions
contemplated hereby and (iv) to the Administrative Agent and Existing Lenders,
all accrued and unpaid principal, interest and fees due under the Existing
Credit Agreement as of the Restatement Effective Date;
     (j) Platinum Holdings shall have delivered a Compliance Certificate
calculated on a pro forma basis as of March 31, 2011, after giving effect to the
making of the initial Credit Extensions (if any);

76



--------------------------------------------------------------------------------



 



     (k) The Administrative Agent shall have received satisfactory confirmation
from A.M. Best Company that the current Financial Strength Rating of each
Insurance Subsidiary that has such a rating is “A-” or better;
     (l) The Administrative Agent shall have received an Account Designation
Letter from an Authorized Officer of each Borrower;
     (m) Wells Fargo shall have received all amounts owing to Wells Fargo from
the Credit Parties in respect of the Existing Letters of Credit as of the
Restatement Effective Date;
     (n) Each Existing Lender that will not be a Lender under this Agreement
shall have executed and delivered to the Administrative Agent an Existing Lender
Agreement; and
     (o) Each of the Administrative Agent and the Lenders shall have received
such other documents, certificates, opinions and instruments in connection with
the transactions contemplated hereby as it shall have reasonably requested.
     Without limiting the generality of the provisions of Section 10.4, for
purposes of determining compliance with the conditions specified in this
Section 4.1, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required hereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Restatement Effective Date
specifying its objection thereto.
     Section 4.2 Conditions Precedent to All Credit Extensions. The obligation
of each Lender and each Fronting Bank to make any Credit Extension shall be
subject to the prior or concurrent satisfaction (in form and substance
reasonably satisfactory to the Administrative Agent) of each of the conditions
precedent set forth below:
     (a) The Restatement Effective Date shall have occurred;
     (b) The applicable Credit Party shall have delivered a Notice of Borrowing
in accordance with Section 2.2(b) or a Letter of Credit Notice in accordance
with Section 3.1(b) or 3.2(b), as applicable. In the event that a Letter of
Credit secured by Eligible Collateral is requested, the applicable Credit Party
shall have delivered a Borrowing Base Report on the Business Day immediately
preceding the proposed date of Issuance of such Letter of Credit;
     (c) Each of the representations and warranties set forth in this Agreement
and in the other Credit Documents shall be true and correct in all material
respects on and as of the date of any Credit Extension, with the same effect as
if made on and as of such date, both immediately before and after giving effect
to such Credit Extension (except to the extent any such representation or
warranty is expressly stated to have been made as of a specific date, in which
case such representation or warranty shall be true and correct in all material
respects as of such date).
     (d) The limitation on amounts set forth under Section 2.1 will not be
exceeded immediately after giving effect to any such Credit Extension;

77



--------------------------------------------------------------------------------



 



     (e) With respect to the Issuance of any Letter of Credit, the applicable
conditions in Section 3.4 shall have been satisfied;
     (f) With respect to the applicable Credit Party, there has been no material
adverse effect upon the ability of such Credit Party to perform its payment or
other material obligations under this Agreement or any of the other Credit
Documents and there exists no event, condition or state of facts that would
reasonably be expected to result in such material adverse effect; and
     (g) No Default or Event of Default shall have occurred and be continuing on
such date, both immediately before and after giving effect to such Credit
Extension.
     Each giving of a Notice of Borrowing or a Letter of Credit Notice, and the
consummation of each Credit Extension, shall be deemed to constitute a
representation and warranty by the applicable Credit Party that the statements
contained in Section 4.2(c) through Section 4.2(g) are true, both as of the date
of such notice or request and as of the date such Credit Extension is made.
ARTICLE V
REPRESENTATIONS AND WARRANTIES
     To induce the Administrative Agent, the Fronting Banks and the Lenders to
enter into this Agreement and to induce the Lenders to extend the credit
contemplated hereby and the Issuing Banks to Issue Letters of Credit, each of
the Credit Parties (solely as to itself and its Subsidiaries) represents and
warrants to the Administrative Agent, the Fronting Banks and the Lenders as
follows:
     Section 5.1 Organization and Power. Each of Platinum Holdings and its
Subsidiaries (i) is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, (ii) has the full corporate
power and authority to own and hold its property and to engage in its business
as presently conducted, and (iii) is duly qualified to do business as a foreign
corporation and is in good standing in each jurisdiction where the nature of its
business or the ownership of its properties requires it to be so qualified,
except where the failure to be so qualified would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
     Section 5.2 Authorization; Enforceability. Each Credit Party has the full
corporate power and authority to execute, deliver and perform its obligations
under the Credit Documents to which it is or will be a party and has taken all
necessary corporate action to execute, deliver and perform its obligations under
each of the Credit Documents to which it is or will be a party, and has, or on
the Restatement Effective Date (or any later date of execution and delivery)
will have, validly executed and delivered each of the Credit Documents to which
it is or will be a party. This Agreement constitutes, and each of the other
Credit Documents upon execution and delivery by each Credit Party that is a
party thereto will constitute, the legal, valid and binding obligation of each
Credit Party that is a party hereto or thereto, enforceable against it in
accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, reorganization, fraudulent conveyance, fraudulent
transfer, moratorium or other similar laws

78



--------------------------------------------------------------------------------



 



affecting creditors’ rights generally or by general equitable principles
regardless of whether enforceability is considered in a proceeding in equity or
at law.
     Section 5.3 No Violation. The execution, delivery and performance by each
Credit Party of this Agreement and each of the other Credit Documents to which
it is or will be a party, and compliance by it with the terms hereof and
thereof, do not and will not (i) violate any provision of its articles or
certificate of incorporation, bylaws or other applicable formation or
organizational documents, (ii) contravene any other Requirement of Law
applicable to it, (iii) conflict with, result in a breach of or constitute (with
notice, lapse of time or both) a default under any material indenture, mortgage,
lease, agreement, contract or other instrument to which it is a party, by which
it or any of its properties is bound or to which it is subject, or (iv) except
for the Liens granted in favor of the Administrative Agent pursuant hereto or to
the Security Documents, result in or require the creation or imposition of any
Lien upon any of its properties, revenues or assets, other than, in the case of
clauses (ii), (iii) and (iv), such contraventions, conflicts, breaches, defaults
and creation or imposition of Liens that would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
     Section 5.4 Governmental and Third-Party Authorization; Permits.
     (a) No consent, approval, authorization or other action by, notice to, or
registration or filing with, any Governmental Authority or other Person is or
will be required as a condition to or otherwise in connection with the due
execution, delivery and performance by each Credit Party of this Agreement or
any of the other Credit Documents to which it is or will be a party or the
legality, validity or enforceability hereof or thereof, other than (i) filings
of Uniform Commercial Code financing statements and the filing of a charge with
the Registrar of Companies in Bermuda and other instruments and actions
necessary to perfect the Liens created by the Security Documents and (ii) such
consents, approvals, authorizations and other actions that would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
     (b) Each of the Credit Parties and their respective Subsidiaries has, and
is in good standing with respect to, all governmental approvals, licenses,
permits and authorizations necessary to conduct its business as presently
conducted and to own or lease and operate its properties, except for those the
failure to obtain which would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect.
     (c) Schedule 5.4 lists, with respect to each Insurance Subsidiary, as of
the Restatement Effective Date, all of the jurisdictions in which such Insurance
Subsidiary holds licenses (including licenses or certificates of authority from
relevant Insurance Regulatory Authorities), permits or authorizations to
transact insurance and reinsurance business (collectively, the “Licenses”), and
indicates the type or types of insurance in which each such Insurance Subsidiary
is permitted to be engaged with respect to each License therein listed. (i) No
such License is the subject of a proceeding for suspension, revocation or
limitation or any similar proceedings and (ii) no such suspension, revocation or
limitation is threatened in writing by any relevant Insurance Regulatory
Authority, in each instance under clause (i) or (ii) above, that would,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. As of the Restatement Effective Date, no Insurance Subsidiary
transacts any insurance

79



--------------------------------------------------------------------------------



 



business, directly or indirectly, in any jurisdiction other than those listed on
Schedule 5.4, where such business requires any license, permit or other
authorization of an Insurance Regulatory Authority of such jurisdiction except
to the extent that the failure to have any such license, permit or other
authorization would not reasonably be expected to have a Material Adverse
Effect.
     Section 5.5 Litigation. Except as disclosed in the report on Form 10-K for
the Fiscal Year ended December 31, 2010, of Platinum Holdings and as
supplemented in written disclosure to the Administrative Agent for distribution
to the Lenders delivered prior to the date hereof, there are no actions,
investigations, suits or proceedings pending or, to the knowledge of the Credit
Parties, threatened, at law or in equity before any Governmental Authority or in
arbitration, against or affecting any Credit Party, any of their respective
Subsidiaries or any of their respective properties (i) that would reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect or
(ii) with respect to this Agreement or any of the other Credit Documents.
     Section 5.6 Taxes. Each of the Credit Parties and their respective
Subsidiaries has timely filed all federal, state, local and foreign tax returns
and reports required to be filed by it and has paid all Taxes, assessments, fees
and other charges levied upon it or upon its properties that are shown thereon
as due and payable, other than (i) those Taxes, assessments, fees and other
charges that are being contested in good faith and by proper proceedings and for
which adequate reserves have been established in accordance with GAAP or
(ii) where the failure to file such returns and reports or the failure to pay
such Taxes, assessments, fees and other charges would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect. Such
returns are true, correct and complete in all material respects. There is no
ongoing audit or examination or other investigation by any Governmental
Authority of the tax liability of any Credit Party or any of their respective
Subsidiaries the outcome of which would reasonably be expected to have a
Material Adverse Effect. Except as set forth on Schedule 5.6, there is no
unresolved claim by any Governmental Authority concerning the tax liability of
any Credit Party or any of their respective Subsidiaries for any period for
which tax returns have been or were required to have been filed, other than
claims for which adequate reserves have been established in accordance with GAAP
or that would not reasonably be expected to have a Material Adverse Effect.
     Section 5.7 Subsidiaries.
     (a) Set forth on Schedule 5.7 is a complete and accurate list of all of the
Subsidiaries of Platinum Holdings as of the Restatement Effective Date, together
with, for each such Subsidiary, (i) the jurisdiction of organization of such
Subsidiary, (ii) each Person holding direct ownership interests in such
Subsidiary and (iii) the percentage of ownership of such Subsidiary represented
by such ownership interests. Except as disclosed on Schedule 5.7, each of
Platinum Holdings and its Subsidiaries owns, free and clear of Liens, and has
the unencumbered right to vote, all outstanding ownership interests in each
Person shown to be held by it on Schedule 5.7.
     (b) No Subsidiary is a party to any agreement or instrument or otherwise
subject to any restriction or encumbrance that restricts or limits its ability
to make dividend payments or other distributions in respect of its Capital
Stock, to repay Indebtedness owed to any Credit Party

80



--------------------------------------------------------------------------------



 



or any other Subsidiary, to make loans or advances to any Credit Party or any
other Subsidiary, or to transfer any of its assets or properties to any Credit
Party or any other Subsidiary, in each case other than such restrictions or
encumbrances existing under or by reason of the Credit Documents or applicable
Requirements of Law.
     Section 5.8 Full Disclosure. No written statement, certificate, exhibit or
report (other than financial projections and forecasts) furnished to the
Administrative Agent, the Arrangers or any Lender by or on behalf of any Credit
Party for purposes of or in connection with this Agreement, the other Credit
Documents or the transactions contemplated hereby or thereby contains any untrue
statement of a material fact or omits to state any material fact necessary to
make the statements therein not misleading in light of the circumstances under
which they were made. Written statements, certificates, exhibits and reports
furnished to the Administrative Agent, the Arrangers or any Lender by or on
behalf of the Credit Parties consisting of financial projections and forecasts
were prepared based on good faith estimates and reasonable assumptions of the
management of Platinum Holdings, it being recognized by the Lenders that such
projections as to future events are not to be viewed as facts and that actual
results during the period or periods covered by any such projections may differ
from the projected results.
     Section 5.9 Margin Regulations. No Credit Party or any of their respective
Subsidiaries is engaged principally or as one of its important activities, in
the business of extending credit for the purpose of purchasing or carrying
Margin Stock. No proceeds of the Loans will be used, directly or indirectly, to
purchase or carry any Margin Stock, to extend credit for such purpose or for any
other purpose that would violate or be inconsistent with Regulations T, U or X
or Section 7 of the Exchange Act.
     Section 5.10 No Material Adverse Effect. Except for occurrences and their
related losses as disclosed in any filing with the Securities and Exchange
Commission prior to the date hereof, there has been no Material Adverse Effect
since December 31, 2010, and there exists no event, condition or state of facts
that could reasonably be expected to result in a Material Adverse Effect.
     Section 5.11 Financial Matters.
     (a) Platinum Holdings has heretofore furnished to the Administrative Agent
copies of (i) the audited consolidated balance sheets of Platinum Holdings and
its Subsidiaries as of December 31, 2010, 2009 and 2008, in each case with the
related statements of operations and comprehensive income, shareholders’ equity
and cash flows for the Fiscal Year then ended, together with the opinion of KPMG
Bermuda (in the case of 2010 and 2009) or KPMG LLP (in the case of 2008)
thereon, and (ii) the unaudited consolidated balance sheet of Platinum Holdings
and its Subsidiaries as of March 31, 2011, and the related statements of income,
shareholders’ equity and cash flows for the three-month period then ended. Such
consolidated financial statements have been prepared in accordance with GAAP
(subject, with respect to the unaudited financial statements, to the absence of
notes required by GAAP and to normal year-end adjustments) and present fairly,
in all material respects, the financial position of Platinum Holdings and its
Subsidiaries, and the results of their operations and their cash flows, in each
case as of the dates and for the periods indicated. Except for liabilities and
obligations disclosed or provided for in the most recent financial statements
referred to above and the notes thereto or

81



--------------------------------------------------------------------------------



 



the most recent financial statements and the notes thereto delivered pursuant to
Section 6.1, as of the date of such financial statements, no Credit Party had
any material liability or obligation that, in accordance with GAAP, would have
been required to have been disclosed or provided for in such financial
statements or the notes thereto.
     (b) Platinum Holdings has heretofore furnished to the Administrative Agent
copies of (i) the Annual Statements of each Material Insurance Subsidiary as of
December 31, 2010, and 2009 and for the Fiscal Years then ended, and (ii) the
Quarterly Statement of Platinum US as of March 31, 2011, and for the three-month
period then ended, in each case as filed with the relevant Insurance Regulatory
Authority (collectively, the “Historical Statutory Statements”). The Historical
Statutory Statements (including the provisions made therein for investments and
the valuation thereof, reserves, policy and contract claims and statutory
liabilities) have been prepared, in all material respects, in accordance with
SAP (except as may be reflected in the notes thereto and subject, with respect
to the Quarterly Statements, to the absence of notes required by SAP and to
normal year-end adjustments), were, in all material respects, in compliance with
applicable Requirements of Law when filed and present fairly in all material
respects the financial condition of the respective Material Insurance
Subsidiaries covered thereby as of the respective dates thereof and the results
of operations, changes in capital and surplus and cash flows of the respective
Material Insurance Subsidiaries covered thereby for the respective periods then
ended. Except for liabilities and obligations disclosed or provided for in the
Historical Statutory Statements (including reserves, policy and contract claims
and statutory liabilities), no Material Insurance Subsidiary had, as of the date
of its respective Historical Statutory Statements, any material liabilities or
obligations of any nature whatsoever (whether absolute, contingent or otherwise
and whether or not due) that, in accordance with SAP, would have been required
to have been disclosed or provided for in such Historical Statutory Statements.
     Section 5.12 ERISA.
     (a) Each of the Credit Parties and their respective ERISA Affiliates is in
compliance in all respects with the applicable provisions of ERISA, and each
Plan is and has been administered in compliance in all respects with all
applicable Requirements of Law, including the applicable provisions of ERISA and
the Code, in each case except where noncompliance would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
No ERISA Event (i) has occurred within the five-year period prior to the
Restatement Effective Date and is continuing or (ii) to the knowledge of any
Credit Party, is reasonably expected to occur with respect to any Plan, in
either case that would reasonably be expected, individually or in the aggregate,
to have a Material Adverse Effect. No Plan has any Unfunded Pension Liability as
of the date of the most recent actuarial report applicable thereto, and no
Credit Party or any of its ERISA Affiliates has engaged in a transaction that
would be subject to Section 4069 or 4212(c) of ERISA, in either instance where
the same would reasonably be expected, individually or in the aggregate, to have
a Material Adverse Effect.
     (b) No Credit Party or any of its ERISA Affiliates has had a complete or
partial withdrawal from any Multiemployer Plan for which there exists
unsatisfied withdrawal liability that would reasonably be expected, individually
or in the aggregate, to have a Material Adverse Effect, and no Credit Party nor
any of their respective ERISA Affiliates would become subject to

82



--------------------------------------------------------------------------------



 



any withdrawal liability under ERISA that would reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect if such
Credit Party or any such ERISA Affiliate were to withdraw completely from all
Multiemployer Plans as of the most recent valuation date for the Multiemployer
Plans. To the knowledge of each Credit Party, no Multiemployer Plan is in
“reorganization” or is “insolvent” within the meaning of such terms under ERISA.
     (c) Each Foreign Pension Plan has been maintained in compliance with its
terms and with the requirements of any and all applicable laws, statutes, rules,
regulations and orders and has been maintained, where required, in good standing
with applicable regulatory authorities, except where the failure to do any of
the foregoing has not had, or would not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect. All contributions
required to be made with respect to a Foreign Pension Plan have been timely
made, except where the failure to do any of the foregoing has not had, or would
not reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect. Neither Platinum Holdings nor any of its Subsidiaries
has incurred any obligation in connection with the termination of, or withdrawal
from, any Foreign Pension Plan, except for any obligations which have not had,
or would not reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect. The present value of the accrued benefit
liabilities (whether or not vested) under each Foreign Pension Plan, determined
as of the end of the most recently ended Fiscal Year of Platinum Holdings on the
basis of actuarial assumptions, each of which is reasonable, did not exceed the
current value of the assets of such Foreign Pension Plan allocable to such
benefit liabilities (any such excess a “value shortfall”), except for any such
value shortfalls which have not had, or would not reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect.
     Section 5.13 Environmental Matters. Except with respect to any matters
that, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect, neither Platinum Holdings nor any of its
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required for its
business under any Environmental Law, or (ii) is involved in any suit, action or
proceeding, or has received any written notice, complaint or other request for
information from any Governmental Authority or other Person, with respect to any
actual or alleged Environmental Claims.
     Section 5.14 Compliance With Laws. Each of the Credit Parties and their
respective Subsidiaries has timely filed all material reports, documents and
other materials required to be filed by it under all applicable Requirements of
Law with any Governmental Authority, has retained all material records and
documents required to be retained by it under all applicable Requirements of
Law, and is otherwise in compliance with all applicable Requirements of Law in
respect of the conduct of its business and the ownership and operation of its
properties, except for any failure to timely file, any failure to retain and any
noncompliance that would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
     Section 5.15 Investment Company Act. No Credit Party is an “investment
company,” a company “controlled” by an “investment company” or an “investment
advisor,” within the meaning of the Investment Company Act of 1940.

83



--------------------------------------------------------------------------------



 



     Section 5.16 Insurance. The assets, properties and business of each Credit
Party and each of its Subsidiaries are insured against such hazards and
liabilities, under such coverages and in such amounts, as are customarily
maintained by prudent companies similarly situated and under policies issued by
insurers of recognized responsibility.
     Section 5.17 OFAC; PATRIOT Act.
     (a) No Credit Party or any of its Subsidiaries, in each case that is
subject to OFAC, is a Sanctioned Person or does business in a Sanctioned Country
or with a Sanctioned Person in violation of the economic sanctions of the United
States of America administered by OFAC that are applicable to it.
     (b) Each of the Credit Parties and their respective Subsidiaries, in each
case that is subject to the PATRIOT Act, is in compliance in all material
respects with the provisions of the PATRIOT Act that are applicable to it. No
part of the proceeds of the Loans hereunder will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977.
     Section 5.18 Security Documents. The Security Documents create a valid and
enforceable security interest in and Lien upon all right, title and interest of
each Account Party that is a party thereto in and to the Collateral purported to
be pledged by it thereunder and described therein, superior to and prior to the
rights of all third persons and subject to no other Liens except as specifically
permitted therein. Other than the filing of a charge with the Bermuda Registrar
of Companies, no filings or recordings are required in order to ensure the
enforceability, perfection or priority of the security interests created under
the Security Documents, except for filings or recordings which shall have been
previously made.
     Section 5.19 Stamp Taxes. Other than the filing of a charge with the
Bermuda Registrar of Companies, no filings or recordings are required in order
to ensure the legality, validity, enforceability or admissibility in evidence of
this Agreement or any Notes evidencing Loans made (or to be made), and no stamp
or similar tax is required to be paid on the entering into of this Agreement or
such Notes or upon the filing or recording of any Credit Document required to be
filed or recorded in any such jurisdiction, other than such filings and
recordations that have already been made and such stamp or similar taxes that
have been paid.
ARTICLE VI
AFFIRMATIVE COVENANTS
     Until the termination of the Commitments, the termination or expiration of
all Letters of Credit and the payment in full in cash of all principal and
interest with respect to the Loans and all Reimbursement Obligations together
with all fees, expenses and other amounts then due and owing hereunder, each
Credit Party (solely as to itself and its Subsidiaries) covenants and agrees
that:

84



--------------------------------------------------------------------------------



 



     Section 6.1 GAAP Financial Statements. Platinum Holdings will deliver to
each Lender:
     (a) As soon as available and in any event within 45 days (or, if earlier
and if applicable to Platinum Holdings, the fifth Business Day following the
quarterly report deadline under the Exchange Act rules and regulations) after
the end of each of the first three Fiscal Quarters of each Fiscal Year,
beginning with the second Fiscal Quarter of Fiscal Year 2011, unaudited
consolidated and consolidating balance sheets of Platinum Holdings and its
Subsidiaries as of the end of such Fiscal Quarter and unaudited consolidated and
consolidating statements of income and unaudited consolidated statements of
comprehensive income, cash flows and changes in shareholders’ equity for
Platinum Holdings and its Subsidiaries for the Fiscal Quarter then ended and for
that portion of the Fiscal Year then ended, in each case setting forth
comparative consolidated figures as of the end of and for the corresponding
period in the preceding Fiscal Year, all in reasonable detail and prepared in
accordance with GAAP (subject to the absence of notes required by GAAP and
subject to normal year-end adjustments) applied on a basis consistent with that
of the preceding Fiscal Quarter or containing disclosure of the effect on the
financial condition or results of operations of any change in the application of
accounting principles and practices during such Fiscal Quarter; and
     (b) As soon as available and in any event within 90 days (or, if earlier
and if applicable to Platinum Holdings, the fifth Business Day following the
annual report deadline under the Exchange Act rules and regulations) after the
end of each Fiscal Year, beginning with the Fiscal Year ending December 31,
2011, an audited consolidated balance sheet of Platinum Holdings and its
Subsidiaries as of the end of such Fiscal Year and the related audited
consolidated statements of operations and comprehensive income, cash flows and
shareholders’ equity for the Fiscal Year then ended, including the notes
thereto, and a condensed consolidating balance sheet of Platinum Holdings and
its Subsidiaries as of the end of such Fiscal Year and the related condensed
consolidating statements of operations and cash flows for the Fiscal Year then
ended, in each case setting forth comparative figures as of the end of and for
the preceding Fiscal Year, all in reasonable detail, together with (y) a report
on the audited consolidated financial statements by the independent certified
public accounting firm regularly retained by Platinum Holdings or another
independent certified public accounting firm of recognized national standing
reasonably acceptable to the Administrative Agent that is not qualified as to
going concern or scope of audit and to the effect that such consolidated
financial statements present fairly, in all material respects, the financial
position of Platinum Holdings and its Subsidiaries, and the results of their
operations and their cash flows, as of the dates and for the periods indicated,
in accordance with GAAP, and disclosing any material change in the application
of accounting principles and practices during such year, and (z) a letter from
such accounting firm to the effect that, based on and in connection with their
examination of the audited consolidated financial statements of Platinum
Holdings and its Subsidiaries, they obtained no knowledge of the occurrence or
existence of any Default or Event of Default relating to accounting or financial
reporting matters (which letter may be limited to the extent required by
accounting rules or guidelines), or a statement specifying the nature and period
of existence of any such Default or Event of Default disclosed by its audit.
     Section 6.2 Statutory Financial Statements.

85



--------------------------------------------------------------------------------



 



     (a) Platinum Holdings will deliver to each Lender as soon as available and
in any event within five Business Days after the required filing date, an Annual
Statement of each of its Material Insurance Subsidiaries as of the end of each
Fiscal Year beginning with the Fiscal Year ending December 31, 2011, and a
Quarterly Statement of Platinum US as of the end of each Fiscal Quarter
beginning with the Fiscal Quarter ending June 30, 2011, in each case in the form
filed with the Insurance Regulatory Authority in its jurisdiction of domicile,
prepared in accordance with SAP, or, at the option of Platinum Holdings with
respect to Platinum Bermuda, prepared in accordance with GAAP, in each case
applied on a basis consistent with that of the preceding reporting period or
containing disclosure of the effect on the financial condition or results of
operations of any change in the application of accounting principles and
practices during such year.
     (b) Documents required to be delivered pursuant to Section 6.1, 6.2 or
6.3(c) may be delivered electronically and, if so delivered, shall be deemed to
have been delivered on the date (i) on which Platinum Holdings posts such
documents, or provides a link thereto, on a website on the internet at a website
address previously specified to the Administrative Agent and the Lenders or
(ii) on which such documents are posted on behalf of Platinum Holdings on
SyndTrak or another relevant website, if any, to which each of the
Administrative Agent and each Lender has access; provided that (x) upon the
request of the Administrative Agent or any Lender lacking access to the internet
or SyndTrak, Platinum Holdings shall deliver paper copies of such documents to
the Administrative Agent or such Lender (until a written request to cease
delivering paper copies is given by the Agent or such Lender), and (y) Platinum
Holdings shall notify (which may be by a facsimile or electronic mail) the
Administrative Agent and each Lender of the posting of any documents. The
Administrative Agent shall have no obligation to request the delivery of, or to
maintain copies of, the documents referred to in the proviso to the immediately
preceding sentence or to monitor compliance by Platinum Holdings with any such
request for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.
     Section 6.3 Other Business and Financial Information. Platinum Holdings
will deliver to each Lender:
     (a) Concurrently with each delivery of the financial statements described
in Section 6.1, a Compliance Certificate in the form of Exhibit D with respect
to the period covered by the financial statements then being delivered, executed
by a Financial Officer of Platinum Holdings, together with a Covenant Compliance
Worksheet reflecting the computation of the respective financial covenants set
forth in Article VII of this Agreement as of the last day of the period covered
by such financial statements;
     (b) Promptly after filing with the relevant Insurance Regulatory Authority
and in any event within 150 days after the end of each Fiscal Year, beginning
with the Fiscal Year ending December 31, 2011, a copy of each Material Insurance
Subsidiary’s “Statement of Actuarial Opinion” as to the adequacy of such
Material Insurance Subsidiary’s loss reserves as of such Fiscal Year-end,
together with a copy of its management discussion and analysis in connection
therewith (but only if and to the extent required by the applicable Insurance
Regulatory Authority with regard to such Material Insurance Subsidiary), each in
the format prescribed by the applicable insurance laws of such Material
Insurance Subsidiary’s jurisdiction of domicile;

86



--------------------------------------------------------------------------------



 



     (c) Promptly after and in any event no later than the fifth Business Day
after the sending, filing or receipt thereof, copies of (i) all financial
statements, reports, notices and proxy statements that Platinum Holdings or any
of its Material Subsidiaries shall send or make available generally to its
shareholders, (ii) all reports (other than earnings press releases) on Form
10-Q, Form 10-K or Form 8-K (or their successor forms) or registration
statements and prospectuses (other than on Form S-8 or its successor form) that
Platinum Holdings or any of its Material Subsidiaries shall render to or file
with the Securities and Exchange Commission, the National Association of
Securities Dealers, Inc. or any national securities exchange, (iii) all reports
on Form A (or any successor form) that any Material Insurance Subsidiary shall
file with any Insurance Regulatory Authority, (iv) all material reports on
examination or similar material reports, financial examination reports or market
conduct examination reports by the NAIC or any Insurance Regulatory Authority or
other Governmental Authority with respect to any Material Insurance Subsidiary’s
insurance business and (v) all material filings made under applicable state
insurance holding company acts by Platinum Holdings or any of its Material
Subsidiaries, including filings seeking approval of transactions with
Affiliates;
     (d) Promptly after (and in any event within five Business Days after (or
within three Business Days after in the case of clause (i) below)) any
Responsible Officer of any Borrower obtaining knowledge thereof, written notice
of any of the following:
     (i) the occurrence of any Default or Event of Default, together with a
written statement of a Responsible Officer of such Borrower specifying the
nature of such Default or Event of Default, the period of existence thereof and
the action that such Borrower has taken and proposes to take with respect
thereto;
     (ii) the institution or threatened institution of any action, suit,
investigation or proceeding against or affecting Platinum Holdings or any of its
Subsidiaries, including any investigation or proceeding by any Insurance
Regulatory Authority or any other Governmental Authority (other than inquiries
and routine periodic investigations or reviews), that would reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect,
and any material development in any litigation or other proceeding previously
reported pursuant to Section 5.5 or this Section 6.3(d);
     (iii) the receipt by Platinum Holdings or any of its Subsidiaries from any
Insurance Regulatory Authority or any other Governmental Authority of (i) any
written notice asserting any failure by Platinum Holdings or any of its
Subsidiaries to be in compliance with applicable Requirements of Law or that
threatens the taking of any action against Platinum Holdings or such Subsidiary
or sets forth circumstances that, if taken or adversely determined, would
reasonably be expected to have a Material Adverse Effect, or (ii) any written
notice of any actual or threatened suspension, limitation or revocation of,
failure to renew, or imposition of any restraining order, escrow or impoundment
of funds in connection with, any license, permit, accreditation or authorization
of Platinum Holdings or any of its Subsidiaries, where such action would
reasonably be expected to have a Material Adverse Effect;
     (iv) the occurrence of any ERISA Event, together with (i) a written
statement of a Responsible Officer of Platinum Holdings specifying the details
of such ERISA

87



--------------------------------------------------------------------------------



 



Event and the action that Platinum Holdings has taken and proposes to take with
respect thereto, (ii) a copy of any notice with respect to such ERISA Event that
may be required to be filed with the PBGC and (iii) a copy of any notice
delivered by the PBGC to Platinum Holdings or such ERISA Affiliate with respect
to such ERISA Event;
     (v) that any material contribution required to be made with respect to a
Foreign Pension Plan has not been timely made, or that Platinum Holdings or any
of its Subsidiaries may incur any material liability pursuant to any Foreign
Pension Plan;
     (vi) the occurrence of any decrease in (i) the rating given by either
Standard & Poor’s or Moody’s with respect to any Insurance Subsidiary’s claims
paying ability or financial strength rating or (ii) the rating given to any
Insurance Subsidiary by A.M. Best Company;
     (vii) the occurrence of any actual changes in any insurance statute or
regulation governing the investment or dividend practices of any Insurance
Subsidiary that would reasonably be expected to have a Material Adverse Effect;
and
     (viii) any other matter or event that has, or would reasonably be expected
to have, a Material Adverse Effect, together with a written statement of a
Responsible Officer of Platinum Holdings setting forth the nature and period of
existence thereof and the action that Platinum Holdings or the affected Credit
Party has taken and proposes to take with respect thereto;
     (e) Promptly, notice of the receipt by Platinum Holdings or any of its
Subsidiaries of any written notice of any denial of coverage or claim,
litigation or arbitration with respect to any Reinsurance Agreement to which it
is a ceding party, involving unreserved claims in excess of 10% of Consolidated
Tangible Net Worth; and
     (f) As promptly as reasonably possible, such other information about the
business, condition (financial or otherwise), operations or properties of
Platinum Holdings or any of its Material Subsidiaries (including any Plan or
Foreign Pension Plan and any information required to be filed under ERISA) as
the Administrative Agent or any Lender may from time to time reasonably request.
     Section 6.4 Corporate Existence; Franchises; Maintenance of Properties.
Each Credit Party will, and will cause each of its Material Subsidiaries to,
(i) except as expressly permitted otherwise by Section 8.1, maintain and
preserve in full force and effect its legal existence, (ii) obtain, maintain and
preserve in full force and effect all other rights, franchises, licenses,
permits, certifications, approvals and authorizations required by Governmental
Authorities and necessary to the ownership, occupation or use of its properties
or the conduct of its business, except to the extent the failure to do so would
not reasonably be expected to have a Material Adverse Effect, (iii) continue to
conduct and operate its businesses substantially as conducted and operated
during the present and preceding Fiscal Years and (iv) keep all material
properties in good working order and condition (normal wear and tear excepted)
and from time to time make all necessary repairs to and renewals and
replacements of such properties, except to the extent that any of such
properties are obsolete or are being replaced.

88



--------------------------------------------------------------------------------



 



     Section 6.5 Compliance with Laws. Each Credit Party will, and will cause
each of its Subsidiaries to, comply in all respects with all Requirements of Law
applicable in respect of the conduct of its business and the ownership and
operation of its properties, except to the extent the failure so to comply would
not have, or reasonably be expected to have, a Material Adverse Effect.
     Section 6.6 Payment of Obligations. Each Credit Party will, and will cause
each of its Subsidiaries to, (i) pay all liabilities and obligations as and when
due (subject to any applicable subordination provisions), except to the extent
failure to do so would not reasonably be expected to have a Material Adverse
Effect, and (ii) pay and discharge all Taxes, assessments and governmental
charges or levies imposed upon it, upon its income or profits or upon any of its
properties, prior to the date on which penalties would attach thereto, and all
lawful claims that, if unpaid, might become a Lien upon any of the properties of
any Credit Party or any of its Subsidiaries; provided, however, that no Credit
Party or any of its Subsidiaries shall be required to pay any such Tax,
assessment, charge, levy or claim that is being contested in good faith and by
proper proceedings and as to which such Credit Party or such Subsidiary is
maintaining adequate reserves with respect thereto in accordance with GAAP.
     Section 6.7 Insurance. Each Credit Party will, and will cause each of its
Subsidiaries to, maintain with financially sound and reputable insurance
companies insurance with respect to its assets, properties and business, against
such hazards and liabilities, of such types and in such amounts, as is
customarily maintained by companies in the same or similar businesses similarly
situated.
     Section 6.8 Maintenance of Books and Records; Inspection. Each Credit Party
will, and will cause each of its Subsidiaries to, (i) maintain adequate books,
accounts and records, in which full, true and correct entries shall be made of
all financial transactions in relation to its business and properties, and
prepare all financial statements required under this Agreement, in each case in
accordance with GAAP or SAP, as applicable, and in compliance with the
requirements of any Governmental Authority having jurisdiction over it, and
(ii) upon reasonable notice and during business hours, as may be reasonably
requested by the Administrative Agent, permit employees or agents of the
Administrative Agent to visit and inspect its properties and examine or audit
its books, records, working papers and accounts and make copies and memoranda of
them, and to discuss its affairs, finances and accounts with its officers and
employees and in the presence of (except during the continuance of an Event of
Default) Platinum Holdings and the independent certified public accounting firm
of Platinum Holdings and its Subsidiaries (and by this provision the Credit
Parties authorize such accounting firm to discuss the finances and affairs of
Platinum Holdings and its Subsidiaries); provided that such accounting firm
agrees to participate in such discussions. Following the occurrence and during
the continuance of an Event of Default, any of the Lenders and any of the
Administrative Agent’s or any of the Lenders’ employees, agents, consultants or
attorneys, may accompany the Administrative Agent on such visits, inspections or
discussions.
     Section 6.9 Dividends. Each Borrower will take all action necessary to
cause its Subsidiaries to make such dividends, distributions or other payments
to it as shall be necessary for such Borrower to make payments of the principal
of and interest on its Loans in accordance with the terms of this Agreement. In
the event the approval of any Governmental Authority or

89



--------------------------------------------------------------------------------



 



other Person is required in order for any such Subsidiary to make any such
dividends, distributions or other payments to such Borrower, or for such
Borrower to make any such principal or interest payments, such Borrower will
forthwith exercise its best efforts and take all actions permitted by law and
necessary to obtain such approval.
     Section 6.10 OFAC; PATRIOT Act Compliance. Each Credit Party that is
subject to OFAC will, and will cause each of its Subsidiaries that it is so
subject to, (i) refrain from doing business in a Sanctioned Country or with a
Sanctioned Person in violation of the economic sanctions of the United States of
America administered by OFAC, and (ii) provide, to the extent commercially
reasonable, such information and take such actions as are reasonably requested
by the Administrative Agent or any Lender in order to assist the Administrative
Agent and the Lenders in maintaining compliance with the PATRIOT Act.
     Section 6.11 Collateral.
     (a) Pursuant to the Security Documents and as collateral security for the
payment and performance of its Secured L/C Obligations, each Account Party shall
grant and convey, or cause to be granted and conveyed, to the Administrative
Agent for its benefit and the benefit of the Tranche 2 Lenders (and the Tranche
1 Lenders, if applicable), a Lien and security interest in, to and upon the
Collateral, prior and superior to all other Liens except for Permitted Liens in
favor of Custodians. Each Account Party shall cause the Collateral to be charged
or pledged and be made subject to the Security Documents (in form and substance
reasonably acceptable to the Administrative Agent) necessary for the perfection
of the Lien and security interest in, to and upon the Collateral and for the
exercise by the Administrative Agent and the applicable Lenders of their rights
and remedies hereunder and thereunder.
     (b) Subject to Section 2.6(d), each Account Party shall at all times cause
its respective Borrowing Base to equal or exceed the aggregate principal Dollar
Amount of the Secured L/C Exposure attributable to such Account Party at such
time.
     (c) Each Account Party with Letters of Credit secured by Eligible
Collateral outstanding that have been issued for its account shall deliver or
cause to be delivered to the Administrative Agent a certificate executed by an
Authorized Officer of such Account Party, in the form of Exhibit H or otherwise
in a form reasonably satisfactory to the Administrative Agent (which form may
vary depending on the frequency of the delivery of such certificate and subject
to the review and verification by the Administrative Agent), setting forth the
aggregate Secured L/C Exposure attributable to such Account Party, the Fair
Market Value of the Eligible Collateral by category and in the aggregate, the
calculation of the Borrowing Base and such other information as the
Administrative Agent may reasonably request (such certificate, a “Borrowing Base
Report”), (i) on the Business Day immediately preceding the proposed date of
Issuance of a Letter of Credit secured by Eligible Collateral, (ii) within 10
Business Days after the end of each calendar month, (iii) at and as of such
other times as the Administrative Agent may reasonably request and (iv) at such
other times as the Account Parties may desire.
     Section 6.12 Further Assurances. Each of the Credit Parties will, and will
cause each of their respective Material Subsidiaries to, make, execute, endorse,
acknowledge and deliver any amendments, modifications or supplements hereto and
restatements hereof and any other

90



--------------------------------------------------------------------------------



 



agreements, instruments or documents, and take any and all such other actions,
as may from time to time be reasonably requested by the Administrative Agent or
the Required Lenders to perfect and maintain the validity and priority of the
Liens granted pursuant to the Security Documents and to effect, confirm or
further assure or protect and preserve the interests, rights and remedies of the
Administrative Agent and the Lenders under this Agreement and the other Credit
Documents.
ARTICLE VII
FINANCIAL COVENANTS
     Until the termination of the Commitments, the termination or expiration of
all Letters of Credit and the payment in full in cash of all principal and
interest with respect to the Loans and all Reimbursement Obligations together
with all fees, expenses and other amounts then due and owing hereunder, each of
the Credit Parties (solely as to itself and its Subsidiaries) covenants and
agrees that:
     Section 7.1 Maximum Consolidated Indebtedness to Total Capitalization. The
ratio of Consolidated Indebtedness to Total Capitalization shall be at all times
not greater than 0.35 to 1.0.
     Section 7.2 Minimum Consolidated Tangible Net Worth. Consolidated Tangible
Net Worth shall be at all times an amount not less than (i) the sum of (x)
$1,258,000,000, plus (y) 50% of Consolidated Net Income for each Fiscal Year
(beginning with the Fiscal Year ending December 31, 2011) for which Consolidated
Net Income (measured at the end of each such Fiscal Year) is a positive amount
plus (z) 75% of the aggregate increases in shareholders’ equity of Platinum
Holdings after March 31, 2011, by reason of the issuance or sale of Capital
Stock of Platinum Holdings (other than the issuance of Capital Stock by Platinum
Holdings or any Subsidiary to their respective directors, officers and employees
pursuant to employee benefit plans, employment agreements or other employment
arrangements approved by the board of directors of Platinum Holdings or such
Subsidiary) or the issuance and sale of Capital Stock of any Subsidiary of
Platinum Holdings or other capital contribution to Platinum Holdings minus
(ii) the amount of any extraordinary dividend payment or repurchase of Capital
Stock of Platinum Holdings made during the term of this Agreement so long as and
after giving effect thereto, (a) Consolidated Tangible Net Worth is not less
than $1,250,000,000, (b) no Default or Event of Default has occurred and is
continuing and (c) each such payment or repurchase has been approved by the
board of directors of Platinum Holdings.
ARTICLE VIII
NEGATIVE COVENANTS
     Until the termination of the Commitments, the termination or expiration of
all Letters of Credit and the payment in full in cash of all principal and
interest with respect to the Loans and all Reimbursement Obligations together
with all fees, expenses and other amounts then due and owing hereunder, each of
the Credit Parties (solely as to itself and its Subsidiaries) covenants and
agrees that:

91



--------------------------------------------------------------------------------



 



     Section 8.1 Fundamental Changes. Except as permitted under Section 8.4, the
Credit Parties will not, and will not permit or cause any of their respective
Material Subsidiaries to, liquidate, wind up or dissolve, or enter into any
consolidation, merger or other combination, or agree to do any of the foregoing;
provided, however, that any Credit Party or any Material Subsidiary may merge
into or consolidate with any other Person so long as (y) the surviving
corporation is a Credit Party or a Wholly Owned Subsidiary of a Credit Party
(and in any event, if a Credit Party is a party to such merger or consolidation,
the surviving corporation shall be a Credit Party, it being understood and
agreed that in the case of a merger or consolidation between a Subsidiary Credit
Party with Platinum Holdings, the survivor corporation of such merger or
consolidation shall be Platinum Holdings), and (z) immediately after giving
effect thereto, no Default or Event of Default would occur or exist.
     Section 8.2 Indebtedness.
     (a) The Guarantors will not, create, incur, assume or permit to exist any
Indebtedness, or agree, become or remain liable (contingent or otherwise) to do
any of the foregoing, except for (i) the Obligations and (ii) other Indebtedness
which is either incurred in connection with any Lien permitted under Section 8.3
or pari passu in right of payment with, or subordinated in right of payment to,
the Obligations, so long as upon the incurrence thereof no Default or Event of
Default would occur or exist.
     (b) No Subsidiary Credit Party (other than Platinum Finance) will, and such
Subsidiary Credit Parties will not permit any of their Subsidiaries to, create,
incur, assume or permit to exist any Indebtedness, or agree, become or remain
liable (contingent or otherwise) to do any of the foregoing, except for:
     (i) the Obligations;
     (ii) Indebtedness existing on the Restatement Effective Date and described
in Schedule 8.2 and extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof;
     (iii) Indebtedness of Subsidiaries of Platinum Holdings owing to Platinum
Holdings or to other Subsidiaries of Platinum Holdings;
     (iv) Indebtedness consisting of current liabilities not for borrowed money
incurred in the ordinary course of business;
     (v) Indebtedness which is incurred in connection with any Lien permitted
under Section 8.3; and
     (vi) Unsecured Indebtedness other than any of the foregoing in an aggregate
Dollar Amount outstanding at any time not to exceed $25,000,000; provided that
(x) such Indebtedness does not contain any measures of financial performance
(however expressed and whether stated as a covenant, as a ratio, as a fixed
threshold, as an event of default, as a mandatory prepayment provision, or
otherwise) that, taken as a whole, are materially more restrictive on the
Subsidiary Credit Parties than those measures of

92



--------------------------------------------------------------------------------



 



financial performance contained in this Agreement and (y) upon the incurrence
thereof no Default or Event of Default would occur or exist.
     Section 8.3 Liens. The Credit Parties will not, and will not permit or
cause any of their respective Subsidiaries to, directly or indirectly, make,
create, incur, assume or suffer to exist, any Lien upon or with respect to any
part of its property or assets, whether now owned or hereafter acquired, or
agree to do any of the foregoing, other than the following:
     (i) Liens in favor of the Administrative Agent and the Lenders created by
or otherwise existing under or in connection with this Agreement, the Security
Documents or letter agreements between a Fronting Bank, a Non-NAIC Lender and
the Account Parties related to the Issuance of Syndicated Letters of Credit
hereunder;
     (ii) Permitted Liens;
     (iii) Liens in existence on the Restatement Effective Date and set forth on
Schedule 8.3 and extensions, renewals and replacements thereof so long as the
outstanding principal amount of the Indebtedness secured by any such Lien is not
increased;
     (iv) Liens on Invested Assets of any Insurance Subsidiary securing
obligations of such Insurance Subsidiary in respect of trust arrangements,
withheld balances or any other collateral or security arrangements entered into
in the ordinary course of business;
     (v) Purchase money Liens upon real or personal property used by Platinum
Holdings or any of its Subsidiaries in the ordinary course of its business,
securing Indebtedness not to exceed $100,000,000 in principal Dollar Amount and
incurred solely to pay all or a portion of the purchase price thereof (including
in connection with capital leases, and including mortgages or deeds of trust
upon real property and improvements thereon); provided that any such Lien
(i) shall attach to such property concurrently with or within 90 days after the
acquisition thereof by Platinum Holdings or such Subsidiary, (ii) shall not
exceed the lesser of (y) the fair market value of such property or (z) the cost
thereof to Platinum Holdings or such Subsidiary and (iii) shall not encumber any
other property of Platinum Holdings or any of its Subsidiaries;
     (vi) Liens securing any Indebtedness permitted under Section 8.2(b)(iii);
and
     (vii) Liens not otherwise permitted by this Section 8.3 on obligations
incurred by Platinum Holdings securing Indebtedness in an aggregate principal
Dollar Amount not at any time exceeding 10% of Consolidated Tangible Net Worth.
     Section 8.4 Disposition of Assets. The Credit Parties will not, and will
not permit or cause any of their respective Material Subsidiaries to, sell,
assign, lease, convey, transfer or otherwise dispose of (whether in one or a
series of transactions) all or any portion of its assets, business or properties
(including any Capital Stock of any Material Subsidiary), or enter into any
arrangement with any Person providing for the lease by any Credit Party or any
Material Subsidiary as lessee of any asset that has been sold or transferred by
such Credit Party or such Subsidiary to such Person, or agree to do any of the
foregoing, except for:

93



--------------------------------------------------------------------------------



 



     (i) sales of assets in the ordinary course of business for fair market
value;
     (ii) the sale, lease or other disposition of assets by a Material
Subsidiary of a Credit Party to such Credit Party or to another Wholly Owned
Subsidiary, to the extent permitted by applicable Requirements of Law and each
relevant Insurance Regulatory Authority; provided that (x) immediately after
giving effect thereto, no Default or Event of Default would occur or exist,
(y) unless permitted by Section 8.4(iii), in no event shall Platinum Holdings
contribute, sell or otherwise transfer, or permit any Insurance Subsidiary to
issue or sell, any of the Capital Stock of such Insurance Subsidiary to any
Person other than a Credit Party, and (z) such sale or disposition would not
adversely affect the ability of any Insurance Subsidiary party thereto to pay
dividends or otherwise make distributions in respect of its Capital Stock; and
     (iii) the sale or disposition of assets outside the ordinary course of
business; provided that such sales or dispositions shall not individually, or in
the aggregate, exceed 20% of Consolidated Tangible Net Worth in any Fiscal Year;
provided further that immediately after giving effect thereto, no Default or
Event of Default would occur or exist.
     Section 8.5 Investments. The Credit Parties will not, and will not permit
or cause any of their respective Subsidiaries to, make any Investments, except:
     (i) Investments held by such Credit Party or such Subsidiary in accordance
with the Investment Policy;
     (ii) advances to officers, directors and employees of Platinum Holdings and
its Subsidiaries, for travel, entertainment, relocation and analogous ordinary
business purposes;
     (iii) Investments in Platinum Holdings or any Wholly Owned Subsidiary of
Platinum Holdings;
     (iv) Investments consisting of securities received in settlement of claims,
the extension of trade credit, the creation of prepaid expenses, and the
purchase of inventory, supplies, equipment and other assets, in each case by the
Credit Parties and their respective Subsidiaries in the ordinary course of
business;
     (v) Investments in reverse repurchase agreements and securities lending
transactions;
     (vi) Investments in connection with Reinsurance Agreements or other
insurance products in the ordinary course of business;
     (vii) Investments other than the foregoing; provided that the sum of
(i) the aggregate amount of such Investments plus (ii) the Acquisition Amount of
the Investments permitted under Section 8.5(viii) does not exceed 10% of
Consolidated Tangible Net Worth; and

94



--------------------------------------------------------------------------------



 



     (viii) Investments consisting of Acquisitions made by Platinum Holdings
(directly, or indirectly through one or more Subsidiaries); provided that
(w) immediately prior and after giving effect to each such Acquisition, no
Default or Event of Default shall have occurred and be continuing and Platinum
Holdings shall have delivered to the Administrative Agent a certificate of a
Financial Officer to such effect; (x) at the time of each such Acquisition and
after giving effect thereto, Platinum Holdings may not enter into such
Acquisition if the aggregate Acquisition Amount to be paid by Platinum Holdings
and its Subsidiaries in connection therewith, when added to the aggregate
Acquisition Amount paid by Platinum Holdings and its Subsidiaries in connection
with each other Acquisition permitted by this Section 8.5(viii) and the
Investments permitted by Section 8.5(vii) consummated prior thereto but after
the Restatement Effective Date, shall exceed 10% of Consolidated Tangible Net
Worth; (y) in the case of an Acquisition of a Person, such Acquisition has been
approved by the board of directors of such Person prior to the commencement of
any tender offer, proxy contest or the like in respect thereof; and (z) any
Person or assets acquired pursuant hereto shall be in the insurance or
reinsurance business.
     Section 8.6 Transactions with Affiliates. The Credit Parties will not, and
will not permit or cause any of their respective Subsidiaries to, enter into any
transaction (including any purchase, sale, lease or exchange of property or the
rendering of any service) with any officer, director, stockholder or other
Affiliate of such Credit Party or such Subsidiary other than:
     (i) transactions between or among any of the Credit Parties and their
Wholly Owned Subsidiaries, between or among any of such Wholly Owned
Subsidiaries, or between or among any of the Credit Parties; and
     (ii) transactions with Affiliates in good faith in the ordinary course of
any Credit Party’s business consistent with past practice and on terms no less
favorable to such Credit Party or any Subsidiary than those that could have been
obtained in a comparable transaction on an arm’s length basis from a Person that
is not an Affiliate.
     Section 8.7 Restricted Payments. The Credit Parties will not, and will not
permit or cause any of their respective Subsidiaries to, directly or indirectly,
declare or make any dividend payment, or make any other distribution of cash,
property or assets, in respect of any of its Capital Stock or any warrants,
rights or options to acquire its Capital Stock, or purchase, redeem, retire or
otherwise acquire for value any shares of its Capital Stock or any warrants,
rights or options to acquire its Capital Stock (other than the grant of stock
options to any director, officer or employee of any Credit Party pursuant to a
written plan or agreement), or set aside funds for any of the foregoing, except
that (i) any Subsidiary may declare and pay dividends on or make distributions
to a Credit Party or to a Wholly Owned Subsidiary or set aside funds for the
foregoing, (ii) Platinum Holdings may declare and pay dividends on, make
distributions in respect of or repurchase, redeem, retire or otherwise acquire
its Capital Stock or set aside funds for the foregoing so long as no Default or
Event of Default has occurred and is continuing before or after giving effect to
the declaration or payment of such dividends, distributions, repurchases or
other acquisitions and (iii) notwithstanding the immediately preceding clause
(ii), the Borrower and its Subsidiaries may declare and pay dividends or
interest payments, as the case may be, in respect of any Hybrid Equity
Securities and Preferred Securities so long as, at the

95



--------------------------------------------------------------------------------



 



time of and after giving effect to the declaration and payment of any such
dividend or interest payment, no Default or Event of Default under
Section 9.1(a), clause (i) of Section 9.1(e), Section 9.1(f) or Section 9.1(g)
has occurred and is continuing.
     Section 8.8 Lines of Business. The Credit Parties will not, and will not
permit or cause any of their respective Subsidiaries to, engage to any material
extent in any business other than the reinsurance or insurance business and
other businesses engaged in by the Credit Parties and their respective
Subsidiaries on the date hereof or a business reasonably related thereto.
     Section 8.9 Fiscal Year. The Credit Parties will not, and will not permit
or cause any of their respective Subsidiaries to, change the ending date of its
Fiscal Year to a date other than December 31 unless (i) Platinum Holdings shall
have given the Administrative Agent written notice of its intention to change
such ending date at least 60 days prior to the effective date thereof and
(ii) prior to such effective date, this Agreement shall have been amended to
make any changes in the financial covenants and other terms and conditions to
the extent necessary, in the reasonable determination of the Administrative
Agent, to reflect the new Fiscal Year ending date.
     Section 8.10 Ratings. The Credit Parties (i) will cause each Insurance
Subsidiary to maintain a Financial Strength Rating at all times and (ii) will
not permit or cause the Financial Strength Rating of any Insurance Subsidiary to
be lower than “B++” at any time.
     Section 8.11 Accounting Changes. The Credit Parties will not, and will not
permit or cause any of their respective Subsidiaries to, make or permit any
material change in its accounting policies or reporting practices, except as may
be required or permitted by GAAP or SAP, as applicable.
     Section 8.12 Limitation on Certain Restrictions. The Credit Parties will
not, and will not permit or cause any of their respective Subsidiaries to,
directly or indirectly, create or otherwise cause or suffer to exist or become
effective any restriction or encumbrance on (i) the ability of such Credit Party
to perform and comply with its obligations under the Credit Documents or
(ii) the ability of any Subsidiary of such Credit Party to make any dividend
payments or other distributions in respect of its Capital Stock, to repay
Indebtedness owed to such Credit Party or any other Subsidiary, to make loans or
advances to such Credit Party or any other Subsidiary, or to transfer any of its
assets or properties to such Credit Party or any other Subsidiary, in each case
other than such restrictions or encumbrances existing under or by reason of
(a) the Credit Documents, and (b) applicable Requirements of Law.
     Section 8.13 Private Act. No Credit Party will become subject to a Private
Act which, in the reasonable determination of the Administrative Agent, would be
adverse in any material respect to the rights or interests of the Lenders.
ARTICLE IX
EVENTS OF DEFAULT
     Section 9.1 Events of Default. The occurrence of any one or more of the
following events shall constitute an “Event of Default”:

96



--------------------------------------------------------------------------------



 



     (a) Any Credit Party shall fail to pay (i) any principal of any Loan of
such Credit Party or any Reimbursement Obligation of such Credit Party when due
or (ii) any interest on any Loan of such Credit Party, any fee or any other
Obligation of such Credit Party under this Agreement or under the other Credit
Documents within five Business Days after such interest, fee or other amount
becomes due in accordance with the terms hereof or thereof; or
     (b) Any Credit Party shall fail to, or fail to cause its Subsidiaries that
are subject thereto to, observe, perform or comply with any condition, covenant
or agreement applicable to it contained in any of Section 2.13, 6.3(d)(i),
6.4(i) or 6.11, or Article VII or VIII; or
     (c) Any Credit Party shall fail to observe, perform or comply with any
condition, covenant or agreement contained in this Agreement or any of the other
Credit Documents other than those enumerated in Sections 9.1(a) and 9.1(b), and
such failure shall continue unremedied for a period of 30 days after the earlier
of (y) the date on which a Responsible Officer of such Credit Party acquires
knowledge thereof and (z) the date on which written notice thereof is delivered
by the Administrative Agent or any Lender to such Credit Party; or
     (d) Any representation or warranty made or deemed made by or on behalf of
any Credit Party in this Agreement, any of the other Credit Documents or in any
certificate, instrument, report or other document furnished at any time in
connection herewith or therewith shall prove to have been incorrect, false or
misleading in any material respect as of the time made or deemed made; or
     (e) Platinum Holdings or any of its Subsidiaries shall (i) fail to pay when
due (whether by scheduled maturity, acceleration or otherwise and after giving
effect to any applicable grace period or notice provision) (y) any principal of
or interest on any Indebtedness (other than the Indebtedness incurred pursuant
to this Agreement or a Hedge Agreement) having an aggregate principal Dollar
Amount of at least $25,000,000 or (z) any termination or other payment under any
Hedge Agreement having a net termination obligation of at least $25,000,000 or
(ii) fail to observe, perform or comply with any condition, covenant or
agreement contained in any agreement or instrument evidencing or relating to any
such Indebtedness or Hedge Agreement, or any other event shall occur or
condition exist in respect thereof, and the effect of such failure, event or
condition is to cause, or permit the holder or holders of such Indebtedness or
Hedge Agreement (or a trustee or agent on its or their behalf) to cause (with or
without the giving of notice, lapse of time, or both), without regard to any
subordination terms with respect thereto, such Indebtedness or Hedge Agreement
to become due, or to be prepaid, redeemed, purchased or defeased, prior to its
stated maturity; or
     (f) Platinum Holdings or any of its Material Subsidiaries, shall (i) file a
voluntary petition or commence a voluntary case seeking liquidation, winding-up,
reorganization, dissolution, arrangement, readjustment of debts or any other
relief under the Bankruptcy Code or under any other Debtor Relief Law,
(ii) consent to the institution of, or fail to controvert in a timely and
appropriate manner, any petition or case of the type described in
Section 9.1(g), (iii) apply for or consent to the appointment of or taking
possession by a custodian, trustee, receiver or similar official for or of
itself or all or a substantial part of its properties or assets, (iv) fail
generally, or admit in writing its inability, to pay its debts generally as they
become due,

97



--------------------------------------------------------------------------------



 



(v) make a general assignment for the benefit of creditors or (vi) take any
corporate action to authorize or approve any of the foregoing; or
     (g) Any involuntary petition or case shall be filed or commenced against
Platinum Holdings or any of its Material Subsidiaries, seeking liquidation,
winding up, reorganization, dissolution, arrangement, readjustment of debts, the
appointment of a custodian, trustee, receiver or similar official for it or all
or a substantial part of its properties or any other relief under the Bankruptcy
Code or under any other Debtor Relief Law, and such petition or case shall
continue undismissed and unstayed for a period of 60 days; or an order, judgment
or decree approving or ordering any of the foregoing shall be entered in any
such proceeding; or
     (h) Any one or more money judgments, writs or warrants of attachment,
executions or similar processes involving an aggregate amount (to the extent not
paid or fully bonded or covered by insurance as to which the surety or insurer,
as the case may be, has the financial ability to perform and has acknowledged
liability in writing) in excess of $25,000,000 shall be entered or filed against
any Credit Party or any of their respective properties and the same shall not be
paid, dismissed, bonded, vacated, stayed or discharged within a period of
30 days or in any event later than five days prior to the date of any proposed
sale of such property thereunder; or
     (i) Any ERISA Event shall occur or exist with respect to any Plan or
Multiemployer Plan and, as a result thereof, together with all other ERISA
Events then existing, there shall exist a reasonable likelihood that Platinum
Holdings or any ERISA Affiliate would incur liability to any one or more Plans
or Multiemployer Plans or to the PBGC (or to any combination thereof) in excess
of $25,000,000; or
     (j) Any Insurance Regulatory Authority or other Governmental Authority
having jurisdiction shall issue any order of conservation, supervision,
rehabilitation or liquidation or any other order of similar effect in respect of
any Insurance Subsidiary; or
     (k) At any time, any Subsidiary Credit Party shall cease to be a Wholly
Owned Subsidiary of Platinum Holdings other than as otherwise permitted in this
Agreement; or
     (l) Any Security Document to which any Account Party is now or hereafter a
party shall for any reason cease to be in full force and effect or cease to be
effective to give the Administrative Agent a valid and perfected security
interest in and Lien upon the Collateral purported to be covered thereby,
subject to no Liens other than Liens in favor of the Custodian, in each case
unless any such cessation occurs in accordance with the terms thereof or is due
to any act or failure to act on the part of the Administrative Agent or any
Lender, or any Credit Party shall assert any of the foregoing; or the
obligations of any Guarantor under Article XII shall for any reason terminate or
cease, in whole or in material part, to be a legally valid and binding
obligation of each Guarantor or any Guarantor or any Person acting for or on
behalf of any of such parties shall contest such validity or binding nature of
such guarantee, or any other Person shall assert any of the foregoing, or
     (m) Any of the following shall occur: (i) any Person or group of Persons
acting in concert as a partnership or other group, shall, as a result of a
tender or exchange offer, open

98



--------------------------------------------------------------------------------



 



market purchases, privately negotiated purchases or otherwise, have become,
after the date hereof, the “beneficial owner” (within the meaning of such term
under Rule 13d-3 under the Exchange Act) of securities of Platinum Holdings
representing 30% or more of the Total Voting Power of the then outstanding
securities of Platinum Holdings ordinarily (and apart from rights accruing under
special circumstances) having the right to vote in the election of directors; or
(ii) the Board of Directors of Platinum Holdings shall cease to consist of a
majority of the individuals who constituted the Board of Directors as of the
Restatement Effective Date or who shall have become a member thereof subsequent
to the date hereof after having been nominated, or otherwise approved in
writing, by at least a majority of individuals who constituted the Board of
Directors of Platinum Holdings as of the date hereof (or their replacements
approved as herein required).
     Section 9.2 Remedies; Termination of Commitments, Acceleration, Etc. Upon
and at any time after the occurrence and during the continuance of any Event of
Default, the Administrative Agent shall at the direction, or may with the
consent, of the Required Lenders, take any or all of the following actions at
the same or different times:
     (a) Declare the Commitments and the Issuing Banks’ obligation to issue
Letters of Credit to be terminated, whereupon the same shall terminate; provided
that, upon the occurrence of a Bankruptcy Event, the Commitments and the Issuing
Banks’ obligation to issue Letters of Credit shall automatically be terminated;
     (b) Declare all or any part of the outstanding principal amount of the
Loans to be immediately due and payable, whereupon the principal amount so
declared to be immediately due and payable, together with all interest accrued
thereon and all other amounts payable under this Agreement, the Notes and the
other Credit Documents, shall become immediately due and payable without
presentment, demand, protest, notice of intent to accelerate or other notice or
legal process of any kind, all of which are hereby knowingly and expressly
waived by the Borrowers (provided that, upon the occurrence of a Bankruptcy
Event or an Event of Default pursuant to Section 9.1(j), all of the outstanding
principal amount of the Loans and all other amounts described in this
Section 9.2(b) shall automatically become immediately due and payable without
presentment, demand, protest, notice of intent to accelerate or other notice or
legal process of any kind, all of which are hereby knowingly and expressly
waived by the Borrowers);
     (c) Direct each Account Party to deposit (and each such Account Party
hereby agrees, forthwith upon receipt of notice of such direction from the
Administrative Agent or automatically and without notice upon the occurrence of
a Bankruptcy Event or an Event of Default pursuant to Section 9.1(j), to
deposit) with the Administrative Agent from time to time such additional amount
of Cash Collateral as is equal to 103% of the aggregate Stated Amount of all of
such Account Party’s Letters of Credit then outstanding (whether or not any
beneficiary under any such Letter of Credit shall have drawn or be entitled at
such time to draw thereunder) less the aggregate portion of such Account Party’s
Borrowing Base consisting of cash at such time, such additional amount to be
held by the Administrative Agent in such Account Party’s Cash Collateral Account
as security for the Letter of Credit Exposure as described in Section 3.9;

99



--------------------------------------------------------------------------------



 



     (d) Enforce any or all of the Liens and security interests created pursuant
to the Security Documents and/or exercise any of the rights and remedies
provided therein;
     (e) Terminate any Letter of Credit or give a notice of nonrenewal in
respect thereof if permitted in accordance with its terms; and
     (f) Exercise all rights and remedies available to it under this Agreement,
the other Credit Documents and applicable law or in equity.
     Section 9.3 Remedies; Setoff. In addition to all other rights and remedies
available under the Credit Documents or applicable law or otherwise, upon and at
any time after the occurrence and during the continuance of any Event of
Default, each Lender, each Fronting Bank and each of their respective Affiliates
may, and each is hereby authorized at any such time and from time to time, to
the fullest extent permitted by applicable law, without presentment, demand,
protest or other notice of any kind, all of which are hereby knowingly and
expressly waived by the Credit Parties, to offset and to apply any and all
deposits (general or special, time or demand, provisional or final) and any
other property at any time held (including at any branches or agencies, wherever
located), and any other indebtedness at any time owing, by such Lender, such
Fronting Bank or any such Affiliate to or for the credit or the account of any
Credit Party against any or all of the Obligations of such Credit Party now or
hereafter existing under this Agreement or any other Credit Documents to such
Lender or such Fronting Bank, whether or not such Obligations may be contingent
or unmatured. Each Lender and each Fronting Bank agrees promptly to notify the
applicable Credit Party and the Administrative Agent after any such setoff and
application; provided, however, that the failure to give such notice shall not
affect the validity of such setoff and application.
ARTICLE X
THE ADMINISTRATIVE AGENT
     Section 10.1 Appointment and Authority. Each of the Lenders (for purposes
of this Article X, references to the Lenders shall also mean the Fronting Banks)
hereby irrevocably appoints Wells Fargo to act on its behalf as the
Administrative Agent hereunder and under the other Credit Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article X are solely for the benefit
of the Administrative Agent and the Lenders, and no Credit Party shall have any
right as a third party beneficiary of any of such provisions. It is understood
and agreed that the use of the term “agent” (or any other similar term) herein
or in any other Credit Document with reference to the Administrative Agent is
not intended to connote any fiduciary or other implied (or express, except as
provided in Section 3.1(e)) obligations arising under agency doctrine of any
applicable law. Instead, such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties.
     Section 10.2 Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender

100



--------------------------------------------------------------------------------



 



and may exercise the same as though it were not the Administrative Agent and the
term “Lender” or “Lenders” shall, unless otherwise expressly indicated or unless
the context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
any Credit Party or any Subsidiary or other Affiliate thereof as if such Person
were not the Administrative Agent hereunder and without any duty to account
therefor to the Lenders.
     Section 10.3 Exculpatory Provisions. The Administrative Agent shall not
have any duties or obligations except those expressly set forth herein and in
the other Credit Documents. Without limiting the generality of the foregoing,
the Administrative Agent:
     (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default or Event of Default has occurred and is
continuing;
     (b) shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Administrative
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Credit Documents); provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Credit Document or applicable law, including any action that
may be in violation of the automatic stay under any Debtor Relief Law or that
may effect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of any Debtor Relief Law; and
     (c) shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Credit Party or any Affiliate thereof
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 9.2 and 11.5) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default or Event of Default unless and
until notice describing such Default or Event of Default is given to the
Administrative Agent by Platinum Holdings or a Lender.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Credit Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Credit Document or any other

101



--------------------------------------------------------------------------------



 



agreement, instrument or document or (v) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.
     Section 10.4 Reliance by Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance of a Letter of Credit, that
by its terms must be fulfilled to the satisfaction of a Lender or a Fronting
Bank, the Administrative Agent may presume that such condition is satisfactory
to such Lender or such Fronting Bank unless the Administrative Agent shall have
received notice to the contrary from such Lender or such Fronting Bank prior to
the making of such Loan or the issuance of such Letter of Credit. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Credit Parties), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.
     Section 10.5 Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Credit Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article X shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.
     Section 10.6 Resignation of Administrative Agent. The Administrative Agent
may at any time give notice of its resignation to the Lenders and Platinum
Holdings. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with Platinum Holdings, to appoint a
successor, which shall be a bank with an office in the United States of America,
or an Affiliate of any such bank with an office in the United States of America.
If no such successor shall have been so appointed by the Required Lenders and
shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that
if the Administrative Agent shall notify Platinum Holdings and the Lenders that
no qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Credit Documents

102



--------------------------------------------------------------------------------



 



(except that in the case of any collateral security held by the Administrative
Agent on behalf of the Lenders under any of the Credit Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for in this Section 10.6. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Credit Documents (if not already discharged therefrom as
provided above in this Section 10.6). The fees payable by Platinum Holdings to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between Platinum Holdings and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Credit Documents, the provisions of Section 11.1 and this
Article X shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.
     Section 10.7 Non-Reliance on Administrative Agent and Other Lenders. Each
Lender acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Credit Document or any related
agreement or any document furnished hereunder or thereunder.
     Section 10.8 No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the book runners, Arrangers, Documentation Agents or
other agents listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Credit Documents,
except in its capacity, as applicable, as the Administrative Agent or a Lender
hereunder.
     Section 10.9 Collateral and Guaranty Matters.
     (a) The Administrative Agent is hereby authorized on behalf of the Lenders,
without the necessity of any notice to or further consent from the Lenders, from
time to time (but without any obligation) to take any action with respect to the
Collateral and the Security Documents that may be deemed by the Administrative
Agent in its discretion to be necessary or advisable to perfect and maintain
perfected the Liens upon the Collateral granted pursuant to the Security
Documents.
     (b) The Lenders hereby authorize the Administrative Agent, at its option
and in its discretion, to release any Lien granted to or held by the
Administrative Agent upon any Collateral (A) upon termination of the
Commitments, termination, expiration or Cash

103



--------------------------------------------------------------------------------



 



Collateralization of all outstanding Letters of Credit and payment in full of
all of the Obligations then due and payable, (B) constituting property sold or
to be sold or disposed of as part of or in connection with any disposition
expressly permitted hereunder or under any other Credit Document or to which the
Required Lenders have consented in writing or (C) otherwise pursuant to and in
accordance with the provisions of any applicable Credit Document. Upon request
by the Administrative Agent at any time, the Lenders will confirm in writing the
Administrative Agent’s authority to release its interest in particular types or
items of property pursuant to this Section 10.9(b).
     Section 10.10 Fronting Banks. The provisions of this Article X (other than
Section 10.2) shall apply to the Fronting Banks mutatis mutandis to the same
extent as such provisions apply to the Administrative Agent.
ARTICLE XI
MISCELLANEOUS
     Section 11.1 Expenses; Indemnity; Damage Waiver.
     (a) Platinum Holdings shall pay (i) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent and the Arrangers
(including the reasonable and documented fees, charges and disbursements of
counsel for the Administrative Agent), in connection with the syndication of the
credit facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Credit Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable and documented out-of-pocket expenses incurred
by the Administrative Agent or the Fronting Banks in connection with the
Issuance of any Letter of Credit or any demand for payment thereunder, (iii) all
reasonable and documented out-of-pocket expenses incurred by the Administrative
Agent, any Lender or the Issuing Bank (including the reasonable and documented
fees, charges and disbursements of any counsel for the Administrative Agent, any
Lender or any Fronting Bank), in connection with the enforcement or protection
of its rights (A) in connection with this Agreement and the other Credit
Documents, including its rights under this Section 11.1, or (B) in connection
with the Loans made or Letters of Credit Issued hereunder, including all such
reasonable and documented out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit and
(iv) any civil penalty or fine assessed by OFAC against, and all reasonable and
documented costs and expenses (including the reasonable and documented fees,
charges and disbursements of any counsel for the Administrative Agent or any
Lender) incurred in connection with defense thereof by, the Administrative Agent
or any Lender as a result of conduct of any Borrower that violates a sanction
enforced by OFAC.
     (b) Platinum Holdings shall indemnify the Administrative Agent (and any
sub-agent thereof), each Fronting Bank, each Lender, and each Related Party of
any of the foregoing persons (each such person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the reasonable fees,
charges and disbursements of any counsel for any Indemnitee) (collectively,

104



--------------------------------------------------------------------------------



 



“Losses”), incurred by any Indemnitee or asserted against any Indemnitee arising
out of, in connection with, or as a result of (i) the execution or delivery of
this Agreement, any other Credit Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby, (ii) any Loan or Letter of Credit
or the use or proposed use of the proceeds therefrom (including any refusal by
the Administrative Agent or any Fronting Bank, as the case may be, to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Substances on or from any property owned or operated by any Credit Party, or any
Environmental Claim related in any way to any Credit Party to the extent such
Losses arise out of or result from a Credit Extension by, or a Commitment of, an
Indemnitee under this Agreement, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by any Credit Party against an Indemnitee for breach in bad faith of
such Indemnitee’s obligations hereunder or under any other Credit Document, if
such Credit Party has obtained a final and nonappealable judgment in its favor
on such claim as determined by a court of competent jurisdiction.
     (c) To the extent that Platinum Holdings for any reason fails to
indefeasibly pay any amount required under Section 11.1(a) or 11.1(b) to be paid
by it to the Administrative Agent (or any sub-agent thereof), any Fronting Bank
or any Related Party of any of the foregoing, each Lender severally agrees to
pay to the Administrative Agent (or any such sub-agent), such Fronting Bank or
such Related Party, as the case may be, such Lender’s proportion (based on the
percentages as used in determining the Required Lenders as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent) or any
Fronting Bank in its capacity as such, or against any Related Party of any of
the foregoing acting for the Administrative Agent (or any such sub-agent) or any
Fronting Bank in connection with such capacity. The obligations of the Lenders
under this Section 11.1(c) are subject to the provisions of Section 2.3(d).
     (d) To the fullest extent permitted by applicable law, each Credit Party
shall not assert, and hereby waives, any claim against any Indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Credit Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof. No Indemnitee
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through SyndTrak or other
information transmission systems in connection with this Agreement or the other
Credit Documents or the transactions contemplated hereby or thereby.

105



--------------------------------------------------------------------------------



 



     (e) All amounts due under this Section 11.1 shall be payable by the
applicable Credit Party upon demand therefor.
     Section 11.2 Governing Law; Submission to Jurisdiction; Waiver of Venue;
Service of Process.
     (a) THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS SHALL (EXCEPT AS MAY BE
EXPRESSLY OTHERWISE PROVIDED IN ANY CREDIT DOCUMENT) BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING
SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, BUT
EXCLUDING ALL OTHER CHOICE OF LAW AND CONFLICTS OF LAW RULES); PROVIDED THAT
EACH LETTER OF CREDIT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OR RULES DESIGNATED IN SUCH LETTER OF CREDIT OR APPLICATION THEREFOR
OR, IF NO SUCH LAWS OR RULES ARE DESIGNATED, THE INTERNATIONAL STANDBY PRACTICES
OF THE INTERNATIONAL CHAMBER OF COMMERCE, AS IN EFFECT FROM TIME TO TIME (THE
“ISP”), AND, AS TO MATTERS NOT GOVERNED BY THE ISP, THE LAWS OF THE STATE OF NEW
YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS
LAW, BUT EXCLUDING ALL OTHER CHOICE OF LAW AND CONFLICTS OF LAW RULES).
     (b) EACH CREDIT PARTY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OTHER CREDIT DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN SUCH STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
     (c) EACH CREDIT PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT IN ANY COURT REFERRED
TO IN SECTION 11.2(b). EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

106



--------------------------------------------------------------------------------



 



     (d) EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE
MANNER PROVIDED FOR NOTICES IN SECTION 11.4. NOTHING IN THIS AGREEMENT WILL
AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW.
     Section 11.3 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 11.3.
     Section 11.4 Notices; Effectiveness; Electronic Communication.
     (a) Except in the cases of notices and other communications expressly
permitted to be given by telephone (and except as provided in Section 11.4(b)),
all notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile as follows:
     (i) if to any Credit Party, the Administrative Agent, or any Fronting Bank,
to it at the address (or facsimile number) specified for such Person on
Schedule 1.1(a); and
     (ii) if to any Lender, to it at its address (or facsimile number) set forth
in its Administrative Questionnaire.
     Notices sent by hand or overnight courier service, or mailed by certified
or registered mail, shall be deemed to have been given when received; notices
sent by facsimile shall be deemed to have been given when sent (except that, if
not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 11.4(b) shall be effective as provided therein.
     (b) Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communication, including e-mail or by
posting such notices or communications on internet or intranet websites such as
SyndTrak or a substantially similar electronic transmission system (the
“Platform”), pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices to any Lender pursuant to
Article II if such Lender has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Administrative Agent or

107



--------------------------------------------------------------------------------



 



each Credit Party may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communication pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. Unless the Administrative Agent
otherwise prescribes, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement) (provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next Business Day for the recipient) and
(ii) notices or other communications posted to an internet or intranet website
shall be deemed received upon the deemed receipt by the intended recipient at
its e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” The Agent Parties
(as defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the communications effected
thereby. No warranty of any kind, express, implied or statutory, including any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with any such communications or the Platform. In
no event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to any Credit Party, any
Lender or any other Person or entity for damages of any kind, including direct
or indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of any Credit Party’s or
the Administrative Agent’s transmission of any notices or communications through
the Platform other than for direct or actual damages resulting from the gross
negligence or willful misconduct of such Agent Party as determined by a final
and nonappealable judgment of a court of competent jurisdiction.
     (c) Any party hereto may change its address or facsimile number for notices
and other communications hereunder by notice to the other parties hereto (except
that each Lender need not give notice of any such change to the other Lenders in
their capacities as such).
     Section 11.5 Amendments, Waivers, etc. No amendment, modification, waiver
or discharge or termination of, or consent to any departure by any Credit Party
from, any provision of this Agreement or any other Credit Document shall be
effective unless in a writing signed by the Required Lenders (or by the
Administrative Agent at the direction or with the consent of the Required
Lenders), and then the same shall be effective only in the specific instance and
for the specific purpose for which given; provided, however, that no such
amendment, modification, waiver, discharge, termination or consent shall:
     (a) increase the Commitment of any Lender without the written consent of
such Lender;
     (b) reduce the principal amount of any Loan or the amount of any
Reimbursement Obligation of any Account Party in respect of any L/C Disbursement
or reduce the rate of interest thereon, or reduce any fees or other amounts
payable hereunder, without the written consent of each Lender directly affected
thereby;

108



--------------------------------------------------------------------------------



 



     (c) postpone the scheduled date of payment of the principal amount of any
Loan or for reimbursement of any L/C Disbursement, or any interest thereon, or
any fees payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment or any
Letter of Credit (other than an extension thereof pursuant to an “evergreen
provision”), without the written consent of each Lender directly affected
thereby;
     (d) change or waive any provision of Section 2.14, any other provision of
this Agreement or any other Credit Document requiring pro rata treatment of any
Lenders or this Section 11.5 without the consent of each Lender;
     (e) release any of the Guarantors from any of their guarantee obligations
under Article XII without the written consent of each Lender;
     (f) change the percentage in the definition of the term “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender; and provided further that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent hereunder
without the prior written consent of the Administrative Agent;
     (g) modify the definitions in Section 1.1 of “Required Tranche 1 Lenders”
or amend, modify or waive any condition precedent to any Borrowing of Loans set
forth in Section 4.2 (including in connection with any waiver of an existing
Default or Event of Default) without the consent of the Required Tranche 1
Lenders;
     (h) modify the definitions in Section 1.1 of “Required Tranche 2 Lenders”
without the consent of the Required Tranche 2 Lenders;
     (i) except as expressly provided in the Credit Documents, release any
Collateral from the Liens under all of the Security Documents to the extent
that, immediately after giving effect thereto, the aggregate Secured L/C
Exposure attributable to any Account Party would exceed the Borrowing Base of
such Account Party, without the consent of each Tranche 2 Lender (and each
Tranche 1 Lender, if applicable);
     (j) modify the definitions in Section 1.1 of “Borrowing Base,” “Eligible
Collateral” or “Eligible Percentage” or Schedule 1.1(b) without the consent of
each Lender; and
     (k) unless agreed to by the Fronting Banks or the Administrative Agent in
addition to the Lenders required as provided hereinabove to take such action,
affect the respective rights or obligations of the Fronting Banks or the
Administrative Agent, as applicable, hereunder or under any of the other Credit
Documents.
     Notwithstanding anything to the contrary herein, (i) no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that the
Commitment of any Defaulting Lender may not be increased or

109



--------------------------------------------------------------------------------



 



extended without the consent of such Lender and (ii) if the Administrative Agent
and Platinum Holdings shall have jointly identified (each in its sole
discretion) an obvious error or omission of a technical or immaterial nature, in
each case, in any provision of the Credit Documents, then the Administrative
Agent and the applicable Credit Parties shall be permitted to amend such
provision and such amendment shall become effective without any further action
or consent of any other party to any Credit Document if the same is not objected
to in writing by the Required Lenders within five Business Days following the
posting of such amendment to the Lenders.
     Section 11.6 Successors and Assigns.
     (a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that no Credit Party may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of Section 11.6(b), (ii) by way of
participation in accordance with the provisions of Section 11.6(e) or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of Section 11.6(g) (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in Section 11.6(e) and, to the extent expressly contemplated
hereby, the Related Parties of each of the Administrative Agent and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.
     (b) Any Lender may, and, if demanded by Platinum Holdings pursuant to
Section 2.18, shall, at any time assign to one or more Eligible Assignees all or
a portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and Credit Extensions (including for purposes of this
Section 11.6(b), participations in Participated Letters of Credit) at the time
owing to it); provided that:
     (i) except in the case of an assignment of the entire remaining amount of
the assigning Lender’s Commitment and the Credit Extensions at the time owing to
it or in the case of an assignment to a Lender or an Affiliate of a Lender or an
Approved Fund with respect to a Lender, the aggregate amount of the Commitment
(which for this purpose includes Loans outstanding thereunder) or, if the
applicable Commitment is not then in effect, the principal outstanding balance
of the Credit Extensions of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date) shall not be
less than $5,000,000, unless each of the Administrative Agent and, so long as no
Default or Event of Default has occurred and is continuing, Platinum Holdings
otherwise consents (each such consent not to be unreasonably withheld or
delayed);
     (ii) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with

110



--------------------------------------------------------------------------------



 



respect to the Credit Extensions and/or its Tranche 1 Commitment and Tranche 2
Commitment so assigned;
     (iii) any such assignment must be approved by the Administrative Agent and
the Fronting Banks and (so long as no Default or Event of Default has occurred
and is continuing) Platinum Holdings, each such consent not to be unreasonably
withheld or delayed, unless the Person that is the proposed assignee is itself a
Lender (whether or not the proposed assignee would otherwise qualify as an
Eligible Assignee); and
     (iv) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 for each assignment and the Eligible Assignee, if
it shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 11.6(d), from and after the effective date specified in each
Assignment and Assumption, the Eligible Assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.15(a), 2.15(b), 2.16, 2.17 and 11.1
(and subject to the obligations thereof) with respect to facts and circumstances
occurring prior to the effective date of such assignment; PROVIDED, HOWEVER,
THAT NO LENDER MAY ASSIGN ANY OBLIGATION UNDER A SYNDICATED LETTER OF CREDIT
UNLESS SUCH SYNDICATED LETTER OF CREDIT IS EITHER AMENDED OR RETURNED BY THE
BENEFICIARY AND REISSUED BY THE ADMINISTRATIVE AGENT, REMOVING OR AMENDING, AS
THE CASE MAY BE, THE ASSIGNING LENDER’S PERCENTAGE OBLIGATIONS AND REPLACING OR
AMENDING THE SAME WITH A PERCENTAGE OBLIGATIONS OF THE ELIGIBLE ASSIGNEE. If
requested by or on behalf of the Eligible Assignee, each Borrower, at its own
expense, will execute and deliver to the Administrative Agent a new Note or
Notes to the order of the Eligible Assignee (and, if the assigning Lender has
retained any portion of its rights and obligations hereunder, to the order of
the assigning Lender), as necessary to reflect, after giving effect to the
assignment, the Commitments and/or outstanding Loans, as the case may be, of the
Eligible Assignee and (to the extent of any retained interests) the assigning
Lender. Any Lender who has requested a Note will return cancelled Notes to the
applicable Borrower. At the time of each assignment pursuant to this
Section 11.6 to a Lender not already a Lender hereunder, such Lender shall
provide to the applicable Borrowers and the Administrative Agent such
documentation required pursuant to Section 2.16(e) hereof. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 11.6(b) shall be treated for purposes of this Agreement
as a sale by such Lender of a participation in such rights and obligations in
accordance with Section 11.6(e).
     (c) In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other

111



--------------------------------------------------------------------------------



 



conditions thereto set forth herein, the parties to the assignment shall make
such additional payments to the Administrative Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of Platinum
Holdings and the Administrative Agent, the applicable pro rata share of Loans
previously requested but not funded by the Defaulting Lender, to each of which
the applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans,
Syndicated Letters of Credit and participations in Participated Letters of
Credit in accordance with its Credit Exposure. Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable law without compliance with
the provisions of this Section 11.6(c), then the assignee of such interest shall
be deemed to be a Defaulting Lender for all purposes of this Agreement until
such compliance occurs.
     (d) The Administrative Agent, acting solely for this purpose as an agent of
the Credit Parties, shall maintain at its address for notices referred to in
Schedule 1.1(a) a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrowers, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by each of the Credit Parties and the
Fronting Banks, at any reasonable time and from time to time upon reasonable
prior notice.
     (e) Any Lender may at any time, without the consent of, or notice to,
Platinum Holdings or the Administrative Agent, sell participations to any Person
(other than a natural person or a Credit Party or any Affiliates or Subsidiaries
of a Credit Party) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitments and/or the Credit Extensions (including such Lender’s
participations in Participated Letters of Credit) owing to it); provided that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Credit Parties, the
Administrative Agent and the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. Any agreement or instrument pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of this Agreement; provided that such agreement or instrument
may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, waiver or other modification described in
Sections 11.5(a) through 11.5(d) that affects such Participant. Subject to
Section 11.6(f), the Credit Parties agree that each Participant shall be
entitled to the benefits of Sections 2.15(a), 2.15(b), 2.16 and 2.17 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 11.6(b). In the event that a Lender sells participations as
described above, such Lender, as non-fiduciary agent on behalf of the Credit
Parties, shall maintain (or cause to be maintained) a register on

112



--------------------------------------------------------------------------------



 



which it enters the names of all Participants and the principal amount (and
related interest amount) of each Participant’s interest (the “Participant
Register”). The entries in the Participant Register shall be conclusive absent
manifest error, and the Borrowers, the Administrative Agent and the Lenders may
treat each Person whose name is recorded in the Participant Register pursuant to
the terms hereof as a Participant hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Participant Register shall be
available for inspection by each of the Credit Parties and the Fronting Banks,
at any reasonable time and from time to time upon reasonable prior notice.
Notwithstanding the foregoing, each Credit Party and the Lenders acknowledge and
agree that the Administrative Agent shall not have any responsibility to
determine the compliance of any Lender with the requirements of this Section
11.6(e) (it being understood that each Lender shall be responsible for ensuring
its own compliance with the requirements of this Section 11.6(e)).
     (f) A Participant shall not be entitled to receive any greater payment
under Section 2.15(a), 2.15(b) or 2.16 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the prior written consent of Platinum Holdings. A Participant shall not be
entitled to the benefits of Section 2.16 unless Platinum Holdings is notified of
the participation sold to such Participant and such Participant agrees, for the
benefit of the Credit Parties, to comply with Section 2.16(e) as though it were
a Lender, and Section 2.16(e) shall be read accordingly.
     (g) Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement (including under its Notes, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
     (h) The words “execution,” “signed,” “signature,” and words of like import
in any Assignment and Assumption shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act or any state laws
based on the Uniform Electronic Transactions Act.
     (i) Any Lender or Participant may, in connection with any assignment,
participation, pledge or proposed assignment, participation or pledge pursuant
to this Section 11.6, disclose to the Eligible Assignee, Participant or pledgee
or proposed Eligible Assignee, Participant or pledgee any information relating
to Platinum Holdings and its Subsidiaries furnished to it by or on behalf of any
other party hereto; provided that such Eligible Assignee, Participant or pledgee
or proposed Eligible Assignee, Participant or pledgee agrees in writing to keep
such information confidential to the same extent required of the Lenders under
Section 11.11.
     (j) Notwithstanding anything to the contrary contained herein, if any
Fronting Bank assigns all of its Commitments and Credit Extensions in accordance
with this Section 11.6, such

113



--------------------------------------------------------------------------------



 



Fronting Bank may, and shall upon written notice received from Platinum
Holdings, resign as a Fronting Bank upon written notice to Platinum Holdings and
the Lenders or the receipt of such written notice from Platinum Holdings. Upon
any such written request or notice of resignation, Platinum Holdings shall have
the right to appoint from among the Lenders a successor Fronting Bank; provided
that no failure by Platinum Holdings to make such appointment shall affect the
resignation of such Fronting Bank. Such Fronting Bank shall retain all of the
rights and obligations of a Fronting Bank hereunder with respect to all Letters
of Credit issued by it and outstanding as of the effective date of its
resignation and all obligations of the Account Parties and the Lenders with
respect thereto (including the right to require the Lenders to fund
participation interests pursuant to Article III).
     Section 11.7 No Waiver. The rights and remedies of the Administrative Agent
and the Lenders expressly set forth in this Agreement and the other Credit
Documents are cumulative and in addition to, and not exclusive of, all other
rights and remedies available at law, in equity or otherwise. No failure or
delay on the part of the Administrative Agent or any Lender in exercising any
right, power or privilege shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right, power or privilege preclude other
or further exercise thereof or the exercise of any other right, power or
privilege or be construed to be a waiver of any Default or Event of Default. No
course of dealing between any Credit Party, the Administrative Agent or the
Lenders or their agents or employees shall be effective to amend, modify or
discharge any provision of this Agreement or any other Credit Document or to
constitute a waiver of any Default or Event of Default. No notice to or demand
upon any Credit Party in any case shall entitle any Credit Party to any other or
further notice or demand in similar or other circumstances or constitute a
waiver of the right of the Administrative Agent or any Lender to exercise any
right or remedy or take any other or further action in any circumstances without
notice or demand.
     Section 11.8 Survival. All representations, warranties and agreements made
by or on behalf of any Credit Party in this Agreement and in the other Credit
Documents shall survive the execution and delivery hereof or thereof, the making
and repayment of the Loans and the Issuance and repayment of the Letters of
Credit. In addition, notwithstanding anything herein to the contrary, the
provisions of this Agreement and the other Credit Documents relating to
indemnification or payment of costs and expenses, including the provisions of
Sections 2.15(a), 2.15(b), 2.16, 2.17 and 11.1, shall survive the payment in
full of all Credit Extensions, the termination of the Commitments and all
Letters of Credit, and any termination of this Agreement or any of the other
Credit Documents.
     Section 11.9 Severability. To the extent any provision of this Agreement is
prohibited by or invalid under the applicable law of any jurisdiction, such
provision shall be ineffective only to the extent of such prohibition or
invalidity and only in such jurisdiction, without prohibiting or invalidating
such provision in any other jurisdiction or the remaining provisions of this
Agreement in any jurisdiction. Without limiting the foregoing provisions of this
Section 11.9, if and to the extent that the enforceability of any provisions in
this Agreement relating to the Defaulting Lenders shall be limited by Debtor
Relief Laws, as determined in good faith by the Administrative Agent, then such
provisions shall be deemed to be in effect only to the extent not so limited.

114



--------------------------------------------------------------------------------



 



     Section 11.10 Construction. The headings of the various articles, sections
and subsections of this Agreement and the table of contents have been inserted
for convenience only and shall not in any way affect the meaning or construction
of any of the provisions hereof. Except as otherwise expressly provided herein
and in the other Credit Documents, in the event of any inconsistency or conflict
between any provision of this Agreement and any provision of any of the other
Credit Documents, the provision of this Agreement shall control. Any Hedge
Agreement between the Borrower and any Hedge Party is an independent agreement
governed by the written provisions of such Hedge Agreement, which shall remain
in full force and effect, unaffected by any repayment, prepayment, acceleration,
reduction, increase or change in the terms applicable to the Loans under this
Agreement, except as otherwise expressly provided in such Hedge Agreement, and
any payoff statement from the Administrative Agent relating to this Agreement
shall not apply to such Hedge Agreement except as expressly provided therein.
     Section 11.11 Confidentiality. Each of the Administrative Agent, the
Lenders and the Fronting Banks agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, advisors and other representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable Requirements of Law or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Credit Document or any
Hedge Agreement or any action or proceeding relating to this Agreement or any
other Credit Document or any Hedge Agreement or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section 11.11, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement, (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
any Credit Party and its obligations or (iii) to any credit insurance provider
relating to any Credit Party and its obligations, (g) with the consent of
Platinum Holdings or (h) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section 11.11 or
(y) becomes available to the Administrative Agent, any Lender, any Fronting Bank
or any of their respective Affiliates on a nonconfidential basis from a source
other than Platinum Holdings or any of its Subsidiaries or Affiliates or any
other party hereto.
For purposes of this Section 11.11, “Information” means all information received
from the Credit Parties relating to any Credit Party or any of their respective
businesses, other than any such information that is available to the
Administrative Agent, any Lender or any Fronting Bank on a nonconfidential basis
prior to disclosure by any Credit Party; provided that, in the case of
information received from any Credit Party after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
Section 11.11 shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

115



--------------------------------------------------------------------------------



 



     Section 11.12 Judgment Currency. If, for the purposes of obtaining judgment
in any court or in respect of any tender made by any Credit Party, it is
necessary to convert a sum due hereunder or under any other Credit Document in
one currency into another currency, the rate of exchange used shall be that at
which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given or such tender is made. The
obligation of any Credit Party in respect of any such sum due from it to the
Administrative Agent or any Lender hereunder or under the other Credit Documents
shall, notwithstanding any tender or judgment in a currency (the “Judgment
Currency”) other than that in which such sum is denominated in accordance with
the applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the
Administrative Agent or such Lender of any sum received or adjudged to be so due
in the Judgment Currency, the Administrative Agent or such Lender may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent or such Lender in
the Agreement Currency, the applicable Credit Party agrees, as a separate
obligation and notwithstanding any such judgment or tender, to indemnify the
Administrative Agent or such Lender or the Person to whom such obligation was
owing against such loss. If the amount of the Agreement Currency so purchased is
greater than the sum originally due to the Administrative Agent or such Lender
in such currency, the Administrative Agent or such Lender agrees to return the
amount of any excess to the applicable Credit Party (or to any other Person who
may be entitled thereto under applicable law).
     Section 11.13 Counterparts; Integration; Effectiveness. This Agreement may
be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Credit Documents constitute the entire contract among the parties relating to
the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof (except
for the Fee Letter). Except as provided in Section 4.1, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement.
     Section 11.14 Disclosure of Information. Platinum Holdings agrees and
consents to the Administrative Agent’s and the Arrangers’ disclosure of
information relating to this transaction to Gold Sheets and other similar bank
trade publications. Such information will consist of deal terms and other
information customarily found in such publications.
     Section 11.15 USA PATRIOT Act Notice. Each Lender that is subject to the
PATRIOT Act and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Credit Parties that pursuant to the requirements of
the PATRIOT Act, it is required to obtain, verify and record information that
identifies each Credit Party, which information includes the names and addresses
of the Credit Parties and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Credit Parties in
accordance with the PATRIOT Act.

116



--------------------------------------------------------------------------------



 



     Section 11.16 Effectiveness of the Amendment and Restatement; Existing
Credit Agreement. This Agreement shall become effective on the Restatement
Effective Date, and thereafter shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns. Until this
Agreement becomes effective, the Existing Credit Agreement shall remain in full
force and effect and shall not be affected hereby. On the Restatement Effective
Date, (i) all obligations of each Credit Party under the Existing Credit
Agreement shall become obligations of such Credit Party hereunder, secured by
the Liens granted under the Security Documents, (ii) the provisions of the
Existing Credit Agreement shall be superseded by the provisions hereof,
(iii) each of the Lenders shall have the interest shown opposite its name on
Schedule 1.1(a) to this Agreement; and (iv) and each Existing Lender shall, upon
receipt of all amounts due and payable to it under the Existing Credit Agreement
on the Restatement Effective Date, be released from its obligations under the
Existing Credit Agreement and hereby waives the requirement of any notice to
delivered under Section 2.5(b) of the Existing Credit Agreement. Except as
otherwise expressly stated hereunder, the term of this Agreement is for all
purposes deemed to have commenced on the Restatement Effective Date.
ARTICLE XII
THE GUARANTY
     Section 12.1 The Guaranty.
     (a) In order to induce the Lenders to enter into this Agreement and to
extend credit hereunder and in recognition of the direct benefits to be received
by the Guarantors from the proceeds of the Loans and the issuance of the Letters
of Credit, the Guarantors hereby, jointly and severally, unconditionally,
absolutely and irrevocably guarantee, as primary obligors and not merely as
surety, the full and punctual payment (whether at stated maturity, upon
acceleration or otherwise) of all Obligations of each of the other Credit
Parties under the Credit Documents including the principal of and interest on
the Loans and Reimbursement Obligations owing by such other Credit Parties
pursuant to this Agreement. This Guaranty is a guaranty of payment and not of
collection. Upon failure by any Credit Party to pay punctually any such amount,
the Guarantors agree to pay forthwith on demand the amount not so paid at the
place and in the manner specified in this Agreement.
     Section 12.2 Guaranty Unconditional. The obligations of the Guarantors
under this Article XII shall be unconditional, absolute and irrevocable and,
without limiting the generality of the foregoing, shall not be released,
discharged or otherwise affected by:
     (i) any extension, renewal, settlement, compromise, waiver or release
(including with respect to any Collateral) in respect of any obligation of any
other obligor under any of the Credit Documents, by operation of law or
otherwise;
     (ii) any modification or amendment of or supplement to any of the Credit
Documents;
     (iii) any release, non-perfection or invalidity of any direct or indirect
security for any obligation of any other obligor under any of the Credit
Documents;

117



--------------------------------------------------------------------------------



 



     (iv) any change in the corporate existence, structure or ownership of any
obligor, or any proceeding under any Debtor Relief Law affecting any other
obligor or its assets or any resulting release or discharge of any obligation of
any other obligor contained in any of the Credit Documents;
     (v) the existence of any claim, setoff or other rights which any obligor
may have at any time against any other obligor, the Administrative Agent, any
Fronting Bank, any Lender or any other corporation or person, whether in
connection with any of the Credit Documents or any unrelated transactions;
provided that nothing herein shall prevent the assertion of any such claim by
separate suit or compulsory counterclaim;
     (vi) any invalidity or unenforceability relating to or against any other
obligor for any reason of any of the Credit Documents, or any provision of
applicable law or regulation purporting to prohibit the payment by any other
obligor of principal, interest or any other amount payable under any of the
Credit Documents;
     (vii) any law, regulation or order of any jurisdiction, or any other event,
affecting any term of any obligation of the Lenders’ rights with respect
thereto; or
     (viii) any other act or omission to act or delay of any kind by any
obligor, the Administrative Agent, any Fronting Bank, any Lender or any other
corporation or person or any other circumstance whatsoever (other than the
defense of payment) which might, but for the provisions of this
Section 12.2(viii), constitute a legal or equitable discharge of or defense to
the Guarantors’ obligations under this Article XII.
     Section 12.3 Discharge Only upon Payment in Full; Reinstatement in Certain
Circumstances. The Guarantors’ obligations under this Article XII shall remain
in full force and effect until the commitments of the Lenders hereunder shall
have terminated, no Letters of Credit shall be outstanding and all Obligations
payable by the other Credit Parties under the Credit Documents shall have been
paid in full. If at any time any payment of the principal of or interest on any
Loan or any Reimbursement Obligation or any Obligation payable by a Credit Party
under the Credit Documents is rescinded or must be otherwise restored or
returned upon the insolvency, bankruptcy or reorganization of such Credit Party
or otherwise, the Guarantors’ obligations under this Article XII with respect to
such payment shall be reinstated as though such payment had been due but not
made at such time.
     Section 12.4 Waiver by the Guarantors. The Guarantors irrevocably waive
acceptance hereof, presentment, demand, protest and any notice not provided for
herein, as well as any requirement that at any time any action be taken by any
corporation or person against any other obligor or any other corporation or
person. The Guarantors warrant and agree that each waiver set forth in this
Section 12.4 is made with full knowledge of its significance and consequences,
and such waivers shall be effective to the maximum extent permitted by law.
     Section 12.5 Subrogation. The Guarantors hereby unconditionally and
irrevocably agree not to exercise any rights that they may now have or hereafter
acquire against any other Credit Party, or any other guarantor that arise from
the existence, payment, performance or enforcement of such Guarantor’s
obligations under or in respect of this Guaranty or any other

118



--------------------------------------------------------------------------------



 



Credit Document, including any right of subrogation, reimbursement, exoneration,
contribution or indemnification and any right to participate in any claim or
remedy of any Lender against any other Credit Party or any other guarantor or
any Collateral, whether or not such claim, remedy or right arises in equity or
under contract, statute or common law, including the right to take or receive
from any other Credit Party or any other guarantor, directly or indirectly, in
cash or other property or by setoff or in any other manner, payment or security
on account of such claim, remedy or right, unless and until all Obligations
payable under this Agreement shall have been paid in full in cash, no Letters of
Credit shall be outstanding and the commitments of the Lenders hereunder shall
have expired or been terminated. If any amount shall be paid to the Guarantors
in violation of the immediately preceding sentence at any time prior to the
latest of (a) the payment in full in cash of all amounts payable under this
Guaranty, and (b) the Final Expiry Date, such amount shall be received and held
in trust for the benefit of the Lenders, shall be segregated from other property
and funds of the Guarantors and shall forthwith be paid or delivered to the
Administrative Agent in the same form as so received (with any necessary
endorsement or assignment) to be credited and applied to all amounts payable
under this Guaranty, whether matured or unmatured, in accordance with the terms
of the Credit Documents, or to be held as collateral for any amounts payable
under this Guaranty thereafter arising. If (i) the Guarantors shall make payment
to any Lender of all or any amounts payable under this Guaranty, (ii) all
amounts payable under this Guaranty shall have been paid in full in cash and
(iii) the Final Expiry Date shall have occurred, the Lenders will, at the
Guarantors’ request and expense, execute and deliver to the Guarantors
appropriate documents, without recourse and without representation or warranty,
necessary to evidence the transfer by subrogation to the Guarantors of an
interest in the obligations resulting from such payment made by the Guarantors
pursuant to this Guaranty.
     Section 12.6 Stay of Acceleration. If acceleration of the time for payment
of any amount payable by any Credit Party under any of the Credit Documents is
stayed upon the insolvency, bankruptcy or reorganization of such Credit Party,
all such amounts otherwise subject to acceleration under the terms of this
Agreement shall nonetheless be payable by the Guarantors under this Article XII
forthwith on demand by the Administrative Agent made at the request of the
Required Lenders.
     Section 12.7 Continuing Guaranty; Assignments. This Guaranty is a
continuing guaranty and shall (a) remain in full force and effect until the
latest of (i) the payment in full in cash of all Obligations payable under this
Agreement and (ii) the Final Expiry Date, (b) be binding upon the Guarantors,
their successors and assigns and (c) inure to the benefit of and be enforceable
by the Lenders and their successors, transferees and assigns. Without limiting
the generality of clause (c) of the immediately preceding sentence, any Lender
may assign or otherwise transfer all or any portion of its rights and
obligations under this Agreement to any other Person, and such other Person
shall thereupon become vested with all the benefits in respect thereof granted
to such Lender herein or otherwise, in each case as and to the extent provided
in Section 11.6(b).
[THE BALANCE OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

119



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their duly authorized officers as of the date first above written.

            PLATINUM UNDERWRITERS HOLDINGS, LTD.
      By:   /s/ Allan C. Decleir        Name:   Allan C. Decleir        Title:  
Executive Vice President and Chief Financial Officer        PLATINUM
UNDERWRITERS BERMUDA, LTD.
      By:   /s/ Robert S. Porter        Name:   Robert S. Porter        Title:  
Chief Executive Officer       
PLATINUM UNDERWRITERS REINSURANCE, INC.
      By:   /s/ H. Elizabeth Mitchell        Name:   H. Elizabeth Mitchell     
  Title:   President and Chief Executive Officer        PLATINUM UNDERWRITERS
FINANCE, INC.
      By:   /s/ Allan C. Decleir        Name:   Allan C. Decleir        Title:  
Executive Vice President, Chief Financial Officer and Treasurer     

SIGNATURE PAGE TO PLATINUM UNDERWRITERS HOLDINGS, LTD.
SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



            WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent, as Fronting Bank and as a Lender
      By:   /s/ Karen Hanke        Name:   Karen Hanke          Title:  
Director       

SIGNATURE PAGE TO PLATINUM UNDERWRITERS HOLDINGS, LTD.
SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



            U.S. BANK NATIONAL ASSOCIATION,
as Syndication Agent and as a Lender
      By:   /s/ Inna Kotsubey        Name:   Inna Kotsubey          Title:  
Vice President       

SIGNATURE PAGE TO PLATINUM UNDERWRITERS HOLDINGS, LTD.
SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



            ING BANK N.V., LONDON BRANCH,
as Documentation Agent and as a Lender
      By:   /s/ MER Sharman        Name:   MER Sharman          Title:  
Managing Director                By:   /s/ M. Groen         Name:   M. Groen    
      Title:   Director       

SIGNATURE PAGE TO PLATINUM UNDERWRITERS HOLDINGS, LTD.
SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



            NATIONAL AUSTRALIA BANK LIMITED, as a Lender
      By:   /s/ Bill Seabrook        Name:   Bill Seabrook          Title:  
Director, FIG (Funds & Insurance)       

SIGNATURE PAGE TO PLATINUM UNDERWRITERS HOLDINGS, LTD.
SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



            BNP PARIBAS, as a Lender
      By:   Michael Albanese        Name:   Michael Albanese          Title:  
Managing Director          By:   Riad Jafarov        Name:   Riad Jafarov       
  Title:   Vice President     

SIGNATURE PAGE TO PLATINUM UNDERWRITERS HOLDINGS, LTD.
SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



            MIZUHO CORPORATE BANK (USA), as a Lender
      By:   /s/ David Lim        Name:   David Lim          Title:   Senior Vice
President       

SIGNATURE PAGE TO PLATINUM UNDERWRITERS HOLDINGS, LTD.
SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



            STATE STREET BANK AND TRUST COMPANY, as a Lender
      By:   /s/ Kimberly R. Costa        Name:   Kimberly R. Costa         
Title:   Vice President       

SIGNATURE PAGE TO PLATINUM UNDERWRITERS HOLDINGS, LTD.
SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



            THE BANK OF NOVA SCOTIA, as a Lender
      By:   /s/ David Mahmood        Name:   David Mahmood          Title:  
Managing Director       

SIGNATURE PAGE TO PLATINUM UNDERWRITERS HOLDINGS, LTD.
SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 